EXHIBIT 10.1

 

 

 

CREDIT AGREEMENT

among

CALPINE CONSTRUCTION FINANCE COMPANY, L.P.,

as Borrower

and

THE LENDERS PARTY HERETO,

and

GOLDMAN SACHS LENDING PARTNERS, LLC,

as Administrative Agent and Collateral Agent

and

COBANK, ACB,

ING CAPITAL LLC,

ROYAL BANK OF CANADA, and

THE ROYAL BANK OF SCOTLAND PLC,

as Documentation Agents

and

COBANK, ACB,

ING CAPITAL LLC,

ROYAL BANK OF CANADA, and

RBS SECURITIES INC.,

as Co-Managers

Dated as of May 3, 2013

 

 

 

 

GOLDMAN SACHS LENDING PARTNERS, LLC    CREDIT SUISSE SECURITIES (USA) LLC
DEUTSCHE BANK SECURITIES INC.   

MERRILL LYNCH, PIERCE, FENNER AND

SMITH INCORPORATED

UNION BANK, N.A. As Joint Lead Arrangers, Joint Bookrunners, and Co-Syndication
Agents



--------------------------------------------------------------------------------

Table of Contents

 

         Page   SECTION 1    Definitions   

1.1.

  Defined Terms      1   

1.2.

  Other Definitional Provisions      34   

1.3.

  Delivery of Notices or Receivables      34    SECTION 2    Amount and Terms of
Loans and Commitments   

2.1.

  Term Commitments      34   

2.2.

  Procedure for Term Loan Borrowing      35   

2.3.

  RESERVED      35   

2.4.

  RESERVED      35   

2.5.

  RESERVED      35   

2.6.

  RESERVED      35   

2.7.

  RESERVED      35   

2.8.

  Repayment of Loans; Evidence of Debt      35   

2.9.

  Interest Rates and Payment Dates      36   

2.10.

  Computation of Interest and Fees      37   

2.11.

  Inability to Determine Interest Rate      37   

2.12.

  RESERVED      37   

2.13.

  Optional Prepayment of Loans; Repricing Transaction      38   

2.14.

  Prepayment Offers      38   

2.15.

  Conversion and Continuation Options      39   

2.16.

  Limitations on Eurodollar Tranches      40   

2.17.

  Pro Rata Treatment, etc.      40   

2.18.

  Requirements of Law      41   

2.19.

  Taxes      42   

2.20.

  Indemnity      45   

2.21.

  Change of Lending Office      46   

2.22.

  Fees      46   

2.23.

  RESERVED      46   

2.24.

  Nature of Fees      46   

2.25.

  RESERVED      46   

2.26.

  Replacement of Lenders      46   

2.27.

  Extensions of Loans and Commitments      47   

2.28.

  Dutch Auction Buy Backs      48    SECTION 3    Representations and Warranties
  

3.1.

  Existence; Compliance with Law      49   

 

-i-



--------------------------------------------------------------------------------

3.2.

  Power; Authorizations; Enforceable Obligations      49   

3.3.

  No Legal Bar      50   

3.4.

  Accuracy of Information      50   

3.5.

  No Material Adverse Effect      50   

3.6.

  Subsidiaries      50   

3.7.

  Title to Assets; Liens      50   

3.8.

  Intellectual Property      50   

3.9.

  Use of Proceeds      51   

3.10.

  Litigation      51   

3.11.

  Federal Reserve Regulations      51   

3.12.

  Solvency      51   

3.13.

  Taxes      51   

3.14.

  ERISA      51   

3.15.

  Environmental Matters; Hazardous Material      52   

3.16.

  Investment Company Act; Other Regulations      52   

3.17.

  Labor Matters      52   

3.18.

  Security Documents      52   

3.19.

  Energy Regulation.      53    SECTION 4    Conditions Precedent   

4.1.

  Conditions to the Effective Date      53   

4.2.

  Conditions to the Funding Date      53    SECTION 5    Affirmative Covenants
  

5.1.

  Financial Statements, Etc.      55   

5.2.

  Compliance Certificate      55   

5.3.

  Maintenance of Existence      55   

5.4.

  Maintenance of Insurance      55   

5.5.

  RESERVED      56   

5.6.

  RESERVED      56   

5.7.

  RESERVED      56   

5.8.

  Additional Guarantees      56   

5.9.

  After-Acquired Collateral      56   

5.10.

  Post-Closing Matters      58    SECTION 6    Negative Covenants   

6.1.

  Limitation on Incurrence of Indebtedness and Issuance of Preferred Stock     
60   

6.2.

  Limitation on Liens      63   

6.3.

  Merger, Consolidation, or Sale of Assets      63   

6.4.

  Limitation on Sale and Leaseback Transactions      64   

6.5.

  Business Activities      65   

6.6.

  Designation of Restricted and Unrestricted Subsidiaries      65   

 

-ii-



--------------------------------------------------------------------------------

6.7.  

Transactions with Affiliates

     65    6.8.  

Asset Sales

     67    6.9.  

Limitation on Restricted Payments

     68    6.10.  

Changes in Covenants When Term Loans Rated Investment Grade

     72    SECTION 7    Events of Default    7.1.  

Events of Default

     72    SECTION 8    The Agents    8.1.  

Appointment

     74    8.2.  

Delegation of Duties

     75    8.3.  

Exculpatory Provisions

     75    8.4.  

Reliance by the Administrative Agent

     75    8.5.  

Notice of Default

     76    8.6.  

Non-Reliance on Agents and Other Lenders

     76    8.7.  

Indemnification

     76    8.8.  

Agent in Its Individual Capacity

     77    8.9.  

Successor Administrative Agent

     77    8.10.  

The Documentation Agents

     77    8.11.  

Collateral Security

     77    8.12.  

Enforcement by the Administrative Agent and Collateral Agent

     77    8.13.  

Withholding Tax

     77    8.14.  

Intercreditor Agreements

     78    SECTION 9    Miscellaneous    9.1.  

Amendments and Waivers

     78    9.2.  

Notices

     80    9.3.  

No Waiver; Cumulative Remedies

     81    9.4.  

Survival of Representations and Warranties

     81    9.5.  

Payment of Expenses and Taxes

     81    9.6.  

Successors and Assigns; Participations

     83    9.7.  

Adjustments; Setoff

     86    9.8.  

Counterparts

     87    9.9.  

Severability

     87    9.10.  

Integration

     87    9.11.  

GOVERNING LAW

     87    9.12.  

Submission To Jurisdiction; Waivers

     87    9.13.  

Acknowledgements

     88    9.14.  

Releases of Guarantees and Liens

     88    9.15.  

Confidentiality

     89    9.16.  

WAIVERS OF JURY TRIAL

     90    9.17.  

U.S.A. PATRIOT Act

     90    9.18.  

No Fiduciary Duty

     91   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES   

Schedule 1.1A

   —    Term Commitment Amounts

Schedule 1.1B

   —    Mortgaged Properties

Schedule 3.6

   —    Subsidiaries

Schedule 4.2

   —    Funding Date Loan Documents EXHIBITS      

Exhibit A-1

   —    Form of Effective Date Certificate for the Borrower

Exhibit A-2

   —    Form of Funding Date Certificate for the Borrower

Exhibit A-3

   —    Form of Funding Date Certificate for the Guarantors

Exhibit B

   —    Form of Notice of Borrowing

Exhibit C

   —    Form of Assignment and Acceptance

Exhibit D

   —    RESERVED

Exhibit E-1

   —    Form of United States Tax Compliance Certificate (For Non-U.S. Lenders
      That Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E-2

   —    Form of United States Tax Compliance Certificate (For Non-U.S. Lenders
      That Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E-3

   —    Form of United States Tax Compliance Certificate (For Non-U.S.
Participants       That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit E-4

   —    Form of United States Tax Compliance Certificate (For Non-U.S.
Participants       That Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit F

   —    Form of Notice of Continuation/Conversion

Exhibit G

   —    RESERVED

Exhibit H

   —    Form of Prepayment Notice

Exhibit I

   —    Reverse Dutch Auction Procedures

 

-iv-



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT, dated as of May 3, 2013, among CALPINE CONSTRUCTION
FINANCE COMPANY, L.P., a Delaware limited partnership (the “Borrower”), GOLDMAN
SACHS LENDING PARTNERS, LLC, as administrative agent (in such capacity and
including any successors in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity and including any successors in such
capacity, the “Collateral Agent” and together with the Administrative Agent, the
“Agents”), CoBank, ACB, ING Capital, LLC, Royal Bank of Canada and The Royal
Bank of Scotland plc, as co-documentation agents (collectively, the
“Documentation Agents”), CoBank, ACB, ING Capital, LLC, Royal Bank of Canada and
RBS Securities Inc. (collectively, the “Co-Managers”) and each of the financial
institutions from time to time party hereto (collectively, the “Lenders”).

W I T N E S S E T H:

WHEREAS, the Borrower has outstanding the 2016 Notes (as defined below); and

WHEREAS, the Borrower intends to repay all outstanding obligations under the
2016 Notes and to pay fees and expenses related thereto (including, without
limitation, any make-whole payments) and any swap breakage costs (if any)
resulting therefrom with the extensions of credit and commitments under this
Agreement on the Funding Date;

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1

Definitions

1.1. Defined Terms. As used in this Agreement, the following terms shall have
the meanings specified below:

“2016 Notes”: the 8% Senior Secured Notes due 2016 issued by the Borrower and
CCFC Finance Corp.

“Administrative Agent”: the meaning set forth in the preamble to this Agreement.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that a Person will be deemed to be an Affiliate
if the Borrower has knowledge that such Person beneficially owns 10% or more of
the Voting Stock of the Borrower. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

“Agents”: the meaning set forth in the preamble to this Agreement.

“Agreement”: this Credit Agreement, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“ALTA”: American Land Title Association.

 



--------------------------------------------------------------------------------

“Applicable Margin”: a percentage per annum equal to (a) in the case of Term B-1
Loans maintained as (i) Base Rate Loans, 1.25% and (ii) Eurodollar Loans, 2.25%
and (b) in the case of Term B-2 Loans maintained as (i) Base Rate Loans, 1.50%
and (ii) Eurodollar Loans, 2.50%.

“Approved Electronic Communication”: any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Agents or to the Lenders by
means of electronic communications pursuant to Section 9.2(b).

“Approved Fund”: as defined in Section 9.6(b)(ii).

“Arranger”: each of the Joint Lead Arrangers, Documentation Agents, Co-Managers,
and Syndication Agents.

“Asset Sale”:

(1) the sale, lease, conveyance or other disposition of any assets; provided
that the sale, conveyance or other disposition of all or substantially all of
the assets of the Borrower and its Restricted Subsidiaries taken as a whole will
be governed by the provisions of Section 2.14(a) and/or Section 6.3 and not
Section 6.8; and

(2) the issuance of Equity Interests in any of the Borrower’s Restricted
Subsidiaries.

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

(1) any single transaction or series of related transactions that involves
assets having a Fair Market Value (calculated at the time of the relevant
transaction) of less than the greater of (x) $40.0 million and (y) 2.0% of Total
Assets;

(2) a transfer of assets between or among the Borrower and any of its Restricted
Subsidiaries;

(3) an issuance of Equity Interests by a Restricted Subsidiary to the Borrower
and any of its Restricted Subsidiaries;

(4) the sale or lease of products, services, accounts receivable or other assets
(including power, capacity, fuel or emission credits or other environmental
attributes) in the ordinary course of business (it being understood that a
disposition of a quantity of power, capacity, fuel or emission credits,
environmental attributes or other products, services or accounts receivable that
is material to the Borrower and its Restricted Subsidiaries, as the case may be,
shall not alone cause such disposition not to be in the ordinary course of
business) and any sale or other disposition of damaged, worn out or obsolete
assets or assets no longer used or useful or desirable in the Borrower or any of
its Restricted Subsidiaries’ business;

(5) the sale or other disposition of cash or Cash Equivalents;

(6) a Restricted Payment that either (x) does not violate Section 6.9 or
(y) constitutes a Permitted Investment;

(7) a disposition resulting from any condemnation or other taking, or temporary
or permanent requisition, of any property, any interest therein or right
appurtenant thereto, or any

 

-2-



--------------------------------------------------------------------------------

change of grade affecting any property, in each case, as the result of the
exercise of any right of condemnation or eminent domain, including any sale or
other transfer to a Governmental Authority in lieu of, or in anticipation of,
any of the foregoing events; provided that if such disposition involves assets
having a Fair Market Value in excess of $40.0 million, any cash proceeds
received in connection therewith are treated as Net Proceeds of an Asset Sale;

(8) any exchange of like property for use in a Permitted Business;

(9) the creation of a Permitted Lien and dispositions in connection with
Permitted Liens;

(10) a disposition of assets (other than any assets securing Parity Secured
Debt) in connection with a foreclosure, transfer or deed in lieu of foreclosure
or other exercise of remedial action;

(11) any disposition of products, services or accounts receivable (including
power, capacity, fuel or emission credits) or other obligation pursuant to the
Power Purchase and Sale Agreement with South Texas Electric Cooperative, Inc.,
dated May 22, 1998, as in effect on the Effective Date;

(12) any disposition of that certain portion of the transmission service under
the Service Agreement for Point to Point Transmission between Bonneville Power
Administration and Hermiston Power LLC, successor in interest to Hermiston Power
Partnership, for Transmission from the John Day Substation and Big Eddy POI to
COB and NOB;

(13) any disposition of the transportation capacity owned by the Borrower on
Gulfstream Natural Gas System, L.L.C.;

(14) any disposition of the rights to the Purchase Option for the pipeline
system more fully described in the Agreement to Construct, Lease, and Operate
Natural Gas Pipeline Facilities between Tejas Gas Pipeline, L.P. and Brazos
Valley Energy LLC, successor in interest to Brazos Valley Energy LP, dated
June 26, 2001;

(15) any disposition of all or any portion of the Sutter Facility and any asset
or contracts related thereto or all or any portion of the Equity Interests of
the Subsidiary of the Borrower that owns exclusively the Sutter Facility (as
well as other assets with an aggregate value less than the greater of (x) $40.0
million and (y) 2.0% of Total Assets) and any assets or contracts related
thereto;

(16) any disposition of up to 49.9% of (x) the Equity Interests of the
Subsidiary that owns exclusively the Bosque Facility (as well as other assets
with an aggregate value less than the greater of (x) $40.0 million and (y) 2.0%
of Total Assets) and any assets or contracts related thereto or (y) an interest
in the Bosque Facility and any assets or contracts related thereto;

(17) dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;

(18) the licensing or sublicensing of intellectual property or other general
intangibles and licenses, leases or subleases of other property in the ordinary
course of business which do not materially interfere with the business of the
Borrower and its Restricted Subsidiaries;

 

-3-



--------------------------------------------------------------------------------

(19) the trading, exchange, swap or other sharing of parts and components, among
the Borrower and its Affiliates, in the ordinary course of business and
consistent with past or current best practices of the relevant Persons,
including for purposes of spare or replacement parts or emergency repairs; and

(20) any sale or disposition of the Equity Interests of any Unrestricted
Subsidiary.

“Asset Sale Offer”: the meaning set forth in Section 6.8(d).

“Assignee”: as defined in Section 9.6(b)(i).

“Assignment and Acceptance”: in the case of assignments of Term Loans, an
assignment and acceptance entered into by a Lender and an Assignee and accepted
by the Administrative Agent to the extent required pursuant to Section 9.6,
substantially in the form of Exhibit C hereto.

“Attributable Debt”: in respect of a sale and leaseback transaction means, at
the time of determination, the present value of the obligation of the lessee for
net rental payments during the remaining term of the lease included in such sale
and leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP; provided, however, that
if such sale and leaseback transaction results in a Capital Lease Obligation,
the amount of Indebtedness represented thereby will be determined in accordance
with the definition of “Capital Lease Obligation.”

“Auction”: the meaning set forth in Section 2.28.

“Auction Manager”: the meaning set forth in Section 2.28.

“Auction Notice”: the meaning set forth in Exhibit I.

“Bankruptcy Code”: The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. §§ 101 et seq.

“Bankruptcy Law”: The Bankruptcy Code or any similar federal or state law for
the relief of debtors.

“Base Rate”: for any day, the higher of (a) the Federal Funds Effective Rate
plus  1/2 of 1% per annum or (b) the Prime Rate; provided that in no event shall
the Base Rate be less than 1.75%. Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

“Base Rate Loans”: Term Loans the rate of interest applicable to which is based
upon the Base Rate.

“Beneficial Owner”: has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act.

“Benefited Lender”: the meaning set forth in Section 9.7(a).

“Board of Directors”:

 

-4-



--------------------------------------------------------------------------------

(1) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(2) with respect to a partnership, the board of directors of the general partner
of the partnership;

(3) with respect to a limited liability company, the managing member or members
or any controlling committee of managing members or board of directors thereof;
and

(4) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Board of Governors”: the Board of Governors of the Federal Reserve System of
the United States or any Governmental Authority which succeeds to the powers and
functions thereof.

“Borrower”: the meaning set forth in the preamble to this Agreement.

“Borrowing”: the making of Term Loans by the Lenders on the Borrowing Date.

“Borrowing Date”: the Business Day specified in a notice pursuant to Section 2.2
as a date on which the Borrower requests the Term Loans hereunder.

“Bosque Facility”: the approximately 762 MW nameplate capacity natural gas-fired
combined cycle electric generating facility located on a 280 acre site in Bosque
County, Texas. The plant consists of three GE combustion turbines, three Alstom
HRSGs, one GE steam turbine, one Alstom steam turbine, together with related
water supply agreements, gas and power interconnections and interconnection
agreements, equipment, supplies, permits, licenses, contracts and agreements.

“Business Day”: any day other than a Legal Holiday; provided that with respect
to notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, such day is also a day for trading by and between
banks in Dollar deposits in the interbank eurodollar market.

“Capital Lease Obligation”: at the time any determination is to be made, the
amount of the liability in respect of a capital lease that would at that time be
required to be capitalized on a balance sheet in accordance with GAAP, and the
Stated Maturity thereof shall be the date of the last payment of rent or any
other amount due under such capital lease prior to the first date upon which
such capital lease may be prepaid by the lessee without payment of a penalty.

“Capital Stock”:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

 

-5-



--------------------------------------------------------------------------------

“Cash Equivalents”:

(1) United States dollars;

(2) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than one
year from the date of acquisition;

(3) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the highest ratings obtainable from
either S&P or Moody’s;

(4) deposit accounts with any Lender or bank that has a long-term debt rating of
A+ or better by S&P and A1 or better by Moody’s (an “Approved Bank”);

(5) time deposits, certificates of deposit, acceptances or prime commercial
paper issued by an Approved Bank at the time acquired or issued (as applicable
and whichever is latest), in each case, having a maturity of not more than one
year from the date of acquisition;

(6) repurchase obligations for underlying securities of the types described in
preceding clauses (2), (3) and (5) entered into with an Approved Bank at the
time acquired, issued or entered into (as applicable and whichever is latest),
in each case, having a maturity of not more than one year from the date of
acquisition;

(7) commercial paper with a rating of at least A-1 by S&P and at least P-1 by
Moody’s and, in each case, maturing within one year after the date of
acquisition; and

(8) money market funds which invest primarily in Cash Equivalents of the kinds
described in clauses (1) through (7) of this definition.

“Cash Management Obligations”: with respect to a Loan Party, any obligations of
such Loan Party in respect of treasury management arrangements, depositary or
other cash management services, including in connection with any automated
clearing house transfer of funds or any similar transactions.

“Change of Control”: the occurrence of any of the following:

(1) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Borrower and its Subsidiaries taken as a whole to any “person” (as that term is
used in Section 13(d) of the Exchange Act, but excluding any employee benefit
plan of the Borrower or any of its Restricted Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than Calpine Corporation or any Subsidiary
of Calpine Corporation;

(2) the adoption of a plan relating to the liquidation or dissolution of the
Borrower other than (A) the consolidation with, merger into or transfer of all
or part of the properties and

 

-6-



--------------------------------------------------------------------------------

assets of any Restricted Subsidiary of the Borrower to the Borrower or any other
Restricted Subsidiary of the Borrower and (B) the merger of the Borrower with an
Affiliate solely for the purpose of reincorporating the Borrower or reforming
the Borrower in another jurisdiction; or

(3) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as defined
above) becomes the Beneficial Owner, directly or indirectly, of more than 50% of
the Voting Stock of the Borrower, measured by voting power rather than number of
shares, other than Calpine Corporation or a Subsidiary of Calpine Corporation or
a Beneficial Owner of 50% or more of the Voting Stock of Calpine Corporation.

“Co-Managers”: as defined in the preamble.

“Co-Syndication Agents”: collectively, Goldman Sachs Lending Partners, LLC,
Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., Merrill
Lynch, Pierce, Fenner and Smith Incorporated and Union Bank, N.A. .

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all properties and assets of the Loan Parties now owned or
hereafter acquired in which Liens have been granted to the Collateral Agent to
secure the Secured Obligations.

“Collateral Agent”: the meaning set forth in the preamble to this Agreement.

“Commitment Expiration Date”: June 7, 2013 (after giving effect to any
incurrence of Term Loans on such date).

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a controlled group that includes the Borrower and that is
treated as a single employer under Section 414 of the Code.

“Consolidated Cash Flow”: with respect to any specified Person for any period,
the Consolidated Net Income of such Person for such period plus, without
duplication:

(1) an amount equal to any extraordinary loss plus any net loss realized by such
Person or any of its Restricted Subsidiaries in connection with an Asset Sale or
the disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries, to the extent such losses were deducted in
computing such Consolidated Net Income; plus

(2) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

(3) the Fixed Charges of such Person and its Restricted Subsidiaries for such
period, to the extent that such Fixed Charges were deducted in computing such
Consolidated Net Income; plus

(4) depreciation, depletion, amortization (including amortization of
intangibles) and other non-cash expenses (excluding any such non-cash expense to
the extent that it represents an accrual of or reserve for cash expenses in any
future period) of such Person and its Restricted Subsidiaries for such period to
the extent that such depreciation, amortization and other non-cash expenses were
deducted in computing such Consolidated Net Income; plus

 

-7-



--------------------------------------------------------------------------------

(5) major maintenance expense as reflected in Consolidated Net Income; plus

(6) charges associated with fees and expenses, including professional fees,
incurred on or prior to the Effective Date and Funding Date, respectively in
connection with the Term Commitments and Term Loans on the Effective Date and
Funding Date, respectively, or the modification of or preparation in connection
therewith of Indebtedness of the Borrower that occurred prior to the Effective
Date and Funding Date, respectively, to the extent such charges were deducted in
computing such Consolidated Net Income, and charges or expenses recognized as a
result of repayment of Indebtedness existing on the Effective Date and Funding
Date, respectively; plus

(7) the upfront costs of any obligations under Swap Agreements or Cash
Management Obligations, to the extent such costs were deducted in computing
Consolidated Net Income; plus

(8) cash received during such period related to mark-to-market activities; less

(9) cash paid during such period related to mark-to-market activities;

provided, however, that for purposes of this definition, any mark-to-market
earnings or losses shall be excluded from the calculation of Consolidated Cash
Flow to the extent taken into account in calculating Consolidated Net Income for
such period.

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Restricted Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries, operating lease
expense of the Borrower and its Restricted Subsidiaries, and dividends paid in
cash in respect of any preferred Capital Stock of the Borrower and its
Restricted Subsidiaries (including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net costs under obligations under Swap Agreements or Cash Management
Obligations in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP but excluding any dividend paid
by a Restricted Subsidiary to the Borrower or any other Restricted Subsidiary),
net of interest income during such period, in each case determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Income”: with respect to any specified Person for any period,
the aggregate of the Net Income of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, determined in accordance with GAAP;
provided that:

(1) the Net Income of any Person that is not a Restricted Subsidiary or that is
accounted for by the equity method of accounting will be included only to the
extent of the amount of dividends or similar distributions (including pursuant
to other intercompany payments) paid in cash to the specified Person or a
Restricted Subsidiary of the Person; and

(2) any non-cash impairment charges incurred subsequent to the Effective Date
will be excluded.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Senior Secured Leverage Ratio”: as of any date, the ratio of
(i) Total Debt to the extent constituting senior secured Indebtedness of such
Person and its Restricted Subsidiaries as of the date of such transaction, after
giving effect to all incurrences and repayments of Indebtedness on or about such
date, to (ii) Consolidated Cash Flow of such Person for the most recent four
consecutive full fiscal quarters for which financial statements are available
ending on or prior to such date, with such pro forma and other adjustments as
are consistent with the pro forma and other adjustment provisions set forth in
the definition of Fixed Charge Coverage Ratio.

“Consolidated Total Leverage Ratio”: as of any date of determination, the ratio
of (1) the Total Debt as of such date to (2) Consolidated Cash Flow of the
Borrower and its Restricted Subsidiaries for the period of the most recent four
consecutive fiscal quarters for which internal financial statements are
available ending on or prior to such date, with such pro forma and other
adjustments as are consistent with the pro forma and other adjustment provisions
set forth in the definition of Fixed Charge Coverage Ratio.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Credit Facility” or “Credit Facilities”: one or more debt facilities,
indentures or commercial paper facilities, in each case, with banks or other
lenders or holders providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to such lenders or holders
or others or to special purpose entities formed to borrow from such lenders or
holders or others against such receivables), letters of credit or debt
securities, in each case, as amended, restated, modified, renewed, refunded,
replaced or refinanced, in each case, in whole or in part from time to time.

“Default”: any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice, the expiration of applicable cure or grace
periods, or both, has been satisfied.

“Direct Parents”: Calpine CCFC GP, Inc. and Calpine CCFC LP, Inc.

“Disqualified Capital Stock”: any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Capital Stock),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Capital Stock, in whole or in part, on or prior to the date
that is 91 days after the latest applicable Termination Date in effect at the
time of the issuance of such Capital Stock (other than pursuant to a change of
control provision substantially similar to that described under Section 2.14).
Notwithstanding the preceding sentence, any Capital Stock that would constitute
Disqualified Capital Stock solely because the holders of the Capital Stock have
the right to require the Borrower to repurchase such Capital Stock upon the
occurrence of a change of control or an asset sale will not constitute
Disqualified Capital Stock if the terms of such Capital Stock provide that the
Borrower may not repurchase or redeem any such Capital Stock pursuant to such
provisions unless such repurchase or redemption complies with Section 6.9. The
amount of Disqualified Capital Stock deemed to be outstanding at any time for
purposes of this Agreement shall be equal to the maximum amount that the
Borrower and its Restricted Subsidiaries may become obligated to pay upon the
maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Capital Stock, exclusive of accrued dividends.

“Documentation Agents”: as defined in the preamble.

“Dollars” and “$”: dollars in lawful currency of the United States.

 

-9-



--------------------------------------------------------------------------------

“Domestic Subsidiary”: any Restricted Subsidiary of the Borrower that was formed
under the laws of the United States or any state of the United States or the
District of Columbia.

“Effective Date”: the date when all the conditions set forth in Section 4.1 have
been satisfied (or waived in accordance with Section 4.1), which shall be the
date hereof.

“Effective Date Facilities”: means the Brazos Valley facility, the Hermiston
facility, the Magic Valley facility, the Osprey facility and the Westbrook
facility and, from and after the contribution thereof to the Borrower from a
Parent thereof on or prior to the Funding Date, the Bosque Facility, each as
designated on Schedule 1.1B.

“Environmental CapEx Debt”: Indebtedness of the Borrower or any of its
Restricted Subsidiaries incurred for the purpose of financing capital
expenditures deemed necessary by the Borrower or its Restricted Subsidiaries to
comply with Environmental Laws.

“Environmental Laws”: any and all applicable foreign, Federal, state or local
laws, rules, orders, regulations, statutes, ordinances, codes, decrees, legally
binding requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or of human health
(to the extent related to exposure to Materials of Environmental Concern), as
now or may at any time hereafter be in effect.

“Equity Interests”: Capital Stock and all warrants, options or other rights to
acquire Capital Stock (but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock).

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board of Governors or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board of Governors) maintained by a member bank of the Federal Reserve
System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of the relevant Interest Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by the Bloomberg Information Service or any
successor thereto or any other service selected by the Administrative Agent
which has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to such Interest Period; provided that, to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Base Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.

 

-10-



--------------------------------------------------------------------------------

“Eurodollar Loans”: Term Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

Eurodollar Base Rate

 

1.00 — Eurocurrency Reserve

Requirements

; provided that in no event shall the Eurodollar Rate be less than 0.75%.

“Event of Default”: any of the events specified in Section 7.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.

“Excluded Assets” shall have the meaning given to such term in the Security
Documents.

“Excluded Subsidiary”: (a) any Foreign Subsidiary, (b) any Subsidiary of the
Borrower that is (A) a Domestic Subsidiary of the Borrower substantially all of
the assets of which consist of the Capital Stock of one or more Foreign
Subsidiaries or (B) a Domestic Subsidiary of the Borrower substantially all of
the assets of which consist of the Capital Stock of one or more Subsidiaries
described in clause (A) hereof (whether such ownership is directly held or
through another one or more such Subsidiaries), (c) any Immaterial Subsidiary,
(d) any Restricted Subsidiary of the Borrower that owns exclusively the Sutter
Facility (as well as other assets with an aggregate value less than the greater
of (x) $40.0 million and (y) 2.0% of Total Assets) and any assets or contracts
related thereto, (e) any Unrestricted Subsidiary, and (f) any non-Wholly-Owned
Subsidiary that is a Restricted Subsidiary. Notwithstanding the foregoing, any
Excluded Subsidiary may be designated by the Borrower as a Guarantor under this
Agreement, in which case (including in case of Section 5.8(3)) upon such
Subsidiary executing and delivering a counterpart of the Guaranty Agreement and
the Pledge and Security Agreement, such Excluded Subsidiary shall cease to be an
Excluded Subsidiary for the purposes of this Agreement and the other Loan
Documents until such time, if any, as it becomes an Excluded Subsidiary
thereafter in accordance with the terms hereof.

“Excluded Taxes”: those Taxes referenced in Section 2.19(a)(i) through
2.19(a)(v).

“Extended Term Loans”: the meaning set forth in Section 2.27(a).

“Extending Term Lender”: the meaning set forth in Section 2.27(a).

“Extension”: the meaning set forth in Section 2.27(a).

“Extension Offer”: the meaning set forth in Section 2.27(a).

“Facilities”: the Effective Date Facilities and any other power or energy
generating facilities acquired or constructed after the Effective Date described
in the definition of Permitted Business.

 

-11-



--------------------------------------------------------------------------------

“Fair Market Value”: the value that would be paid by a willing buyer to a
willing seller in a transaction, determined in good faith by a Responsible
Officer or Board of Directors of the Borrower (unless otherwise provided in this
Agreement).

“FATCA”: Sections 1471 through 1474 of the Code as in existence on the date
hereof (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any regulations thereunder or
published administrative guidance implementing such Sections and any agreements
entered into pursuant to current Section 1471(b) of the Code (or any amended or
successor version described above).

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of nationally recognized standing selected by it.

“Fees”: collectively, the fees pursuant to that certain fee letter dated
April 23, 2013 among the Borrower, the Joint Lead Arrangers and Documentation
Agents, the fees referred to in Section 2.22 or 9.5 and any other fees payable
by any Loan Party pursuant to this Agreement or any other Loan Document.

“Financial Officer”: the chief financial officer, principal accounting officer,
controller or treasurer of the Borrower.

“Fixed Charge Coverage Ratio”: with respect to any specified Person for any
period, the ratio of the Consolidated Cash Flow of such Person and its
Restricted Subsidiaries for such period to the Fixed Charges of such Person for
such period. In the event that the specified Person or any of its Restricted
Subsidiaries incurs, assumes, guarantees, repays, repurchases, redeems, defeases
or otherwise discharges any Indebtedness (other than ordinary working capital
borrowings) or issues, repurchases or redeems preferred stock subsequent to the
commencement of the period for which the Fixed Charge Coverage Ratio is being
calculated and on or prior to the date on which the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Calculation Date”),
then the Fixed Charge Coverage Ratio will be calculated giving pro forma effect
to such incurrence, assumption, guarantee, repayment, repurchase, redemption,
defeasance or other discharge of Indebtedness, or such issuance, repurchase or
redemption of preferred stock, and the use of the proceeds therefrom as if the
same had occurred at the beginning of the applicable four-quarter reference
period.

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

(1) acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers or consolidations, or any
Person or any of its Restricted Subsidiaries acquired by the specified Person or
any of its Restricted Subsidiaries, and including any related financing
transactions and including increases in ownership of Restricted Subsidiaries,
during the four-quarter reference period or subsequent to such reference period
and on or prior to the Calculation Date will be given pro forma effect to any
intercompany tolling arrangements which shall be on terms reflecting the market
conditions at such time put into place and to any expense and cost reduction
that (x) has occurred or (y) in the reasonable judgment of a Financial Officer
of the Borrower, is reasonably expected to occur; provided that in the case of
this clause (y), the Borrower shall have delivered to the Administrative Agent
an officer’s certificate of a Responsible Officer certifying that such Financial
Officer believes in good faith that such expenses or cost reductions are
reasonably expected to occur within twelve months from the date

 

-12-



--------------------------------------------------------------------------------

of any such acquisition, in each case, as if they had occurred on the first day
of the four-quarter reference period and Consolidated Cash Flow for such
reference period will be calculated on a pro forma basis;

(2) the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;

(3) the Fixed Charges attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses (and ownership interests
therein) disposed of prior to the Calculation Date, will be excluded, but only
to the extent that the obligations giving rise to such Fixed Charges will not be
obligations of the specified Person or any of its Restricted Subsidiaries
following the Calculation Date; and

(4) if any Indebtedness that is being incurred on the Calculation Date bears a
floating rate of interest, the interest expense on such Indebtedness will be
calculated as if the rate in effect on the Calculation Date had been the
applicable rate for the entire period (taking into account any obligations under
Swap Agreements or Cash Management Obligations applicable to such Indebtedness,
but only for such period of time as equals the then remaining term of such
obligations under Swap Agreements or Cash Management Obligations as of the
Calculation Date).

“Fixed Charges”: with respect to any specified Person for any period, the sum,
without duplication, of:

(1) Consolidated Interest Expense; plus

(2) the consolidated interest of such Person and its Restricted Subsidiaries
that was capitalized during such period; plus

(3) any interest paid on Indebtedness of a Person other than the Borrower and
its Restricted Subsidiaries that is Guaranteed by such Person or one of its
Restricted Subsidiaries or secured by a Lien on assets of such Person or one of
its Restricted Subsidiaries, whether or not such Guarantee or Lien is called
upon; plus

(4) the product of (A) all dividends, paid in cash, on any series of preferred
stock of such Person or any of its Restricted Subsidiaries, other than dividends
on Equity Interests payable solely in Equity Interests of the Borrower (other
than Disqualified Capital Stock) or to the Borrower or a Restricted Subsidiary
of the Borrower, times (B) a fraction, the numerator of which is one and the
denominator of which is one minus the then current combined federal, state and
local statutory income tax rate of such Person, expressed as a decimal, in each
case, on a consolidated basis and in accordance with GAAP.

“Foreign Subsidiary”: any Subsidiary of the Borrower organized under the laws of
any jurisdiction outside the United States, any state thereof or the District of
Columbia.

“Funding Date”: the date when all the conditions set forth in Section 4.2 have
been satisfied (or waived in accordance with Section 4.2).

“Funding Office”: the office of the Administrative Agent specified in
Section 9.2(a) or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

-13-



--------------------------------------------------------------------------------

“GAAP”: generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
have been approved by a significant segment of the accounting profession.

“Governmental Authority”: the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Grantors”: any Person that pledges any Collateral under the Security Documents
to secure any Obligation.

“Guarantee”: a guarantee other than by endorsement of negotiable instruments for
collection in the ordinary course of business, direct or indirect, in any manner
including, without limitation, by way of a pledge of assets or through letters
of credit or reimbursement agreements in respect thereof, of all or any part of
any Indebtedness (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services, to
take or pay or to maintain financial statement conditions or otherwise).

“Guarantor”: each of (1) Hermiston Power LLC and Brazos Valley Energy LLC and
(2) any other Restricted Subsidiary of the Borrower that executes a counterpart
of the Guaranty Agreement in accordance with the provisions of this Agreement,
and their respective successors and assigns, in each case, until the Guarantee
of such Person has been released in accordance with the provisions of this
Agreement or the Guaranty Agreement.

“Guaranty Agreement”: that certain Guaranty Agreement, dated as of the Funding
Date (as amended, amended and restated, supplemented or otherwise modified from
time to time) by and among the Borrower, the Guarantors, the Administrative
Agent and the Collateral Agent.

“Guaranty Reimbursement Obligations”: all obligations of the Loan Parties under
Section 1 of the Guaranty Agreement.

“Immaterial Subsidiary” means any Domestic Subsidiary that is not a Material
Domestic Subsidiary.

“Indebtedness”: with respect to any specified Person, any indebtedness of such
Person (excluding accrued expenses or trade payables), whether or not contingent
(without duplication):

(1) in respect of borrowed money;

(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or reimbursement agreements in respect thereof;

(3) in respect of bankers’ acceptances;

(4) representing Capital Lease Obligations or Attributable Debt in respect of
sale and leaseback transactions;

 

-14-



--------------------------------------------------------------------------------

(5) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed; or

(6) representing any obligations under Swap Agreements (except as expressly set
forth below),

if and to the extent any of the preceding items (other than letters of credit,
Attributable Debt or obligations under Swap Agreements) would appear as a
liability upon a balance sheet of the specified Person prepared in accordance
with GAAP. In addition, the term “Indebtedness” includes all Indebtedness of
others secured by a Lien on any asset of the specified Person (whether or not
such Indebtedness is assumed by the specified Person) and, to the extent not
otherwise included, the Guarantee by the specified Person of any Indebtedness of
any other Person.

The amount of any Indebtedness outstanding as of any date will be:

(1) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

(2) the principal amount of and premium (if any) on the Indebtedness, in the
case of any other Indebtedness; and

(3) in respect of Indebtedness of other Persons secured by a Lien on the assets
of the specified Person, the lesser of:

(A) the Fair Market Value of such asset at such date of determination, and

(B) the amount of such Indebtedness of such other Persons.

Notwithstanding the foregoing, “Indebtedness” shall not include:

(1) any obligations under Swap Agreements or Cash Management Obligations that
are entered into for bona fide hedging or cash management purposes of the
Borrower or its Restricted Subsidiaries (as determined in good faith by the
Board of Directors or senior management of the Borrower, whether or not
accounted for as a hedge in accordance with GAAP); and

(2) in-kind obligations relating to energy balancing positions arising in the
ordinary course of business and consistent with past practice.

“indemnified liabilities”: the meaning set forth in Section 9.5.

“Indemnitee”: the meaning set forth in Section 9.5.

“Information Memorandum” that certain information memorandum related to this
Agreement dated as of April, 2013.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

 

-15-



--------------------------------------------------------------------------------

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property of any Loan Party, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any Base Rate Loan, the last Business Day of
each March, June, September and December to occur while such Base Rate Loan is
outstanding and the final maturity date of such Base Rate Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Eurodollar Loan, the date of any repayment or
prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) with respect to all Term Loans
borrowed or converted on or after the Funding Date, initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six (or, if agreed to by
all relevant Lenders, nine or twelve) months thereafter, as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six (or, if agreed to by all relevant
Lenders, nine or twelve) months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not later than 10:00 A.M., New
York City time, on the date that is three (3) Business Days prior to the last
day of the then current Interest Period with respect thereto; provided that, all
of the foregoing provisions relating to Interest Periods are subject to the
following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
Termination Date; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investment Grade Rating”: a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB- (or the equivalent) by S&P.

“Investments”: with respect to any Person, all direct or indirect investments by
such Person in other Persons (including Affiliates) in the forms of loans
(including Guarantees or similar obligations), advances or capital contributions
(excluding payroll, commission, travel and similar advances to officers and
employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. “Investment”
shall exclude extensions of trade credit by the Borrower and its Restricted
Subsidiaries in the ordinary course of business. If the Borrower or any
Restricted Subsidiary of the Borrower sells or otherwise disposes of any Equity
Interests of any direct or indirect Restricted Subsidiary of the Borrower such
that, after giving effect to any such sale or disposition, such Person is no
longer a Restricted Subsidiary of the Borrower, the Borrower

 

-16-



--------------------------------------------------------------------------------

will be deemed to have made an Investment on the date of any such sale or
disposition equal to the Fair Market Value of the Borrower’s Investments in such
Restricted Subsidiary that were not sold or disposed of. Except as otherwise
provided in this Agreement, the amount of an Investment shall be its Fair Market
Value at the time the Investment is made and without giving effect to subsequent
changes in value.

“Joint Lead Arrangers”: collectively, Goldman Sachs Lending Partners, LLC,
Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., Merrill
Lynch, Pierce, Fenner and Smith Incorporated and Union Bank, N.A.

“Legal Holiday”: a Saturday, a Sunday or a day on which banking institutions in
the City of New York or at a place of payment are authorized by law, regulation
or executive order to remain closed. If a payment date is a Legal Holiday at a
place of payment, payment may be made at that place on the next succeeding day
that is not a Legal Holiday.

“Lenders”: the meaning set forth in the preamble to this Agreement.

“Lien”: with respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement and any lease that
constitutes a security interest.

“Loan”: any Term Loan.

“Loan Documents”: this Agreement and, after execution and delivery thereof
pursuant to the terms of this Agreement, the Guaranty Agreement, the Security
Documents, each Note, and any amendment, waiver, supplement or other
modification to any of the foregoing.

“Loan Parties”: the Borrower and the Guarantors.

“Material Adverse Effect”: a material adverse effect on (a) the business,
financial condition, results of operations or properties of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents, (c) the validity
or enforceability of the Loan Documents taken as a whole or (d) the material
rights and remedies available to, or conferred upon, the Lenders, the
Administrative Agent and the Collateral Agent under the other Loan Documents,
taken as a whole (it being understood that any event or condition described in
Section 7.1(f) or (g) hereof that would not give rise to a Default or Event of
Default thereunder shall not constitute a Material Adverse Effect under
preceding clause (c) or (d)).

“Material Domestic Subsidiary” mean any Domestic Subsidiary having Total Assets
that constitute more than 5% of Total Assets.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, or asbestos, or
polychlorinated biphenyls or any other chemicals, substances, materials, wastes,
pollutants or contaminants in any form, regulated under any Environmental Law.

“Minimum Extension Condition”: the meaning set forth in Section 2.27(b).

“Moody’s”: Moody’s Investors Service, Inc. or its successor.

 

-17-



--------------------------------------------------------------------------------

“Mortgaged Property”: collectively, the owned real properties of the Borrower or
applicable Guarantor described in Schedule 1.1B and designated as Mortgaged
Property thereon, as to which the Collateral Agent for the benefit of the
Secured Parties is or shall be granted a Lien pursuant to the Mortgages and the
other owned real properties of the Borrower or any Guarantor, as to which the
Collateral Agent for the benefit of the Secured Parties is or shall be granted a
Lien pursuant to the Mortgages or this Agreement.

“Mortgages”: collectively, each of the mortgages and deeds of trust made by any
Loan Party in favor of, or for the benefit of, the Collateral Agent for the
benefit of the Secured Parties referred to therein, as each may be amended,
restated, supplemented or otherwise modified from time to time.

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which the Borrower or any Commonly Controlled Entity makes or is
obligated to make contributions or during the preceding five plan years, has
made or been obligated to make contributions.

“Net Income”: with respect to any specified Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, however:

(1) any gain (or loss), together with any related provision for taxes on such
gain (or loss), realized in connection with: (A) any Asset Sale; or (B) the
disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries; and

(2) any extraordinary gain (or loss), together with any related provision for
taxes on such extraordinary gain (or loss).

“Net Proceeds”: the aggregate cash proceeds received by the Borrower or any of
its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of (i) the principal amount,
premium or penalty, if any, interest and other amounts on Indebtedness that is
secured by the asset subject to such Asset Sale, (ii) the direct costs relating
to such Asset Sale, including, without limitation, legal, accounting and
investment banking fees, and sales commissions, and any relocation expenses
incurred as a result of the Asset Sale, (iii) taxes paid or payable as a result
of the Asset Sale, in each case, after taking into account any available tax
credits or deductions and any tax sharing arrangements, and (iv) amounts
reserved for adjustment in respect of the sale price of such asset or assets
established in accordance with GAAP.

“Non-Excluded Taxes”: the meaning set forth in Section 2.19(a).

“Non-Recourse”: with respect to any specified Person and the Indebtedness of
such Person:

(1) neither the Borrower nor any of its Restricted Subsidiaries (A) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness) for the Indebtedness of such Person other
than a pledge of the Equity Interests of such Person or Indebtedness otherwise
permitted hereunder, (B) is directly or indirectly liable as a guarantor or
otherwise of the Indebtedness of such Person, or (C) constitutes the lender with
respect to the Indebtedness of such Person; and

(2) in the case of an Unrestricted Subsidiary, no default on the Indebtedness of
such Person (including any rights that the holders of the Indebtedness may have
to take enforcement

 

-18-



--------------------------------------------------------------------------------

action against an Unrestricted Subsidiary) would permit upon notice, lapse of
time or both any holder of Indebtedness of the Borrower or any of its Restricted
Subsidiaries to declare a default on such Indebtedness of the Borrower or any of
its Restricted Subsidiaries or cause the payment of such Indebtedness of the
Borrower nor any of its Restricted Subsidiaries to be accelerated or payable
prior to its stated maturity.

“Notes”: the collective reference to any promissory note evidencing Term B-1
Loans or Term B-2 Loans.

“obligations”: any principal, interest, penalties, fees, expenses,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Term Loans and interest, fees and other
amounts accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Term Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.

“Offer Document”: the meaning set forth in Exhibit I.

“Original Term B-1 Termination Date”: May 3, 2020.

“Original Term B-2 Termination Date”: January 31, 2022.

“Other Taxes”: any and all present or future stamp or documentary Taxes or any
other excise, property or similar Taxes arising from any payment made hereunder
or under any other Loan Document or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

“Parent”: any direct or indirect parent company of the Borrower.

“Parity Secured Debt”:

(1) Indebtedness incurred pursuant to clause (i) of the definition of Permitted
Debt;

(2) Indebtedness incurred pursuant to clause (xv) of the definition of Permitted
Debt; provided that after giving effect to such incurrence and the application
of the proceeds from, and the creation of Liens to secure, such Indebtedness,
the Consolidated Senior Secured Leverage Ratio of the Borrower was not greater
than 4.75 to 1.0;

(3) [Intentionally Omitted];

(4) Indebtedness incurred pursuant to clause (xvii) of the definition of
Permitted Debt;

 

-19-



--------------------------------------------------------------------------------

(5) the Obligations under this Agreement;

(6) Permitted Refinancing Indebtedness incurred by the Borrower or Guarantor;

(7) Permitted Refinancing Indebtedness, the net proceeds of which are used to
refinance Parity Secured Debt; and

(8) any other Indebtedness incurred by the Borrower or any Guarantor if (A) when
it was incurred, the incurrence of such Indebtedness by the Borrower or such
Guarantor was permitted by this Agreement and (B) on the day such Indebtedness
was incurred, after giving effect to such incurrence and the application of the
proceeds from, and the creation of Liens to secure, such Indebtedness, the
Consolidated Senior Secured Leverage Ratio of the Borrower was not greater than
4.75 to 1.0;

provided, in each case (except in the case of the Term Loans), that the Secured
Debt Representative on behalf of the holders of any such Indebtedness shall have
become party to the Parity Secured Intercreditor Agreement.

“Parity Secured Intercreditor Agreement”: the intercreditor agreement in form
and substance as may be satisfactory to the Administrative Agent and the
Borrower.

“Parity Secured Obligations”: collectively, all Obligations in respect of Parity
Secured Debt.

“Participant”: the meaning set forth in Section 9.6(c).

“Participant Register”: the meaning set forth in Section 9.6(c)(ii).

“Partnership Interest Pledge Agreement”: that certain non-recourse Partnership
Interest Pledge Agreement dated as of the Funding Date among the Direct Parents
and the Collateral Agent.

“Patriot Act”: the USA Patriot Act, Title III of Pub. L. 107-56, signed into law
on October 26, 2001, as amended.

“Payment Default”: the meaning set forth in Section 7.1(e)(i)(A).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Perfection Certificate”: the meaning set forth in the Pledge and Security
Agreement.

“Permitted Business”: the ownership, construction, operation and maintenance of
the Effective Date Facilities and any other power and energy generating
facilities located in the United States, together with any related assets or
facilities, including gas pipelines supplying natural gas to such generating
facilities, electric transmission lines carrying energy generated from such
generating facilities, and any related gas or electric interconnection
facilities, as well as the engagement in commodity transactions in connection
with such business operations, or any business that is similar, reasonably
related, incidental or ancillary to any of the foregoing.

“Permitted Counterparty Lien”: a Lien in favor of a counterparty under a PPA;
provided that the following conditions are satisfied:

 

  (1) the counterparty is not an Affiliate of the Borrower;

 

-20-



--------------------------------------------------------------------------------

(2) the Lien does not secure any Indebtedness and (a) is granted solely to
secure the performance obligations of the Borrower or the applicable Restricted
Subsidiary under the PPA and/or any obligation of the Borrower or the applicable
Restricted Subsidiary to make a termination payment under the PPA upon the
occurrence of the event described in clause (3)(c)(i) below or the termination
by the counterparty upon the occurrence of any of the events described in clause
(3)(c)(ii) below, or (b) creates rights designed to enable the counterparty to
assume operational control of the relevant Facility or Facilities (e.g., step-in
rights) or otherwise continue performance of the Borrower’s or the applicable
Restricted Subsidiary’s obligations under the PPA;

(3) the counterparty can exercise its rights with respect to the Lien only
(a) for so long as the counterparty remains current with respect to all of its
payment obligations under the PPA and is not otherwise in a continuing default
under the PPA, (b) if the counterparty continues to acknowledge the existence of
the Liens securing the Parity Secured Obligations (unless and until Liens
securing the Parity Secured Obligations are eliminated in connection with a
foreclosure of the Permitted Counterparty Liens as contemplated by clause (4) of
this definition) and (c) if either (i) the Borrower or the applicable Restricted
Subsidiary has terminated, rejected or repudiated the PPA (including, without
limitation, any rejection or similar act by or on behalf of the Borrower or the
applicable Restricted Subsidiary in connection with any bankruptcy proceeding)
or (ii) the Borrower or the applicable Restricted Subsidiary has intentionally
breached its obligations under the PPA; provided that the following actions will
be considered an intentional breach by the Borrower or the applicable Restricted
Subsidiary under the PPA:

(A) the Borrower or the applicable Restricted Subsidiary provides or delivers
capacity or energy to a third party if the Borrower or the applicable Restricted
Subsidiary is required under the PPA to provide or deliver such capacity or
energy to the counterparty;

(B) the Borrower or the applicable Restricted Subsidiary fails to operate or
attempt to operate one or more of the relevant Facilities at a time when the
Borrower or the applicable Restricted Subsidiary was required under the PPA to
operate or attempt to operate such Facility or Facilities and such operation or
attempted operation is not prevented by force majeure, forced outage or other
events or circumstances outside the reasonable control of the Person responsible
therefor;

(C) any failure by the Borrower or the applicable Restricted Subsidiary to
comply with any provisions of the PPA designed to enable the counterparty to
assume operational control of the relevant Facility or Facilities (e.g., step-in
rights) or otherwise take actions necessary to continue performance of the
Borrower’s or the applicable Restricted Subsidiary’s obligations under the PPA,
in each case to the extent the Borrower or the applicable Restricted Subsidiary
is then capable of complying with such provisions; or

(D) any failure by the Borrower or the applicable Restricted Subsidiary to pay
to the counterparty any amount due and payable in accordance with the terms and
conditions of the PPA; and

(4) the counterparty’s exercise of its rights with respect to the Lien is
limited to (a) the taking of actions pursuant to any provisions of the PPA
designed to enable the counterparty to assume operational control of the
relevant Facility or Facilities (e.g., step-in rights) or otherwise necessary to
continue performance of the Borrower’s or the applicable Restricted Subsidiary’s

 

-21-



--------------------------------------------------------------------------------

obligations under the PPA or (b) the recovery of any termination payment due
under the PPA upon the occurrence of the event described in clause
(3)(c)(i) above or the termination by the counterparty upon the occurrence of
any of the events described in clause (3)(c)(ii) above.

“Permitted Debt” the meaning set forth in Section 6.1(b).

“Permitted Investments”:

(1) any Investment in the Borrower or in a Restricted Subsidiary of the
Borrower;

(2) any Investment in Cash Equivalents;

(3) any Investment by the Borrower or any Restricted Subsidiary of the Borrower
in a Person, if as a result of such Investment:

(A) such Person becomes a Restricted Subsidiary of the Borrower; or

(B) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Restricted Subsidiary of the Borrower;

(4) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section 6.8
or as a result of a sale or other disposition of any asset that does not
constitute an Asset Sale;

(5) Investments made as a result of the sale of Equity Interests of any Person
that is a Subsidiary of the Borrower such that, after giving effect to any such
sale, such Person is no longer a Subsidiary of the Borrower and, if the sale of
such Equity Interests constitutes an Asset Sale, the Net Proceeds received from
such Asset Sale are applied as set forth in Section 6.8;

(6) any acquisition of assets or Equity Interests solely in exchange for the
issuance of Equity Interests of the Borrower (other than Disqualified Capital
Stock) or any Parent;

(7) any Investments received in compromise or resolution of (A) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of the Borrower or any of its Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer; or (B) litigation,
arbitration or other disputes with Persons who are not Affiliates;

(8) Investments represented by obligations under Swap Agreements or Cash
Management Obligations;

(9) loans or advances to officers, directors or employees made in the ordinary
course of business up to an aggregate principal amount not to exceed $10.0
million at any one time;

(10) any Investment acquired by the Borrower or any of its Restricted
Subsidiaries on account of any claim against, or interest in, any other Person
(A) acquired in good faith in connection with or as a result of a bankruptcy,
workout, reorganization or recapitalization of such other Person or (B) as a
result of a bona fide foreclosure by the Borrower or any of its Restricted
Subsidiaries with respect to any claim against any other Person;

 

-22-



--------------------------------------------------------------------------------

(11) repurchases of the Term Loans pursuant to Section 2.28 or Section 8.6(f) or
pari passu Indebtedness;

(12) receivables owing to the Borrower or a Restricted Subsidiary of the
Borrower, if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms; provided, however,
that such trade terms may include such concessionary trade terms as the Borrower
or such Restricted Subsidiary deems reasonable under the circumstances;

(13) any Investments in the form of, or pursuant to, working interests, royalty
interests, mineral leases, processing agreements, farm-out agreements, contracts
for the sale, transportation or exchange of oil and natural gas, unitization
agreements, pooling agreements, area of mutual interest agreements, production
sharing agreements or other similar or customary agreements, transactions,
properties, interests or arrangements, and Investments and expenditures in
connection therewith or pursuant thereto, in each case, made or entered into in
the ordinary course of business;

(14) any Investment consisting of the contribution of the Sutter Facility (and
together with any or all assets exclusively related thereto) to an Unrestricted
Subsidiary; and

(15) other Investments so long as, at the time thereof, the aggregate Fair
Market Value (measured on the date each such Investment was made and without
giving effect to subsequent changes in value) of such Investments, taken
together with all other Investments made pursuant to this clause (15), does not
to exceed the greater of (x) $20.0 million and (y) 1.0% of Total Assets.

“Permitted Liens”:

(1) Liens on Collateral securing all Parity Secured Obligations which, if any
Parity Secured Debt other than the Obligations under this Agreement are
outstanding, shall be subject at all times to the Parity Secured Intercreditor
Agreement;

(2) Liens securing an aggregate principal amount of Indebtedness under Credit
Facilities not to exceed the greater of (x) amount permitted to be incurred
pursuant to Section 6.1(b)(i) and (y) an amount that would not cause the
Consolidated Senior Secured Leverage Ratio, after giving effect to such
incurrence, to exceed 4.75 to 1.0;

(3) Liens (x) on property of a Person existing at the time such Person is merged
with or into or consolidated with the Borrower or any Restricted Subsidiary of
the Borrower or (y) on property (including Capital Stock) existing at the time
of acquisition of such property by the Borrower or any Restricted Subsidiary of
the Borrower; provided that such Liens were in existence prior to the
contemplation of such merger or consolidation and do not extend to any assets
other than those of the Person merged into or consolidated with the Borrower or
the Restricted Subsidiary or the property acquired;

(4) Liens securing Indebtedness (including Capital Lease Obligations) permitted
to be incurred pursuant to Section 6.1(b)(iii) covering only the assets acquired
with or financed by such Indebtedness plus repairs, improvements, additions and
accessions to such assets and proceeds or distributions thereof;

 

-23-



--------------------------------------------------------------------------------

(5) Liens securing obligations under sale leaseback transactions permitted by
Section 6.4 covering only the assets subject to such transaction plus repairs,
improvements, additions and accessions to such assets and proceeds or
distributions thereof;

(6) Liens in favor of the Borrower or the Guarantors;

(7) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings; provided that any reserve or other appropriate provision as is
required in conformity with GAAP has been made therefor;

(8) Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’, materialmen’s, repairmen’s, landlords’ or other similar Liens, in
each case, incurred in the ordinary course of business;

(9) survey exceptions, encumbrances, easements or reservations, including those
for licenses, rights-of-way, sewers, electric lines, telegraph and telephone
lines, mineral reservations and rights and leases, zoning restrictions and other
restrictions (including defects or irregularities in title and similar
encumbrances that are not material to the operations of the Borrower and its
Restricted Subsidiaries taken as a whole) as to the use of real property that
were not incurred in connection with Indebtedness and that (A) exist on the
Funding Date and are recorded on such date, (B) are permitted under the terms of
the Loan Documents or (C) do not in the aggregate materially adversely affect
the value of said properties or materially impair their use in the operation of
the business of such Person;

(10) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Agreement if such Permitted Refinancing Indebtedness is
incurred by the same obligor on the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded; provided, however, that:

(A) the new Lien shall be limited to all or part of the same categories of
property and assets that secured or, under the written agreements pursuant to
which the original Lien arose, could secure the original Lien (plus repairs,
improvements, additions and accessions to such property or proceeds or
distributions thereof); and

(B) the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (i) the outstanding principal amount or, if greater,
committed amount of the Permitted Refinancing Indebtedness, (ii) an amount
necessary to pay any interest, fees and expenses, including premiums, related to
such refinancings, refunding, extension, renewal or replacement and (iii) any
protective advances with respect to the property and assets that secure such
Permitted Refinancing Indebtedness;

(11) financing statements (including precautionary statements) filed in
connection with a Capital Lease Obligation or an operating lease, in each case,
not prohibited hereunder; provided that no such financing statement extends to,
covers or refers to as collateral any property or assets of the Borrower or a
Restricted Subsidiary of the Borrower, other than the property or assets which
are subject to such Capital Lease Obligation or such operating lease;

(12) Liens arising out of or in connection with any judgment that does not
constitute an Event of Default or in connection with any litigation or other
legal proceeding as to which an appeal to contest or review is timely commenced
in good faith by appropriate proceedings and as

 

-24-



--------------------------------------------------------------------------------

to which adequate reserves have been established in accordance with GAAP;
provided that any right to levy, seizure, attachment, sequestration, foreclosure
or garnishment of any property and assets of the Borrower or a Restricted
Subsidiary thereof arising out of or in connection with any such Lien has been
and continues to be enjoined or effectively stayed;

(13) inchoate statutory Liens arising under ERISA;

(14) Liens (A) on cash and short-term investments (i) deposited by the Borrower
or any of its Restricted Subsidiaries in margin accounts with or on behalf of
futures contract brokers or paid over to other counterparties or (ii) pledged or
deposited as collateral to a contract counterparty or issuer of surety bonds or
letters of credit by the Borrower or any of its Restricted Subsidiaries, in the
case of clause (i) or (ii), to secure obligations with respect to (a) contracts
for commercial and trading activities in the ordinary course of business and
contracts (including without limitation, physical delivery, option (whether cash
or financial), exchange, swap and futures contracts) for the purchase,
transmission, distribution, sale, lease or hedge of any energy-related commodity
or service or (b) interest rate, commodity price, or currency rate management
contracts or derivatives and (B) encumbering assets other than accounts or
receivables arising out of contracts or agreements relating to the generation,
distribution or transmission of energy; provided that all such agreements or
contracts are entered into in the ordinary course of business;

(15) Liens arising by virtue of any statutory or common law provision relating
to banker’s liens, rights of setoff or similar rights, contractual rights of
setoff or netting arrangements entered into in the ordinary course of business
and similar rights with respect to deposit accounts, commodity accounts and/or
securities accounts;

(16) pledges and deposits to secure the payment of worker’s compensation,
unemployment insurance, social security benefits or obligations under similar
laws, or to secure the payment or performance of statutory or public obligations
(including environmental, municipal and public utility commission obligations
and requirements), reimbursement or indemnity obligations arising out of surety,
performance, or other similar bonds, and other obligations of a like nature, in
each case incurred in the ordinary course of business;

(17) Liens existing on the Effective Date (but excluding, from and after the
Funding Date, Liens securing the 2016 Notes to be repaid with the proceeds of
the Tem Loans on the Funding Date after such Indebtedness has been repaid);
provided that the Borrower shall use commercially reasonable efforts to enter
into a subordination agreement having terms not materially less favorable, taken
as a whole, to the Secured Parties than the liens subordination agreement in
effect immediately prior to the Effective Date pursuant to which the Lien
granted by the Borrower in favor of Magic Valley Electric Cooperative, Inc. (as
subsequently assigned to South Texas Electric Cooperative, Inc.) pursuant to the
Power Purchase and Sale Agreement dated as of May 22, 1998 securing certain
obligations thereunder shall be subordinated to the Liens granted in favor of
the Collateral Agent;

(18) Liens not in respect of Indebtedness consisting of the interest of the
lessor under any operating lease entered into in the ordinary course of business
and not otherwise prohibited by this Agreement;

(19) Liens securing obligations under Swap Agreements and Cash Management
Obligations permitted under this Agreement;

 

-25-



--------------------------------------------------------------------------------

(20) Liens securing obligations with respect to contracts (other than for
Indebtedness) for commercial and trading activities for the purchase,
distribution, sale, lease or hedge of any energy-related commodity or service
(including contracts and derivative financial instruments entered into with
respect to electric energy or capacity, emissions allowances, fuel and other
commodities);

(21) leases, licenses, subleases and sublicenses of assets (including, without
limitation, real property and intellectual property rights) which do not
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Restricted Subsidiaries;

(22) any restrictions on any Equity Interest or undivided interests, as the case
may be, of a Person providing for a breach, termination or default under any
joint venture, stockholder, membership, limited liability company, partnership,
owners’, participation or other similar agreement between such Person and one or
more other holders of Equity Interests or undivided interests of such Person, as
the case may be, if a security interest or Lien is created on such Equity
Interest or undivided interest, as the case may be, as a result thereof;

(23) any customary provisions limiting the disposition or distribution of assets
or property (including without limitation Equity Interests) or any related
restrictions thereon in joint venture, partnership, membership, stockholder and
limited liability company agreements, asset sale agreements, sale-leaseback
agreements, stock sale agreements and other similar agreements, including
owners’, participation or similar agreements governing projects owned through an
undivided interest; provided, however, that any such limitation is applicable
only to the assets that are the subjects of such agreements;

(24) Liens granted by a Person in favor of a commercial trading counterparty
pursuant to a netting agreement, which Liens encumber rights under agreements
that are subject to such netting agreement and which Liens secure such Person’s
obligations to such counterparty under such netting agreement; provided that any
such agreements and netting agreements are entered into in the ordinary course
of business; and provided, further, that the Liens are incurred in the ordinary
course of business and when granted, do not secure obligations which are past
due;

(25) Liens arising out of or in connection with the transfer of an undivided
interest in the Magic Valley Generating Center in Edinburg, Texas pursuant to
the purchase option set forth in Article XIV of the Power Purchase and Sale
Agreement with South Texas Electric Cooperative, Inc., dated May 22, 1998, as in
effect on the Effective Date;

(26) Permitted Counterparty Liens, which Liens shall rank pari passu to the
Liens securing Parity Secured Obligations (although the Obligations securing
such Permitted Counterparty Liens shall not constitute Parity Secured
Obligations under this Agreement);

(27) Liens on the Equity Interests of Unrestricted Subsidiaries;

(28) Liens on the Sutter Facility and the assets and contracts related thereto;

(29) Liens existing on the Funding Date on the Bosque Facility and the assets
and contracts related thereto; and

(30) Liens securing obligations that at the time of incurrence of any such Lien
do not in the aggregate with any of Liens created pursuant to this clause
(30) exceed the greater of (x) $20.0 million and (y) 1.0% of Total Assets.

 

-26-



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness”: any Indebtedness of the Borrower or any of
its Restricted Subsidiaries issued in exchange for, or the net proceeds of which
are used to extend, refinance, renew, replace, defease or refund, other
Indebtedness of the Borrower or any of its Restricted Subsidiaries (other than
intercompany Indebtedness); provided that:

(1) the principal amount (or accreted value, if higher) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued interest on the Indebtedness
and the amount of all expenses, costs and fees and premiums incurred in
connection therewith);

(2) such Permitted Refinancing Indebtedness has a final maturity date later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded;

(3) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is subordinated in right of payment to the Term Loans, such
Permitted Refinancing Indebtedness is subordinated in right of payment to the
Term Loans on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded, as reasonably determined by the
Borrower or such Restricted Subsidiary;

(4) such Indebtedness is incurred either by the Borrower or any of its
Restricted Subsidiaries who is the obligor on the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; and

(5) (x) if incurred by the Borrower, such Indebtedness may be guaranteed by the
Guarantors and (y) if incurred by a Guarantor, such Indebtedness may be
guaranteed by the Borrower and the other Guarantors.

“Person”: any individual, corporation, partnership, joint venture, association,
joint stock company, trust, unincorporated organization, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan, other than a
Multiemployer Plan, that is covered by Section 302 or Title IV of ERISA or
Section 412 of the Code, and in respect of which the Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Platform”: the meaning set forth in Section 9.2(b).

“Pledge and Security Agreement”: that certain Pledge and Security Agreement,
dated as of the Funding Date (as amended, amended and restated, supplemented or
otherwise modified from time to time), by and among the Borrower, the other
Grantors from time to time party thereto and the Collateral Agent.

“PPA”: an agreement (including a tolling agreement, fuel conversion services
agreement or other similar agreement) entered into by the Borrower or any of its
Restricted Subsidiaries for the sale of capacity or energy (and services
ancillary or related thereto) from one or more of the Facilities.

 

-27-



--------------------------------------------------------------------------------

“Prime Rate”: the rate of interest published by the Wall Street Journal, from
time to time, as the prime rate. The Prime Rate is a reference rate and does not
necessarily represent the lowest rate actually charged to any customer. Goldman
Sachs Lending Partners, LLC may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.

“Public Lender”: the meaning set forth in Section 9.15.

“PUHCA 2005”: the meaning set forth in Section 3.19.

“Quarterly Payment Date”: the last Business Day of each March, June, September
and December of each year.

“Register”: the meaning set forth in Section 9.6(b)(iv).

“Regulation U”: Regulation U of the Board of Governors as in effect from time to
time.

“Related Persons”: with respect to any Indemnitee, any Affiliate of such
Indemnitee and any officer, director, employee, representative or agent of such
Indemnitee or Affiliate thereof, in each case that has provided any services in
connection with the transactions contemplated under this Agreement and the other
Loan Documents.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is in reorganization within the meaning of Section 4241
of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under any regulation promulgated by the PBGC.

“Repricing Transaction”: the prepayment (excluding, for the avoidance of doubt,
(x) regularly scheduled amortization payments and (y) any prepayments under
Section 2.14) or refinancing of all or a portion of the Term B-1 Loans or Term
B-2 Loans, as the case may be, with the incurrence by any Loan Party of any
long-term secured bank debt financing (excluding intercompany loans and
obligations among the Borrower and its Subsidiaries) having an effective
interest cost or weighted average yield (with the comparative determinations to
be made by the Administrative Agent consistent with generally accepted financial
practices, after giving effect to, among other factors, margin, interest rate
floors, upfront or similar fee or “original issue discount” shared with all
lenders of such loans or Term B-1 Loans or Term B-2 Loans, as the case may be,
but excluding the effect of any arrangement, structuring, syndication or other
fees payable in connection therewith that are not shared with all lenders of
such loan or Term B-1 Loans or Term B-2 Loans, as the case may be, and without
taking into account any fluctuations in the Eurodollar Rate) that is less than
the effective interest cost for or weighted average yield (as determined by the
Administrative Agent on the same basis) of the Term B-1 Loans or Term B-2 Loans,
as the case may be, including without limitation, as may be effected through any
amendment to this Agreement relating to the interest rate for, or weighted
average yield of, the Term B-1 Loans or Term B-2 Loans, as the case may be.

“Required Term B-1 Lenders”: at any time, Lenders holding more than 50% of the
aggregate unpaid principal amount of the Term B-1 Loans then outstanding.

“Required Term B-2 Lenders”: at any time, Lenders holding more than 50% of the
aggregate unpaid principal amount of the Term B-2 Loans then outstanding.

 

-28-



--------------------------------------------------------------------------------

“Required Lenders”: at any time, Lenders holding more than 50% of the aggregate
unpaid principal amount of the Term Loans then outstanding.

“Requirement of Law”: as to any Person, the certificate of incorporation and by
laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, any executive
vice president or Financial Officer of the Borrower, but in any event, with
respect to financial matters, a Financial Officer of the Borrower.

“Restricted Payment”: the meaning set forth in Section 6.9.

“Restricted Subsidiary”: of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.

“S&P”: Standard & Poor’s Ratings Services, or its successor.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Debt Representative”: the meaning set forth in the Parity Secured
Intercreditor Agreement.

“Secured Parties”: collectively, the Administrative Agent, the Collateral Agent,
the Arranger, the Lenders and each counterparty to a Swap Agreement or a Cash
Management Agreement if such person is an Agent or a Lender or an Affiliate of
an Agent or a Lender or if at the date of entering into such Swap Agreement or a
Cash Management Agreement such person was an Agent or a Lender or an Affiliate
of an Agent or a Lender.

“Secured Obligations”: collectively, (a) the Obligations, (b) the due and
punctual payment and performance of all obligations of Borrower and the other
Loan Parties under each Swap Agreement entered into with any counterparty that
is a Secured Party and (c) the due and punctual payment and performance of all
obligations of Borrower and the other Loan Parties (including overdrafts and
related liabilities) under each Cash Management Agreement entered into with any
counterparty that is a Secured Party.

“Security Documents”: the Pledge and Security Agreement, the Mortgages, the
Partnership Interest Pledge Agreement, and all other security agreements, pledge
agreements, control agreements, collateral assignments, mortgages, deed of
trusts or other grants or transfers for security or agreements related thereto
executed and delivered by the Borrower or any Guarantor creating (or purporting
to create) a Lien upon Collateral in favor of the Collateral Agent to secure the
Secured Obligations, in each case, as amended, modified, renewed, restated or
replaced, in whole or in part, from time to time.

“Significant Subsidiary”: any Restricted Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Exchange Act, as such Regulation is in effect on the date of
this Agreement.

“Solvent”: when used with respect to any Person and its Subsidiaries, means
that, as of any date of determination, (a) the amount of the “present fair
saleable value” of the assets of such Person and its Subsidiaries on a
consolidated basis will, as of such date, exceed the amount of all “liabilities
of such Person

 

-29-



--------------------------------------------------------------------------------

and its Subsidiaries on a consolidated basis, contingent or otherwise”, as of
such date, as such quoted terms are determined in accordance with applicable
federal and state laws governing determinations of the insolvency of debtors,
(b) the present fair saleable value of the assets of such Person and its
Subsidiaries will, as of such date, be greater than the amount that will be
required to pay the probable liability of such Person and its Subsidiaries on a
consolidated basis on its debts as such debts become absolute and matured,
(c) such Person and its Subsidiaries on a consolidated basis will not have, as
of such date, an unreasonably small amount of capital with which to conduct
their business, and (d) such Person and its Subsidiaries will be able to pay
their debts as they mature. For purposes of this definition, (i) “debt” means
liability on a “claim”, and (ii) “claim” means any (x) right to payment, whether
or not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.

“Stated Maturity”: (i) in the case of the Term B-1 Loans, the Original Term B-1
Termination Date and (ii) in the case of the Term B-2 Loans, the Original Term
B-2 Termination Date; provided that, with respect to any tranche of Extended
Term Loans, the Stated Maturity with respect thereto shall instead be the final
maturity date as specified in the applicable Extension Offer accepted by the
respective Lender.

“Subsidiary”: with respect to any specified Person:

(1) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and

(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof).

“Survey”: a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey and indicating the flood zone designation (with proper annotation
based on federal Flood Insurance Rate Maps or the state or local equivalent) and
(v) sufficient for the Title Company to remove all standard survey exceptions
from the title insurance policy (or commitment) relating to such Mortgaged
Property and issue the endorsements of the type required by this Agreement or
(b) otherwise reasonably acceptable to the Collateral Agent.

 

-30-



--------------------------------------------------------------------------------

“Sutter Facility”: the approximately 542 MW nominal net capacity gas fired
combined cycle electric generating facility located on approximately 19 acres
near Yuba City California. The plant consists of two Siemens Westinghouse 501FD1
combustion turbines, two Vogt-NEM three-pressure, natural circulation HRSGs, a
Siemens Westinghouse steam turbine, together with related water wells, water
treatment facilities, gas and power interconnections and interconnection
agreements, transmission service agreements, equipment, supplies, permits,
licenses, contracts and agreements.

“Swap Agreements”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement.”

“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments, fees, withholdings or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

“Term B-1 Commitment”: with respect to each Lender, the obligation of such
Lender, if any, to make Term B-1 Loans in an aggregate principal amount not to
exceed the amount set forth opposite its name on Schedule 1.1A annexed hereto
under the heading “Term B-1 Commitment Amounts”.

“Term B-1 Lender”: at any time, (a) on or prior to the Funding Date, any Lender
that has a Term B-1 Commitment at such time and (b) at any time after the
Funding Date, any Lender that holds Term B-1 Loans at such time.

“Term B-1 Loans”: the meaning set forth in Section 2.1(a).

“Term B-1 Percentage”: as to any Lender at any time, the percentage which such
Lender’s Term B-1 Commitment then constitutes of the aggregate Term B-1
Commitments (or, at any time after the making of the Terms B-1 Loans on the
Funding Date, the percentage which the aggregate principal amount of such
Lender’s Term B-1 Loans then outstanding constitutes of the aggregate principal
amount of all Term B-1 Loans then outstanding).

“Term B-2 Commitment”: with respect to each Lender, the obligation of such
Lender, if any, to make Term B-2 Loans in an aggregate principal amount not to
exceed the amount set forth opposite its name on Schedule 1.1A annexed hereto
under the heading “Term B-2 Commitment Amounts”.

“Term B-2 Lender”: at any time, (a) on or prior to the Funding Date, any Lender
that has a Term B-2 Commitment at such time and (b) at any time after the
Funding Date, any Lender that holds Term B-2 Loans at such time.

“Term B-2 Loans”: the meaning set forth in Section 2.1(b).

“Term B-2 Percentage”: as to any Lender at any time, the percentage which such
Lender’s Term B-2 Commitment then constitutes of the aggregate Term B-2
Commitments (or, at any time after the making of the Terms B-2 Loans on the
Funding Date, the percentage which the aggregate principal amount of such
Lender’s Term B-2 Loans then outstanding constitutes of the aggregate principal
amount of all Term B-2 Loans then outstanding).

 

-31-



--------------------------------------------------------------------------------

“Term Commitment”: with respect to each Lender, its Term B-1 Commitments and its
Term B-2 Commitments, collectively.

“Term Loans”: collectively, the Term B-1 Loans and the Term B-2 Loans.

“Term Percentage”: as to any Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the making of the Terms Loans on the Funding Date, the
percentage which the aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of all Term Loans then
outstanding).

“Termination Date”: the earlier to occur of (a) the Stated Maturity and (b) the
acceleration of any Term Loans. In the event that one or more Extensions are
effected in accordance with Section 2.27, then the Termination Date of each
tranche of Term Loans shall be determined based on the respective Stated
Maturity applicable thereto (except in cases where clause (b) of the preceding
sentence is applicable).

“Title Insurance Company”: Stewart Title Insurance Company, or such other title
insurance company as shall be reasonably acceptable to the Administrative Agent.

“Total Assets”: the total assets of the Borrower and its Restricted Subsidiaries
on a consolidated basis, as shown on the Borrower’s most recent internally
available balance sheet, as may be expressly stated.

“Total Debt”: as of any date of determination, the aggregate principal amount of
Indebtedness of the Borrower and its Restricted Subsidiaries outstanding on such
date, determined on a consolidated basis, but only to the extent required to be
recorded on a balance sheet, in accordance with GAAP, consisting of Indebtedness
for borrowed money, Capital Lease Obligations and debt obligations evidenced by
promissory notes or similar instruments.

“tranche”: the meaning set forth in Section 2.27(a).

“Transferee”: any Assignee or Participant.

“United States”: the United States of America.

“Unrestricted”: when referring to cash or Cash Equivalents means unrestricted
cash and Cash Equivalents as determined under GAAP.

“Unrestricted Subsidiary”: (i) the Subsidiary that owns exclusively the Sutter
Facility and any assets and contracts related thereto (as well as other assets
with an aggregate value less than the greater of (x) $40.0 million and (y) 2.0%
of Total Assets) and its Subsidiaries and (ii) any other Subsidiary of the
Borrower or any successor to the Borrower that is designated by the Board of
Directors of the Borrower as an Unrestricted Subsidiary pursuant to a Board
Resolution, but only to the extent that such Subsidiary:

 

  (1) has no Indebtedness other than Indebtedness that is Non-Recourse to the
Borrower and its Restricted Subsidiaries;

 

-32-



--------------------------------------------------------------------------------

(2) is not party to any agreement, contract, arrangement or understanding with
the Borrower or any Restricted Subsidiary of the Borrower unless the terms of
any such agreement, contract, arrangement or understanding are no less favorable
to the Borrower or such Restricted Subsidiary in any material respect than those
that might be obtained at the time from Persons who are not Affiliates of the
Borrower; and

(3) is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (A) to subscribe
for additional Equity Interests or (B) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results.

Any designation of a Subsidiary of the Borrower as an Unrestricted Subsidiary
will be evidenced to the Administrative Agent by filing with the Administrative
Agent a certified copy of the Board Resolution giving effect to such designation
and an officer’s certificate of a Responsible Officer certifying that such
designation complied with the preceding conditions and was permitted by
Section 6.9. If, at any time, any Unrestricted Subsidiary would fail to meet the
preceding requirements as an Unrestricted Subsidiary, it will thereafter cease
to be an Unrestricted Subsidiary for purposes of this Agreement and any
Indebtedness of such Subsidiary will be deemed to be incurred by a Restricted
Subsidiary of the Borrower as of such date and, if such Indebtedness is not
permitted to be incurred as of such date in Section 6.1 the Borrower will be in
default of such covenant. The Board of Directors of the Borrower may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary of the
Borrower; provided that such designation will be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of the Borrower of any outstanding
Indebtedness of such Unrestricted Subsidiary and such designation will only be
permitted if (1) such Indebtedness is permitted under Section 6.1, calculated on
a pro forma basis as if such designation had occurred at the beginning of the
four-quarter reference period; and (2) no Default or Event of Default would be
in existence following such designation.

“Upgrades”: the development and implementation of the FD 3 upgrade to the
combustion turbines of any Facility and all activities directly related thereto.

“Voting Stock”: of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing:

(1) the sum of the products obtained by multiplying (A) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (B) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

(2) the then outstanding principal amount of such Indebtedness.

“Wholly-Owned Domestic Subsidiary”: a Domestic Subsidiary that is a Wholly-Owned
Subsidiary of any Person.

“Wholly-Owned Subsidiary”: of any Person means a Restricted Subsidiary of such
Person, 100% of the outstanding Equity Interests of which (other than directors’
qualifying shares) shall at the time be owned by such Person or by one or more
Wholly-Owned Subsidiaries of such Person.

 

-33-



--------------------------------------------------------------------------------

1.2. Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (ii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings) and (iii) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
required, any pronoun shall include the corresponding masculine, feminine and
neuter forms. References to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time to the extent permitted herein.

Except as otherwise provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP.

1.3. Delivery of Notices or Receivables. Any reference to a delivery or notice
date that is not a Business Day shall be deemed to mean the next succeeding day
that is a Business Day.

SECTION 2

Amount and Terms of Loans and Commitments

2.1. Term Commitments.

(a) Subject to the terms and conditions hereof, each Term B-1 Lender severally
agrees to make a term loan (a “Term B-1 Loan”) to the Borrower on the Funding
Date in an amount equal to the amount of the Term B-1 Commitment of such Term
B-1 Lender. The Term B-1 Loans may from time to time be Eurodollar Loans or Base
Rate Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.15. The Term B-1 Commitments shall
automatically terminate on the earlier of (i) the Commitment Expiration Date and
(ii) the borrowing of the Term B-1 Loans on the Funding Date.

(b) Subject to the terms and conditions hereof, each B-2 Lender severally agrees
to make a term loan (a “Term B-2 Loan”) to the Borrower on the Funding Date in
an amount equal to the amount of the Term B-2 Commitment of such Term B-2
Lender. The Term B-2 Loans may from time to time be Eurodollar Loans or Base
Rate Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.15. The Term B-2 Commitments shall
automatically terminate on the earlier of (i) the Commitment Expiration Date and
(ii) the borrowing of the Term B-2 Loans on the Funding Date.

 

-34-



--------------------------------------------------------------------------------

2.2. Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice substantially in the form of Exhibit B
hereto (which notice must be received by the Administrative Agent prior to 12:00
Noon, New York City time (a) three (3) Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans or (b) on the requested
Borrowing Date, in the case of Base Rate Loans) requesting that the applicable
Lenders make the applicable Term Loans on the Funding Date and specifying the
amount to be borrowed for each such Term Loans. Upon receipt of such notice the
Administrative Agent shall promptly notify each applicable Lender thereof. Not
later than 12:00 Noon, New York City time, on the Funding Date, each Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the Term Loan or Term Loans to be made
by such Lender. The Administrative Agent shall make the proceeds of such Term
Loan or Term Loans available to the Borrower on the Borrowing Date by wire
transfer in immediately available funds to a bank account designated in writing
by the Borrower to the Administrative Agent.

2.3. RESERVED.

2.4. RESERVED.

2.5. RESERVED.

2.6. RESERVED.

2.7. RESERVED.

2.8. Repayment of Loans; Evidence of Debt.

(a) On each Quarterly Payment Date, beginning with the Quarterly Payment Date on
September 30, 2013, the Borrower shall repay to the Administrative Agent for the
ratable account of the Term B-1 Lenders an aggregate principal amount of Term
B-1 Loans then outstanding equal to 0.25% of the aggregate initial principal
amounts of all Term B-1 Loans theretofore borrowed by the Borrower pursuant to
Section 2.1(a) (which amounts shall be reduced as a result of the application of
prepayments or repayments (which, for the avoidance of doubt, shall not include
repayments pursuant to this Section 2.8)). The remaining unpaid principal amount
of the Term B-1 Loans and all other Obligations under or in respect of the Term
B-1 Loans shall be due and payable in full, if not earlier in accordance with
this Agreement, on the Termination Date for the Term B-1 Loans. The Borrower
hereby further agrees to pay interest on the unpaid principal amount of the Term
B-1 Loans from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in Section 2.9.

(b) On each Quarterly Payment Date, beginning with the Quarterly Payment Date on
September 30, 2013, the Borrower shall repay to the Administrative Agent for the
ratable account of the Term B-2 Lenders an aggregate principal amount of Term
B-2 Loans then outstanding equal to 0.25% of the aggregate initial principal
amounts of all Term B-2 Loans theretofore borrowed by the Borrower pursuant to
Section 2.1(b) (which amounts shall be reduced as a result of the application of
prepayments or repayments (which, for the avoidance of doubt, shall not include
repayments pursuant to this Section 2.8)). The remaining unpaid principal amount
of the Term B-2 Loans and all other Obligations under or in respect of the Term
B-2 Loans shall be due and payable in full, if not earlier in accordance with
this Agreement, on the Termination Date for the Term B-2 Loans. The Borrower
hereby further agrees to pay interest on the unpaid principal amount of the Term
B-2 Loans from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in Section 2.9.

 

-35-



--------------------------------------------------------------------------------

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Term Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(d) The Administrative Agent shall, in respect of this Agreement, record in the
Register, with separate sub-accounts for each Lender, (i) the amount and
Borrowing Date of each Term Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) both the amount of any payment
received by the Administrative Agent hereunder from the Borrower and each
Lender’s Term B-1 Percentage or Term B-2 Percentage, as applicable, thereof.

(e) The entries made in the Register and the accounts of each Lender maintained
pursuant to Sections 2.8(c) and (d) shall, to the extent permitted by applicable
law, be prima facie evidence of the existence and amounts of the obligations of
the Borrower therein recorded absent manifest error; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Term Loans
made to the Borrower by such Lender in accordance with the terms of this
Agreement.

(f) If so requested after the Funding Date by any Lender by written notice to
the Borrower (with a copy to the Administrative Agent), the Borrower will
execute and deliver to such Lender, promptly after the Borrower’s receipt of
such notice, a Note to evidence such Lender’s Term Loans in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower.

2.9. Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such Interest Period plus the Applicable Margin.

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate from time to time plus the Applicable Margin.

(c) Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default under Section 7.1(a) or (b), at any time
after the date on which any principal amount of any Term Loan is due and payable
(whether on the maturity date therefor, upon acceleration or otherwise), or
after any other monetary Obligation of the Borrower or any other Loan Party
shall have become due and payable, and, in each case, for so long as such
overdue Obligation remains unpaid, the Borrower shall pay, but only to the
extent permitted by law, interest (after as well as before judgment) on such
unpaid overdue amounts at a rate per annum equal to (a) in the case of overdue
principal on any Term Loan, the rate of interest that otherwise would be
applicable to such Term Loan plus 2% per annum and (b) in the case of overdue
interest, fees, and other monetary Obligations, the rate then applicable to Base
Rate Loans plus 2% per annum.

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 

-36-



--------------------------------------------------------------------------------

(e) The provisions of this Section 2.9 (and the interest rates applicable to
various extensions of credit hereunder) shall be subject to modification as
expressly provided in Section 2.27.

2.10. Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to Base
Rate Loans, the interest thereon shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a Eurodollar Rate. Any change in the interest
rate on a Term Loan resulting from a change in the Base Rate or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower and the Lenders of the effective date
and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate hereunder.

2.11. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(i) the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period in good faith by such Required Lenders will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Term Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans hereunder requested to be made on the
first day of such Interest Period shall be made as Base Rate Loans, (y) any Term
Loans hereunder that were to have been converted on the first day of such
Interest Period to Eurodollar Loans shall be continued as Base Rate Loans and
(z) any outstanding Eurodollar Loans hereunder shall be converted, on the last
day of the then-current Interest Period, to Base Rate Loans; provided that if
the circumstances giving rise to such notice shall cease or otherwise become
inapplicable to such Required Lenders, then such Required Lenders shall promptly
give notice of such change in circumstances to the Administrative Agent and the
Borrower. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans hereunder shall be made or continued as such, nor shall
the Borrower have the right to convert Term Loans hereunder to Eurodollar Loans.

2.12. RESERVED.

 

-37-



--------------------------------------------------------------------------------

2.13. Optional Prepayment of Loans; Repricing Transaction.

(a) Subject to the provisos below, the Borrower may at any time and from time to
time prepay either the Term B-1 Loans or Term B-2 Loans, in whole or in part,
without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent prior to 10:00 A.M., New York City time on the same
Business Day, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans or Base Rate Loans; provided that
if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.20. Upon receipt of any such notice of prepayment,
the Administrative Agent shall notify each relevant Lender thereof on the date
of receipt of such notice. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with (except in the case of prepayments of Term Loans maintained as Base Rate
Loans) accrued interest to such date on the amount prepaid. Partial prepayments
shall be in an aggregate principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if less, the then outstanding principal amount
of Term B-1 Loans or Term B-2 Loans, as applicable). The application of any
prepayment pursuant to this Section 2.13(a) shall be made, first, to Base Rate
Loans of the respective Lenders (and of the respective tranche, if there are
multiple tranches) and, second, to Eurodollar Loans of the respective Lenders
(and of the respective tranche, if there are multiple tranches). Any prepayments
of Term Loans pursuant to this Section 2.13(a) shall be applied to the remaining
scheduled installments of the Term B-1 Loans or Term B-2 Loans, as applicable,
as directed by the Borrower. A notice of prepayment of all outstanding Term B-1
Loans or Term B-2 Loans, as applicable, pursuant to this Section 2.13(a) may
state that such notice is conditioned upon the effectiveness of other credit
facilities the proceeds of which will be used to refinance in full this
Agreement, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

(b) At the time of the effectiveness of any Repricing Transaction that (A)(x)
results in any prepayment of Term B-1 Loans, or (y) effects any amendment of
this Agreement resulting in a Repricing Transaction with respect to Term B-1
Loans and (in either case) is consummated prior to November 3, 2013 the Borrower
agrees to pay to the Administrative Agent, for the ratable account of each
applicable Term B-1 Lender, a fee in an amount equal to, without duplication,
(I) in the case of clause (x), a prepayment premium of 1% of the principal
amount of the Term B-1 Loans being prepaid and (II) in the case of clause (y), a
payment equal to 1% of the aggregate amount of the applicable Term B-1 Loans
outstanding immediately prior to such amendment and subject to such Repricing
Transaction or (B)(x) results in any prepayment of Term B-2 Loans, or
(y) effects any amendment of this Agreement resulting in a Repricing Transaction
with respect to Term B-2 Loans and (in either case) is consummated prior to
May 3, 2014 the Borrower agrees to pay to the Administrative Agent, for the
ratable account of each applicable Term B-2 Lender, a fee in an amount equal to,
without duplication, (I) in the case of clause (x), a prepayment premium of 1%
of the principal amount of the Term B-2 Loans being prepaid and (II) in the case
of clause (y), a payment equal to 1% of the aggregate amount of the applicable
Term B-2 Loans outstanding immediately prior to such amendment and subject to
such Repricing Transaction. Such fees shall be due and payable upon the date of
the effectiveness of such Repricing Transaction.

2.14. Prepayment Offers.

(a) If a Change of Control occurs, the Borrower shall make an offer to prepay
the entire principal amount of all outstanding Term Loans (the “Change of
Control Prepayment Offer”) at 101% of the aggregate principal amount thereof and
the Borrower shall notify the Administrative Agent in writing of the Change of
Control Prepayment Offer in writing within thirty (30) days after the date of
such Change of Control Triggering Event. Each such notice shall specify the date
of such prepayment and provide a reasonably detailed calculation of the amount
of such prepayment and include the payment date, which

 

-38-



--------------------------------------------------------------------------------

shall be no earlier than thirty (30) days and no later than sixty (60) days from
the date of such notice is mailed (the “Change of Control Payment Date”). The
Administrative Agent will promptly notify each relevant Lender of the contents
of any such prepayment notice and of such Lender’s pro rata share of the
prepayment. Any Lender may elect, by delivering not less than three (3) Business
Days prior to the Change of Control Payment Date, a written notice (such notice,
an “Acceptance Notice”) that any change of control prepayment be made with
respect to all or any portion of the Term Loans held by such Lender pursuant to
this Section 2.14(a). If a Lender fails to deliver an Acceptance Notice within
the time frame specified above, any such failure will be deemed a rejection of
the Change of Control Prepayment Offer as to all outstanding Term Loans of such
Lender. Any prepayment of Term Loans pursuant to this Section 2.14(a) shall be
applied to the remaining scheduled installments of such Term Loans as directed
by the Borrower.

(b) If, pursuant to Section 6.8, the Borrower shall be required to commence an
Asset Sale Offer, the Borrower shall notify the Administrative Agent in writing
of the Asset Sale Offer in writing within thirty (30) days after the date of
such Asset Sale. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment and
include the payment date, which shall be no earlier than thirty (30) days and no
later than sixty (60) days from the date of such notice is mailed (the “Asset
Sale Payment Date”). The Administrative Agent will promptly notify each relevant
Lender of the contents of any such prepayment notice and of such Lender’s pro
rata share of the prepayment. Any Lender may elect, by delivering not less than
three (3) Business Days prior to the Asset Sale Payment Date, a written notice
(such notice, a “Acceptance Notice”) that any prepayment be made with respect to
all or any portion of the Term Loans held by such Lender pursuant to this
Section 2.14(b). If a Lender fails to deliver an Acceptance Notice within the
time frame specified above, any such failure will be deemed a rejection of the
Asset Sale Offer as to all outstanding Term Loans of such Lender. Any prepayment
of Term Loans pursuant to this Section 2.14(b) shall be applied to the remaining
scheduled installments of such Term Loans as directed by the Borrower.

2.15. Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to Base
Rate Loans by giving the Administrative Agent prior irrevocable notice, in
substantially the form attached hereto as Exhibit F, of such election no later
than 12:00 Noon, New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 12:00 Noon, New York City time, on the third (3rd) Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor), provided that no Base Rate Loan may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Required Lenders have determined
in its or their sole discretion not to permit such conversions. Upon receipt of
any such notice, the Administrative Agent shall promptly notify each relevant
Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in substantially the form attached hereto as
Exhibit F, in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Term Loans, provided that no Eurodollar Loan may be
continued as such when any Event of Default has occurred and is continuing and
the Administrative Agent has or the Required Lenders have determined in its or
their sole discretion not to permit such continuations, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Eurodollar Loans shall be automatically converted to Base
Rate Loans on the last day of such then expiring Interest Period. Upon receipt
of any such notice, the Administrative Agent shall promptly notify each relevant
Lender thereof.

 

-39-



--------------------------------------------------------------------------------

2.16. Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each tranche
of Eurodollar Loans shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten different Interest Periods
for any tranche of Term Loans be outstanding at any one time (unless a greater
number of Interest Periods is permitted by the Administrative Agent).

2.17. Pro Rata Treatment, etc.

(a) Except as otherwise provided herein (including Section 2.27), each Borrowing
by the Borrower from the Lenders hereunder shall be made pro rata according to
the Term B-1 Percentages or Term B-2 Percentages, as applicable, of the relevant
Lenders.

(b) Except as otherwise provided herein (including Sections 2.14, 2.27 and
2.28), each payment (including each prepayment) by the Borrower on account of
principal or interest on each tranche of Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term B-1 Loans
or Term B-2 Loans, as applicable, then held by the applicable Lenders.

(c) All payments by the Borrower hereunder and under any Notes shall be made in
Dollars in immediately available funds at the Funding Office of the
Administrative Agent by 2:00 P.M., New York City time, on the date on which such
payment shall be due, provided that if any payment hereunder would become due
and payable on a day other than a Business Day such payment shall become due and
payable on the next succeeding Business Day and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension. Interest in respect of any Term Loan hereunder shall accrue from
and including the date of such Term Loan to but excluding the date on which such
Term Loan is paid in full.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a Borrowing that such Lender will not make the amount that would
constitute its share of such Borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under this Agreement, on demand, from the Borrower, such recovery to be without
prejudice to the rights of the Borrower against any such Lender.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower

 

-40-



--------------------------------------------------------------------------------

is making such payment, and the Administrative Agent may, but shall not be
required to, in reliance upon such assumption, make available to the applicable
Lenders their respective pro rata shares of a corresponding amount. If such
payment is not made to the Administrative Agent by the Borrower within three
(3) Business Days after such due date, the Administrative Agent shall be
entitled to recover, on demand, from each Lender to which any amount which was
made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.

(f) Notwithstanding anything to the contrary contained in this Section 2.17 or
elsewhere in this Agreement, the Borrower may extend the final maturity of any
tranche of Term Loans in connection with an Extension that is permitted under
Section 2.27 without being obligated to effect such extensions on a pro rata
basis among the relevant Lenders. Furthermore, the Borrower may take all actions
contemplated by Section 2.27 in connection with any Extension (including
modifying pricing and repayments or prepayments), and in each case such actions
shall be permitted, and the differing payments contemplated therein shall be
permitted without giving rise to any violation of this Section 2.17 or any other
provision of this Agreement.

2.18. Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority, in each case, made subsequent to the
Effective Date (including, but not limited to, the Dodd-Frank Wall Street Reform
and Consumer Protection Act and, in each case, all requests, rules, guidelines
or directives thereunder or issued in connection therewith):

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it (except for Non-Excluded Taxes
or Other Taxes required to be indemnified under Section 2.19 and any Excluded
Taxes);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

(iii) shall impose on any such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to

 

-41-



--------------------------------------------------------------------------------

the Effective Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section 2.18, the Borrower shall not be
required to compensate any Lender pursuant to this Section 2.18 for any amounts
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such 180 days period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this
Section 2.18 shall survive the termination of this Agreement and the payment of
the Term Loans and all other amounts payable hereunder.

2.19. Taxes.

(a) Unless required by applicable law (as determined in the good faith by the
applicable withholding agent), any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
of, any Taxes, excluding (i) Taxes imposed on or measured by such Loan Party’s
overall net income (however denominated), gross receipts Taxes (imposed in lieu
of net income Taxes) and franchise Taxes (imposed in lieu of net income Taxes)
imposed on the Administrative Agent or any Lender as a result of such recipient
(A) being organized or having its principal office in the applicable taxing
jurisdiction, or in the case of any Lender, having its applicable lending office
in such jurisdiction, or (B) having any other present or former connection with
the applicable taxing jurisdiction (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered,
become a party to, or performed its obligations or received a payment under, or
enforced, and/or engaged in any activities contemplated with respect to this
Agreement or any other Loan Document); (ii) any Taxes in the nature of the
branch profits tax within the meaning of Section 884 of the Code imposed by any
jurisdiction described in clause (i) above; (iii) other than in the case of an
assignee pursuant to a request by the Borrower under Section 2.26, any U.S.
federal withholding tax (A) except to the extent such withholding tax results
from a change in a Requirement of Law after the recipient became a party hereto
or (B) except to the extent that such recipient’s assignor (if any) was entitled
immediately prior to such assignment to receive additional amounts from any Loan
Party with respect to such withholding tax pursuant to this Section 2.19(a);
(iv) any withholding tax that is attributable to a Lender’s failure to comply
with Sections 2.19(e); and (v) any United States federal withholding Taxes
imposed pursuant to FATCA. If any such non-excluded Taxes (“Non-Excluded Taxes”)
or Other Taxes are required by law to be withheld by the applicable withholding
agent from any amounts payable to the Administrative Agent or any Lender
hereunder, or under any other Loan Document: (x) the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
so that after all required deductions (including deductions applicable to
additional sums payable under this Section 2.19) have been made, such payments
by the applicable Loan Party yield to the Administrative Agent or such Lender
(after payment of all Non-Excluded Taxes and Other Taxes) interest or any such
other amounts payable hereunder (or under any other Loan Document) at the rates
or in the amounts specified in this Agreement, (y) the applicable withholding
agent shall make such deductions, and (z) the applicable withholding agent shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

-42-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Section 2.19(a) or
Section 2.19(b), unless the Administrative Agent or a Lender gives notice to the
applicable Loan Party that it is obligated to pay an amount under
Section 2.19(a) or Section 2.19(b) within 180 days of the later of (x) the date
the applicable party incurs the Taxes or (y) the date the applicable party has
knowledge of its incurrence of the Taxes, then such party shall only be entitled
to be compensated for such amount by the applicable Loan Party pursuant to
Section 2.19(a) or Section 2.19(b) to the extent the Taxes are incurred or
suffered on or after the date which occurs 180 days prior to such party giving
notice to the applicable Loan Party that it is obligated to pay the respective
amounts pursuant to Section 2.19(a) or Section 2,19(b), but if the circumstances
giving rise to such claim have a retroactive effect (e.g., in connection with
the audit of a prior tax year), then such 180 day period shall be extended to
include such period of retroactive effect.

(b) In addition, the relevant Loan Party shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by a Loan Party,
as promptly as possible thereafter such Loan Party shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received, if any, by the Borrower or other documentary evidence showing payment
thereof.

(d) The Borrower shall indemnify the Administrative Agent and the Lenders
(within 30 days after demand therefor) for the full amount of any Non-Excluded
Taxes or Other Taxes (including Non-Excluded Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.19), and for
any interest, penalties and reasonable expenses arising therefrom or with
respect thereto, that may become payable by the Administrative Agent or any
Lender, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that the Borrower shall not be obligated to indemnify the Administrative Agent
or any Lender for any penalties, interest or expenses relating to Non-Excluded
Taxes or Other Taxes to the extent that such penalties, interest or expenses are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such party’s gross negligence or willful misconduct. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by law, or reasonably requested by the
Borrower or the Administrative Agent, certifying as to any entitlement of such
Lender to an exemption from, or reduction in, any withholding Tax with respect
to any payments to be made to such Lender under the Loan Documents. Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation expired, obsolete or inaccurate in any material respect, deliver
promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent of its inability to do so. For the avoidance of doubt,
unless the applicable withholding agent has received forms or other documents
satisfactory to it indicating that payments under any Loan Document to or for a
Lender are not subject to withholding tax or are subject to such Tax at a rate
reduced by an applicable tax treaty, the Borrower, Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable law from such payments at the applicable statutory rate.

 

-43-



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing:

(i) Each Lender that is a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.

(ii) Each Lender that is not a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement whichever of the following is applicable:

(A) two duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for the benefits of an income tax treaty
to which the United States of America is a party,

(B) two duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate, in substantially
the form of Exhibit E (any such certificate a “United States Tax Compliance
Certificate”), or any other form approved by the Administrative Agent, to the
effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments in connection with the Loan Documents are effectively connected with
such Lender’s conduct of a U.S. trade or business and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN (or any successor forms),

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY (or other successor forms) or any other required
information from each beneficial owner, as applicable (provided that, if the
Lender is a partnership (and not a participating Lender) and one or more direct
or indirect partners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate shall be provided by such Lender on behalf
direct or indirect partners(s)), or

(E) any other form prescribed by applicable requirements of U.S. federal income
tax law as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of law to permit the Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably

 

-44-



--------------------------------------------------------------------------------

requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
FATCA obligations, to determine whether such Lender has or has not complied with
such Lender’s FATCA obligations and to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this clause (iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.19, it
shall pay over such refund to the applicable Loan Party (but only to the extent
of indemnity payments made, or additional amounts paid, by the such Loan Party
under this Section 2.19 with respect to the Non-Excluded Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund, net of any Taxes payable by the Administrative
Agent or such Lender); provided that the applicable Loan Party, upon the request
of the Administrative Agent or such Lender, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender, as the case may be, is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

(g) The agreements in this Section 2.19 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
or any other Loan Document and any assignment of rights by, or replacement of,
any Lender.

(h) For the avoidance of doubt, any payments made by the Administrative Agent to
any Lender shall be treated as payments made by the applicable Loan Party.

2.20. Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment or conversion of Eurodollar Loans on a day that is not the last day
of an Interest Period with respect thereto. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with

 

-45-



--------------------------------------------------------------------------------

leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. Notwithstanding anything
to the contrary in this Section 2.20, the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.20 for any amounts incurred more
than 180 days prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such 180
days period shall be extended to include the period of such retroactive effect.
This covenant shall survive the termination of this Agreement and the payment of
the Term Loans and all other amounts payable hereunder.

2.21. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Term Loans affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the good faith judgment of such Lender, cause such Lender and
its lending office(s) to suffer no economic, legal or regulatory disadvantage,
and provided, further, that nothing in this Section shall affect or postpone any
of the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.18 or 2.19(a).

2.22. Fees.

(a) The Borrower agrees to pay to the Administrative Agent the administrative
agent fees in the amounts and on the dates as set forth in any written
agreements from time to time between the Administrative Agent and the Borrower.

(b) the Borrower agrees to pay on the Funding Date to the Administrative Agent
for the pro rata benefit of each Lender an upfront fee in an amount equal to
0.25% of the aggregate principal amount of the Term B-1 Loans and Term B-2
Loans; provided that such upfront fees may be structured as original issue
discount as agreed between the Borrower and the Administrative Agent.

2.23. RESERVED.

2.24. Nature of Fees. All Fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (for the respective accounts of the
Administrative Agent and the Lenders), as provided herein. Once paid, none of
the Fees shall be refundable under any circumstances.

2.25. RESERVED.

2.26. Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.18, 2.19 or 2.20, (b) refuses to extend its Term Loans pursuant to an
Extension Offer pursuant to Section 2.27 or (c) does not consent to any proposed
amendment, supplement, modification, consent or waiver of any provision of this
Agreement or any other Loan Document that requires the consent of each of the
Lenders or each of the Lenders affected thereby (so long as the consent of the
Required Lenders has been obtained), in each case with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement
pursuant to preceding clause (a), such Lender shall have taken no action under
Section 2.21 so as to eliminate the continued need for payment of amounts owing
pursuant to Sections 2.18, 2.19 or 2.20, (iv) the replacement financial
institution shall purchase, at par, all

 

-46-



--------------------------------------------------------------------------------

Term Loans outstanding and other amounts related thereto owing to such replaced
Lender on or prior to the date of replacement, (v) the Borrower shall be liable
to such replaced Lender under Section 2.20 if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vi) the replacement financial institution (if other
than a then existing Lender or an affiliate thereof) shall be reasonably
satisfactory to the Administrative Agent, (vii) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 9.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.18, 2.19 or 2.20, as the case
may be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

2.27. Extensions of Loans and Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to any or all Lenders holding Term B-1 Loans or Term B-2 Loans with a
like Stated Maturity, the Borrower may from time to time extend the maturity
date of such Term Loans and otherwise modify the terms of such Term Loans
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Term Loans (and related outstandings), in each case, without the consent of any
other Lenders) (an “Extension”, and each group of Term Loans so extended, as
well as the original Term Loans (not so extended), being a “tranche”; any
Extended Term Loans shall constitute a separate tranche of Term Loans from the
tranche of Term Loans from which they were converted), so long as the following
terms are satisfied: (i) no Default or Event of Default shall have occurred and
be continuing at the time any the offering document in respect of an Extension
Offer is delivered to the relevant Lenders, (ii) except as to interest rates,
fees and final maturity, the Term Loans of any Lender (an “Extending Term
Lender”) extended pursuant to an Extension (an “Extended Term Loan”) shall be a
Term Loan with the same terms as the original Term Loans; provided that at no
time shall there be Term B-1 Loans or Term B-2 Loans hereunder (including
Extended Term Loans and any original Term Loans) which in either case have more
than three different Stated Maturities, (iii) if the aggregate principal amount
of Term Loans in respect of which Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Term
Loans offered to be extended by the Borrower pursuant to such Extension Offer,
then the Term Loans of such Lenders shall be extended ratably up to such maximum
amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Lenders have accepted such
Extension Offer, (viii) all documentation in respect of such Extension shall be
consistent with the foregoing, and all written communications by the Borrower
generally directed to the Lenders in connection therewith shall be in form and
substance consistent with the foregoing and otherwise reasonably satisfactory to
the Administrative Agent, and (ix) any applicable Minimum Extension Condition
shall be satisfied.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.27, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.13 or 2.14 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s discretion) of Term Loans of any or all applicable tranches be
tendered. The Administrative Agent and the Lenders hereby consent to the
Extensions and the other transactions contemplated by this Section 2.27(b)
(including, for the avoidance of doubt, payment of any interest or fees in
respect of any Extended Term Loans on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement (including, without limitation, Sections 2.13, 2.14, 2.17 and
9.7(a)) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.27.

(c) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments to this Agreement and the other Loan Documents with the Borrower
as may be necessary in order establish new tranches or sub-tranches in respect
of Term Loans so extended and such technical amendments as may be necessary in
connection with the establishment of such new tranches or sub-tranches, in each
case on terms consistent with this Section 2.27. Notwithstanding the foregoing,
the Administrative Agent shall have the right (but not the obligation) to seek
the advice or concurrence of the Required

 

-47-



--------------------------------------------------------------------------------

Lenders with respect to any matter contemplated by this Section 2.27(c) and, if
the Administrative Agent seeks such advice or concurrence, the Administrative
Agent shall be permitted to enter into such amendments with the Borrower in
accordance with any instructions actually received by such Required Lenders and
shall also be entitled to refrain from entering into such amendments with the
Borrower unless and until it shall have received such advice or concurrence;
provided, however, that whether or not there has been a request by the
Administrative Agent for any such advice or concurrence, all such amendments
entered into with the Borrower by the Administrative Agent hereunder shall be
binding and conclusive on the Lenders. Without limiting the foregoing, in
connection with any Extensions, the respective Loan Parties shall (at their
expense) amend (and the Collateral Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then latest Stated Maturity so
that such maturity date is extended to the then latest Stated Maturity (or such
later date as may be advised by local counsel to the Collateral Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.27.

2.28. Dutch Auction Buy Backs. Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, the Borrower may conduct
reverse Dutch auctions from time to time after the Funding Date in order to
purchase either Term B-1 Loans or Term B-2 Loans of any particular tranche(s)
(as determined by the Borrower in its sole discretion) (each, an “Auction”)
(each such Auction to be managed exclusively by Goldman Sachs Lending Partners,
LLC. or another investment bank or commercial bank of recognized standing
selected by the Borrower (in such capacity, the “Auction Manager”)), so long as
the following conditions are satisfied: (i) each Auction shall be conducted in
accordance with the procedures, terms and conditions set forth in this
Section 2.28 and Exhibit I, (ii) no Default or Event of Default shall have
occurred and be continuing on the date of the delivery of each Auction Notice in
connection with any Auction, (iii) the minimum principal amount (calculated on
the face amount thereof) of each and all tranches of Term Loans that the
Borrower offers to purchase in any such Auction shall be no less than
$25,000,000 (across all such tranches) or an integral multiple of $1,000,000 in
excess thereof and (iv) the aggregate principal amount (calculated on the face
amount thereof) of all Term Loans of the applicable tranche or tranches so
purchased by the Borrower shall automatically be cancelled and retired by the
Borrower on the settlement date of the relevant purchase (and may not be
resold). The Borrower must terminate an Auction if it fails to satisfy one or
more of the conditions set forth above which are required to be met at the time
which otherwise would have been the time of purchase of Term Loans pursuant to
the respective Auction. If the Borrower commences any Auction (and all relevant
requirements set forth above which are required to be satisfied at the time of
the commencement of the respective Auction have in fact been satisfied), and if
at such time of commencement the Borrower reasonably believes that all required
conditions set forth above which are required to be satisfied at the time of the
purchase of Term Loans pursuant to such Auction shall be satisfied, then the
Borrower shall have no liability to any Lender for any termination of the
respective Auction as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of purchase of Term Loans pursuant to the
respective Auction, and any such failure shall not result in any Default or
Event of Default hereunder. With respect to all purchases of Term Loans of the
applicable tranche or tranches made by the Borrower pursuant to this
Section 2.28, (x) the Borrower shall pay on the settlement date of each such
purchase all accrued and unpaid interest (except to the extent otherwise set
forth in the relevant Offer Documents), if any, on the purchased Term Loans of
the applicable tranche or tranches up to the settlement date of such purchase
and (y) such purchases (and the payments made by the Borrower and the
cancellation of the purchased Loans, in each case in connection therewith) shall
not constitute voluntary or mandatory payments or prepayments for

 

-48-



--------------------------------------------------------------------------------

purposes of Section 2.13 or 2.14. Each Lender acknowledges and agrees that in
connection with each Auction, (i) the Borrower may purchase or acquire Term
Loans hereunder from Lenders from time to time, subject to this Section 2.28,
(ii) the Borrower then may have, and later may come into possession of,
information regarding the Term Loans or the Loan Parties hereunder that is not
known to such Lender and that may be material to a decision by such Lender to
enter into an assignment of such Term Loans hereunder (“Excluded Information”),
(iii) such Lender has independently and without reliance on the Borrower or any
of its Subsidiaries or Affiliates made such Lender’s own analysis and determined
to enter into an assignment of such Term Loans and to consummate the
transactions contemplated thereby notwithstanding such Lender’s lack of
knowledge of the Excluded Information and (iv) the Borrower and its Subsidiaries
shall have no liability to such Lender, and such Lender hereby waives and
releases, to the extent permitted by law, any claims such Lender may have
against the Borrower and its Subsidiaries, under applicable laws or otherwise,
with respect to the nondisclosure of the Excluded Information. Each Lender
further acknowledges that the Excluded Information may not be available to the
Administrative Agent, the Auction Manager or the other Lenders hereunder. Each
Lender which tenders (or does not tender) Term Loans pursuant to an Auction
agrees to the provisions of the two preceding sentences, and agrees that they
shall control, notwithstanding any inconsistent provision hereof or in any
Assignment and Acceptance. The Administrative Agent and the Lenders hereby
consent to the Auctions and the other transactions contemplated by this
Section 2.28 and hereby waive the requirements of any provision of this
Agreement or any other Loan Document that may otherwise prohibit any Auction or
any other transaction contemplated by this Section 2.28. The Auction Manager
acting in its capacity as such hereunder shall be entitled to the benefits of
the provisions of Section 8 and Section 9.5 mutatis mutandis as if each
reference therein to the “Administrative Agent” or an “Agent” were a reference
to the Auction Manager, and the Administrative Agent shall cooperate with the
Auction Manager as reasonably requested by the Auction Manager in order to
enable it to perform its responsibilities and duties in connection with each
Auction.

SECTION 3

Representations and Warranties

In order to induce the Lenders to enter into this Agreement and to make Term
Loans, the Borrower represents and warrants on the Effective Date and the
Funding Date to the Administrative Agent and to each Lender as follows:

3.1. Existence; Compliance with Law. Each Loan Party (a) is duly organized,
validly existing and (to the extent such concept is applicable) in good standing
under the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and (to the extent such concept is applicable) in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law, except, in the case of each of the
foregoing clauses (a) through (d), to the extent that the failure to comply
therewith would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

3.2. Power; Authorizations; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority is required in connection with
the extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the

 

-49-



--------------------------------------------------------------------------------

Loan Documents, except (i) that have been obtained or made and are in full force
and effect, (ii) the filings made in respect of the Security Documents and
(iii) to the extent that the failure to obtain any such consent, authorization,
filing, notice or other act would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

3.3. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof (x) will not violate any Requirement of Law or any material Contractual
Obligation of any Loan Party and (y) will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such material Contractual
Obligation (other than the Liens created by the Security Documents).

3.4. Accuracy of Information. No statement or information contained in this
Agreement, any other Loan Document, the Information Memorandum or any other
document, certificate or statement furnished by or on behalf of any Loan Party
to the Administrative Agent or the Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the Effective Date, taken as a whole and in
light of the circumstances in which made, any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
contained herein or therein not materially misleading.

3.5. No Material Adverse Effect. Since December 31, 2012, there has been no
development or event that has had or would reasonably be expected to have a
Material Adverse Effect.

3.6. Subsidiaries. Schedule 3.6 annexed hereto sets forth the name and
jurisdiction of organization of each Restricted Subsidiary of the Borrower as of
the Effective Date and, as to each such Restricted Subsidiary, the percentage of
each class of Capital Stock owned by any Loan Party as of the Effective Date,
and (b) as of the Effective Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options or restricted stock granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of any
of the Guarantors directly owned by the Loan Parties that are included in the
Collateral, except as created by the Loan Documents or permitted under
Section 6.2.

3.7. Title to Assets; Liens. The Loan Parties have title in fee simple to, or a
valid leasehold or easement interest in, all their material real property, taken
as a whole, and good and marketable title to, or a valid leasehold or easement
interest in, all their other material property, taken as a whole, and none of
such property is subject to any Lien except Permitted Liens.

3.8. Intellectual Property. Each Loan Party owns, or is licensed to use, all
Intellectual Property material to the conduct of its business, and the use
thereof by each Loan Party does not infringe upon the Intellectual Property
rights of any other Person, in each case except where the failure to do so would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

-50-



--------------------------------------------------------------------------------

3.9. Use of Proceeds. The proceeds of the Term Loans shall be utilized (i) to
repay all outstanding obligations under the 2016 Notes, fees and expenses
related thereto (including without limitation, any make-whole payments) and any
swap breakage costs (if any) resulting therefrom and (ii) for general corporate
purposes of the Borrower and its Subsidiaries (including to pay cash dividends
by the Borrower).

3.10. Litigation. Except as disclosed in writing to the Administrative Agent and
the Lenders prior to the Effective Date or otherwise disclosed in the Borrower’s
public filings made prior to the Effective Date (other than any such disclosure
in the “Risk Factors” section of such public filings or in any other
forward-looking statements contained therein), no litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against any Loan Party or
against any of their respective properties or revenues that, in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

3.11. Federal Reserve Regulations. No part of the proceeds of any Term Loan will
be used (a) for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now in effect for any
purpose that violates the provisions of the Regulations of the Board of
Governors or (b) for any purpose that violates the provisions of the Regulations
of the Board of Governors. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any “margin stock.”

3.12. Solvency. The Borrower and its Subsidiaries, taken as a whole, are, and
after giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith will be, Solvent.

3.13. Taxes. Each Loan Party has filed or caused to be filed all federal and
state income Tax and other Tax returns that are required to be filed, except if
the failure to make any such filing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and has paid all Taxes
(including in its capacity as withholding agent) shown to be due and payable on
said returns or on any assessments made against it or any of its property and
all other Taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than any (x) the amount or validity of which
are currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Loan Party, or (y) those where the failure to pay,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect). There is no proposed Tax assessment or other claim
against, and no Tax audit with respect to, any Loan Party that would reasonably
be expected to, individually or in the aggregate, have a Material Adverse
Effect.

3.14. ERISA. Except as, in the aggregate, does not or would not reasonably be
expected to result in a Material Adverse Effect: neither a Reportable Event nor
a failure to satisfy the minimum funding standard of Section 430 of the Code or
Section 303 of ERISA, whether or not waived, with respect to a Plan has occurred
during the five year period prior to the date on which this representation is
made or deemed made with respect to any Plan, and each Plan has complied in all
respects with the applicable provisions of ERISA and the Code; no termination of
a Plan has occurred, and no Lien in favor of the PBGC or a Plan has arisen,
during such five-year period; the present value of all accrued benefits under
each Plan (based on those assumptions used to fund such Plans) did not, as of
the last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits; neither the Borrower nor any Commonly Controlled Entity
has had a complete or partial withdrawal from any Multiemployer Plan; to the
knowledge of the Borrower, neither the Borrower nor any Commonly Controlled
Entity would become subject to any liability under ERISA if the Borrower or any
such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made; and to the knowledge of the
Borrower, no Multiemployer Plan is in Reorganization or Insolvent.

 

-51-



--------------------------------------------------------------------------------

3.15. Environmental Matters; Hazardous Material. There have been no matters with
respect to Environmental Laws or Materials of Environmental Concern which, in
the aggregate, would reasonably be expected to have a Material Adverse Effect.

3.16. Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board of Governors) that limits its ability to incur Indebtedness under this
Agreement and the other Loan Documents.

3.17. Labor Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Loan Party pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Loan Party have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Loan Party on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Loan Party.

3.18. Security Documents.

(a) After the execution and delivery thereof, the Pledge and Security Agreement
and the Partnership Interest Pledge Agreement are effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the Pledged Stock described in the Pledge and
Security Agreement and the Partnership Interest Pledge Agreement, when stock
certificates (if any) representing such Pledged Stock are delivered to the
Collateral Agent, and in the case of the other Collateral described in the
Pledge and Security Agreement, when financing statements and other filings
specified on Schedule 5 of the Perfection Certificate in appropriate form are
filed in the offices specified on Schedule 6 of the Perfection Certificate, the
Pledge and Security Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof to the extent security interests can be so
perfected (by delivery or filing UCC financing statements as applicable) on such
Collateral, as security for the Secured Obligations, in each such case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, other Permitted Liens).

(b) After the execution and delivery thereof, each of the Mortgages, is or will
be effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable Lien on the Mortgaged Properties
described therein and proceeds thereof, and each such Mortgage shall constitute
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Secured Obligations (as defined in the relevant
Mortgage), in each case prior and superior in right to any other Person other
than Permitted Liens. Schedule 1.1B lists, as of the Effective Date, each parcel
of owned real property and each leasehold interest in real property located in
the United States and held by the Borrower or any of its Guarantors that has a
value, in the reasonable opinion of the Borrower, in excess of $25,000,000.

 

-52-



--------------------------------------------------------------------------------

3.19. Energy Regulation. The Borrower and its Restricted Subsidiaries are in
compliance with the Public Utility Holding Company Act of 2005 and the
implementing regulations of the Federal Energy Regulatory Commission, as amended
from time to time (together, “PUHCA 2005”), and consummation of the transactions
contemplated by this Agreement and the other Loan Documents will not cause the
Borrower or its Restricted Subsidiaries to cease to be in compliance with PUHCA
2005, except where any such non-compliance would not reasonably be expected to
have a Material Adverse Effect.

SECTION 4

Conditions Precedent

4.1. Conditions to the Effective Date. The occurrence of the Effective Date is
subject to the satisfaction or waiver of the following conditions precedent:

(a) Credit Agreement. The Administrative Agent shall have received
(i) counterparts hereof executed and delivered by the Borrower, the
Administrative Agent, the Collateral Agent and each other Lender and
(ii) Schedules to this Agreement.

(b) Effective Date Certificate. The Administrative Agent shall have received the
Effective Date Certificate in the form attached hereto as Exhibit A-1 from the
Borrower.

(c) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each jurisdiction where a Loan Party is organized, and
such search shall reveal no liens on any of the assets of the Loan Parties
except for liens permitted by Section 6.2 or discharged on or prior to the
Effective Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.

(d) Corporate Documents and Proceedings. The Administrative Agent shall have
received (i) a certificate of each Loan Party, dated the Effective Date,
substantially in the form attached hereto as Exhibit A, with appropriate
insertions and attachments, including the certificate of incorporation of each
Loan Party that is a corporation certified by the relevant authority of the
jurisdiction of organization of such Loan Party, and (ii) a long form good
standing certificate for each Loan Party from its jurisdiction of organization.

(e) No Material Adverse Effect. Since December 31, 2012, there has been no
development or event that has had or would reasonably be expected to have a
Material Adverse Effect.

(f) Representations and Warranties. All representations and warranties contained
in this Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the Effective Date with the same effect as if
made on and as of such date (unless stated to relate to a specific earlier date,
in which case, such representations and warranties shall be true and correct in
all material respects as of such earlier date) (it being understood that any
representation or warranty that is qualified as to materiality or Material
Adverse Effect shall be correct in all respects).

4.2. Conditions to the Funding Date. The occurrence of the Funding Date and the
making of Term Loans hereunder are subject to the satisfaction or waiver of the
following conditions precedent:

(a) Notice. The Administrative Agent shall have received the applicable notice
of borrowing, in substantially the form attached hereto as Exhibit B, from the
Borrower.

(b) Legal Opinion. The Administrative Agent shall have received an executed
legal opinion from White & Case LLP, counsel to the Borrower and the Guarantors,
in form and substance reasonably satisfactory to the Arrangers.

 

-53-



--------------------------------------------------------------------------------

(c) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Collateral Agent, for the benefit
of the Secured Parties, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Permitted Liens), shall be in proper form for filing, registration or
recordation.

(d) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2(c) of the Pledge and
Security Agreement.

(e) Payment of Fees; Expenses. The Arrangers and the Administrative Agent shall
have received all fees required to be paid, and all reasonable costs and
expenses required to be paid and for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Funding Date.

(f) Representations and Warranties. All representations and warranties contained
in this Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the Funding Date with the same effect as if made
on and as of such date (unless stated to relate to a specific earlier date, in
which case, such representations and warranties shall be true and correct in all
material respects as of such earlier date) (it being understood that any
representation or warranty that is qualified as to materiality or Material
Adverse Effect shall be correct in all respects).

(g) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on the Funding Date or after giving effect to the
making of the Term Loans on the Funding Date.

(h) Term Notes. The Administrative Agent shall have received a Note executed by
the Borrower in favor of each Lender requesting a Note.

(i) 2016 Notes. The Administrative Agent shall have received customary
documentation evidencing the repurchase, redemption, defeasance or discharge of
the 2016 Notes and the release of all Liens, if any, in connection therewith.

(j) No Material Adverse Effect. Since December 31, 2012, there has been no
development or event that has had or would reasonably be expected to have a
Material Adverse Effect.

(k) Funding Date Certificates. The Administrative Agent shall have received the
Funding Date Certificates in the forms attached hereto as Exhibit A-2 and A-3
from the Borrower and Guarantors, as applicable.

(l) Loan Documents. The Administrative Agent shall have received executed
counterparts of the Loan Documents listed in Schedule 4.2, each in form
reasonably satisfactory to the Administrative Agent.

(m) Bosque Facility. The Equity Interests of the entity that owns the Bosque
Facility shall have been contributed to the Borrower from a Parent thereof.

 

-54-



--------------------------------------------------------------------------------

SECTION 5

Affirmative Covenants

The Borrower hereby agrees that, so long as any Term Loan or other amount is
owing to any Lender or the Administrative Agent hereunder or under any other
Loan Document (other than contingent indemnification obligations for which no
claim has been asserted) or the Term Commitments are outstanding, the Borrower
shall and shall cause each of its Restricted Subsidiaries to:

5.1. Financial Statements, Etc. Whether or not required by the SEC’s rules and
regulations, the Borrower will furnish to the Administrative Agent (for
distribution to the Lenders) unaudited quarterly financial statements of the
Borrower for the first three fiscal quarters of each fiscal year of the Borrower
(which statements have been certified by a Responsible Officer of the Borrower)
beginning with the fiscal quarter ended March 31, 2013, and audited annual
financial statements of the Borrower (which annual financial statements shall
include a report thereon from the Borrower’s certified independent accountants),
in each case prepared in accordance with GAAP, in each case, within 30 days
after Calpine Corporation is required to file its quarterly and annual reports,
respectively, with the SEC.

5.2. Compliance Certificate. The Borrower shall deliver to the Administrative
Agent, within 90 days after the end of each fiscal year of the Borrower, an
officers’ certificate of a Responsible Officer of the Borrower stating that a
review of the activities of the Borrower and its Subsidiaries during the
preceding fiscal year has been made under the supervision of the signing
Responsible Officer with a view to determining whether any Default or Event of
Default has occurred and is continuing under this Agreement, and further
stating, as to such Responsible Officer signing such certificate, that to the
best of his or her knowledge no Default or Event of Default has occurred and is
continuing under this Agreement (or, if a Default or Event of Default has
occurred, describing all such Defaults or Events of Default of which he or she
may have knowledge and what action the Borrower is taking or proposes to take
with respect thereto).

(b) The Borrower will deliver to the Administrative Agent, promptly upon any
Responsible Officer becoming aware of any Default or Event of Default, an
officers’ certificate of a Responsible Officer of the Borrower specifying such
Default or Event of Default and what action the Borrower is taking or proposes
to take with respect thereto.

5.3. Maintenance of Existence. Preserve, renew and keep in full force and effect
its organizational existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises reasonably necessary in the normal conduct of
its business, except, in each case, (x) as otherwise permitted by Section 6.3 or
6.8 or (y) to the extent that failure to do so would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.4. Maintenance of Insurance.

(a) The Borrower and the Grantors will maintain insurance policies (or
self-insurance) on all its material property in at least such amounts and
against at least such risks as are usually insured against by companies of a
similar size engaged in the same or a similar business and, from and after the
Funding Date, will name the Collateral Agent as an additional insured and loss
payee as its interests may appear, to the extent required by the Security
Documents. Upon the request of the Collateral Agent, the Borrower and the
Grantors will furnish to the Collateral Agent full information as to their
property and liability insurance carriers; and

 

-55-



--------------------------------------------------------------------------------

(b) If at any time the area in which the improvements located on a Mortgaged
Property subject to a Mortgage is designated a “special flood hazard area” in
any Flood Insurance Rate Map published by the Federal Emergency Management
Agency (or any successor agency), obtain flood insurance in a manner consistent
with the Borrower’s practices, and otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
it may be amended from time to time.

5.5. RESERVED.

5.6. RESERVED.

5.7. RESERVED.

5.8. Additional Guarantees. If (1) the Borrower acquires or creates another
Wholly-Owned Domestic Subsidiary after the date of this Agreement (that does not
constitute an Excluded Subsidiary) or (2) any Wholly-Owned Domestic Subsidiary
of the Borrower ceases to constitute an Excluded Subsidiary, then such
Wholly-Owned Domestic Subsidiary will become a Guarantor under the Guaranty
Agreement within 60 days thereof (as such date may be extended by the
Administrative Agent).

5.9. After-Acquired Collateral.

(a) With respect to any property acquired after the Funding Date by the Borrower
or any Guarantor (other than (x) property constituting an “Excluded Asset” under
(and as defined in) the Pledge and Security Agreement and (y) any property
described in clauses (b)-(d) of this Section 5.9) as to which the Collateral
Agent, for the benefit of the Secured Parties, does not have a perfected Lien,
the Borrower and each applicable Guarantor shall promptly:

(i) execute and deliver to the Collateral Agent such amendments to the Pledge
and Security Agreement or such other documents as the Collateral Agent deems
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in such property; and

(ii) take all actions necessary or advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in such property (subject to Permitted Liens), including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Pledge and Security Agreement or by law or as may be reasonably
requested by the Collateral Agent.

(b) With respect to any fee interest in any real property having a fair market
value (together with improvements thereof) of at least $25,000,000 acquired
after the date of this Agreement by the Borrower or any Guarantor (other than
any such real property subject to a Permitted Lien which precludes the granting
of a Mortgage thereon), within 60 days after the creation or acquisition thereof
(as such date may be extended by the Administrative Agent), the Borrower or the
applicable Guarantor shall:

(i) execute and deliver a first priority Mortgage or where appropriate under the
circumstances, an amendment to an existing Mortgage (subject to Permitted
Liens), in each case in favor of the Collateral Agent, for the benefit of the
Secured Parties, covering such real property,

(ii) if requested by the Collateral Agent, provide the Secured Parties with
(A) either (i) title insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Collateral Agent)

 

-56-



--------------------------------------------------------------------------------

in form and substance reasonably satisfactory to the Collateral Agent, as well
as a current ALTA survey thereof, together with a surveyor’s certificate (only
with respect to any power plant or any other real property for which an ALTA
survey was obtained when such property was acquired) or (ii) where an amendment
to an existing Mortgage has been delivered pursuant to clause (i) instead of a
Mortgage, an endorsement to the existing title policy adding such property as an
insured parcel, and (B) any consents or estoppels reasonably deemed necessary or
advisable by the Collateral Agent in connection with such Mortgage or Mortgage
amendment (to the extent obtainable using commercially reasonable efforts), each
of the foregoing in form and substance reasonably satisfactory to the Collateral
Agent;

(iii) if requested by the Collateral Agent, deliver to the Collateral Agent
legal opinions relating to the matters described in clauses (i) and (ii) above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Collateral Agent; and

(iv) a completed life-of-loan FEMA Standard Flood Hazard Determination, and, if
the area in which any improvements located on the Mortgaged Property is
designated a special flood hazard area in any Flood Insurance Rate Map published
by the Federal Emergency Management Agency (or any successor agency), a signed
notice by the Borrower and the applicable Loan Party, and evidence reasonably
satisfactory to the Collateral Agent of the insurance required pursuant to
Section 5.4(b) hereof.

(c) With respect to any new Wholly-Owned Domestic Subsidiary (other than an
Excluded Subsidiary) created or acquired after the date of this Agreement by the
Borrower or any Guarantor (which, for the purposes of this paragraph (c), shall
include any existing Wholly-Owned Domestic Subsidiary that ceases to be an
Excluded Subsidiary), within 60 days of the creation or acquisition thereof (as
such date may be extended by the Administrative Agent), the Borrower and each
applicable Guarantor shall:

(i) execute and deliver to the Collateral Agent such amendments to the Pledge
and Security Agreement as the Collateral Agent deems necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Wholly-Owned Domestic Subsidiary that is owned by the Borrower or any Guarantor
(subject to Permitted Liens),

(ii) deliver to the Collateral Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the Borrower or the relevant Guarantor,

(iii) cause such new Wholly-Owned Domestic Subsidiary (A) to become a party to
the Pledge and Security Agreement, (B) to take such actions necessary or
advisable to grant to the Collateral Agent for the benefit of the Secured
Parties a perfected first priority security interest in the Collateral described
in the Pledge and Security Agreement with respect to such new Wholly-Owned
Domestic Subsidiary (subject to Permitted Liens), including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Pledge and Security Agreement or by law or as may be requested
by the Collateral Agent and (C) to deliver to the Collateral Agent a customary
closing certificate of such Wholly-Owned Domestic Subsidiary, in form and
substance reasonably satisfactory to the Collateral Agent, with appropriate
insertions and attachments, and

 

-57-



--------------------------------------------------------------------------------

(iv) if requested by the Collateral Agent, deliver to the Collateral Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the Collateral
Agent.

(d) With respect to any new direct Foreign Subsidiary created or acquired after
the Funding Date by the Borrower or any Guarantor, the Borrower or the
applicable Guarantor shall promptly:

(i) execute and deliver to the Collateral Agent such amendments to the Pledge
and Security Agreement as the Collateral Agent deems necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Foreign Subsidiary that is owned by the Borrower or such Guarantor (provided
that in no event shall more than 65% of the total outstanding voting Capital
Stock of any such new Foreign Subsidiary be required to be so pledged),

(ii) if commercially reasonable, deliver to the Collateral Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
Borrower or the relevant Guarantor, and take such other action as may be
necessary or, in the opinion of the Collateral Agent, desirable to perfect the
Collateral Agent’s security interest therein, and

(iii) if requested by the Collateral Agent, deliver to the Collateral Agent
legal opinions relating to matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the Collateral
Agent.

5.10. Post-Closing Matters. Within the time periods set forth on Schedule 1.1B
(or such longer period as the Administrative Agent may agree in its sole
discretion), the Collateral Agent shall have received:

(a) counterparts of a Mortgage with respect to each property designated as a
Mortgaged Property listed on Schedule 1.1B hereto, duly executed and delivered
by the record owner of such property in form suitable for filing or recording in
the filing or recording office in the jurisdiction in which such property is
located or as the Collateral Agent may reasonably deem necessary or desirable in
order to create a valid and subsisting perfected first-priority Lien (subject
only to Permitted Liens) on the property and/or rights described therein in
favor of the Collateral Agent for the benefit of the Secured Parties, and
evidence that all filing and recording taxes and fees have been paid or
otherwise provided for in a manner reasonably satisfactory to the Collateral
Agent (it being understood that if a mortgage tax will be owed on the entire
amount of the indebtedness evidenced hereby, then the amount of such mortgage
tax shall be calculated based on the lesser of (x) the amount of the
Indebtedness allocated to the applicable Mortgaged Property and (y) 110% of the
fair market value of the Mortgaged Property at the time the Mortgage is entered
into, which in the case of clause (x) will result in a limitation of the debt
secured by the Mortgage to such amount);

(b) fully paid policies of title insurance (or marked-up title insurance
commitments having the effect of policies of title insurance) on each Mortgaged
Property naming the Collateral Agent as the insured party for its benefit and
that of the Secured Parties and respective successors and assigns (the “Title
Insurance Policies”) issued by the Title Insurance Company, such Title Insurance
Policies to be in form and substance and in an amount reasonably acceptable to
the Collateral Agent, insuring the Mortgages to be valid subsisting
first-priority Liens (subject to Permitted Liens) on the property described
therein, free and clear of all Liens other than Permitted Liens, each of which
shall (i) to the extent reasonably necessary, include such reinsurance
arrangements or coinsurance as shall be reasonably acceptable to the Collateral
Agent, (ii) contain a “tie-in” endorsement, if available under applicable law
and (iii) have

 

-58-



--------------------------------------------------------------------------------

been supplemented by such endorsements as shall be reasonably requested by the
Collateral Agent (including, if reasonably requested by the Collateral Agent,
endorsements on matters relating to usury, first loss, zoning, contiguity,
revolving credit, doing business, access, variable rate, survey, environmental
lien, subdivision, mortgage recording tax, separate tax lot and so-called
comprehensive coverage over covenants and restrictions);

(c) either (i) a new survey with respect to the plant site located on each
Mortgaged Property prepared by a surveyor selected by the Borrower and
reasonably acceptable to the Collateral Agent, certified to the Administrative
Agent, the Collateral Agent and the Title Insurance Company issuing the title
insurance policy for such Mortgaged Property pursuant to clause (b) above, and
complying with the “Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys”, each in form and substance reasonably acceptable to the
Collateral Agent; or (ii) an existing survey of the plant site located on each
Mortgaged Property together with an “affidavit of no-change” sufficient to
provide coverage under the Title Insurance Policies referred to in clause
(b) above that does not contain a general survey exception for survey matters
with respect to the plant site and which contains survey-related endorsements
with respect to the plant site reasonably acceptable to the Collateral Agent;

(d) legal opinions, addressed to the Administrative Agent, the Collateral Agent
and the Lenders (i) in the state in which the applicable Mortgaged Property is
located with respect to the enforceability and perfection of such Mortgage and
any related fixture filing and any other customary matters reasonably requested
by the Collateral Agent and (ii) in the state in which the mortgagor is
organized or formed, with respect to due authorization, execution and delivery
of such Mortgage and other customary matters reasonably requested by the
Collateral Agent, in each case in form and substance reasonably satisfactory to
the Collateral Agent;

(e) with respect to each Mortgaged Property, a completed life-of-loan FEMA
Standard Flood Hazard Determination, and, if the area in which any improvements
located on the Mortgaged Property is designated a special flood hazard area in
any Flood Insurance Rate Map published by the Federal Emergency Management
Agency (or any successor agency), a signed notice by the Borrower and the
applicable Loan Party, and evidence reasonably satisfactory to the Collateral
Agent of the insurance required pursuant to Section 5.4(b);

(f) with respect to (i) the Hermiston Facility, a collateral assignment of
(a) that certain Deed of Trust, Assignment of Rents, Security Agreement and
Fixture Filing, dated as of August 14, 2003, between Hermiston Power
Partnership, First American Title Insurance Company and CPN Pipeline Company,
recorded on August 19, 2003 as document number 2003-4450297 and (b) that certain
Option Agreement, dated as of August 14, 2003, as evidenced by that certain
Memorandum of Option Agreement, made effective as of August 14, 2003, recorded
on August 19, 2003 as document number 2003-4450296, and (ii) the Magic Valley
Facility, a collateral assignment of (a) that certain Deed of Trust, Assignment
of Rents, Security Agreement and Fixture Filing, dated as of August 14, 2003,
between Calpine Construction Finance Company, L.P., Malcom S. Morris, and Magic
Valley Pipeline L.P., recorded on August 20, 2003 as document number 1233814 and
(b) that certain Option Agreement, dated as of August 14, 2003, as evidenced by
that certain Memorandum of Option Agreement, made effective as of August 14,
2003, in each case in form and substance satisfactory to the Collateral Agent;
and

(g) a subordination agreement having terms not materially less favorable, taken
as a whole, to the Secured Parties than the lien subordination agreement in
effect immediately prior to the Funding Date pursuant to which the Lien granted
by the Borrower in favor of Magic Valley Electric Cooperative, Inc. (as
subsequently assigned to South Texas Electric Cooperative, Inc.) pursuant to the
Power Purchase and Sale Agreement dated as of May 22, 1998 securing certain
obligations thereunder shall be subordinated to the Liens granted in favor of
the Collateral Agent; provided, however, that Borrower shall only be required to
use commercially reasonably efforts to deliver such subordination agreement.

 

-59-



--------------------------------------------------------------------------------

SECTION 6

Negative Covenants

The Borrower agrees that, so long as any Term Loan or other amount is owing to
any Lender or the Administrative Agent hereunder or under any other Loan
Document (other than contingent indemnification obligations for which no claim
has been asserted) or the Term Commitments are outstanding:

6.1. Limitation on Incurrence of Indebtedness and Issuance of Preferred Stock.

(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur”) any Indebtedness, and the Borrower will
not issue any Disqualified Capital Stock and will not permit any of its
Restricted Subsidiaries to issue any shares of preferred stock; provided,
however, that the Borrower may incur Indebtedness or issue Disqualified Capital
Stock, and the Guarantors may incur Indebtedness or issue preferred stock, if
the Fixed Charge Coverage Ratio for the Borrower’s most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
or such Disqualified Capital Stock or preferred stock is issued would have been
at least 2.0 to 1.0, determined on a pro forma basis (including a pro forma
application of the net proceeds therefrom), as if the additional Indebtedness
had been incurred or the Disqualified Capital Stock or preferred stock had been
issued, as the case may be, at the beginning of such four-quarter period.

(b) The provisions of Section 6.1(a) will not prohibit the incurrence of any of
the following items of Indebtedness (collectively, “Permitted Debt”):

(i) the incurrence by the Borrower and its Restricted Subsidiaries and the
guarantee by the Borrower and its Restricted Subsidiaries of Indebtedness and
letters of credit under Credit Facilities in an aggregate principal amount at
any one time outstanding under this Section 6.1(b)(i) (with letters of credit
being deemed to have a principal amount equal to the maximum potential liability
of the Borrower and its Restricted Subsidiaries thereunder) not to exceed $50.0
million;

(ii) the incurrence by the Borrower and its Restricted Subsidiaries of
Indebtedness represented by the Term Loans and the related guarantees and the
incurrence by any Restricted Subsidiary of the Borrower of any other guarantee
of the Term Loans and other Obligations;

(iii) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of design, construction,
installation or improvement of property, plant or equipment used or useful in
the business of the Borrower or any of its Restricted Subsidiaries or within 180
days thereafter; provided that at the time of incurrence of any such
Indebtedness, the aggregate amount of Indebtedness outstanding under this
Section 6.1(b)(iii), including all Permitted Refinancing Indebtedness incurred
to refund, refinance or replace any Indebtedness incurred pursuant to this
Section 6.1(b)(iii), does not exceed the greater of (x) $100.0 million and
(y) 5.0% of Total Assets;

 

-60-



--------------------------------------------------------------------------------

(iv) Indebtedness, Disqualified Capital Stock or preferred stock of Persons or
assets that are acquired by the Borrower or any of its Restricted Subsidiaries
or merged into the Borrower or any of its Restricted Subsidiaries in accordance
with the terms of this Agreement; provided that such Indebtedness, Disqualified
Capital Stock or preferred stock is not incurred in contemplation of such
acquisition or merger; and provided further that after giving effect to such
acquisition or merger, either (a) the Borrower would be permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in Section 6.1(a) or (b) the Fixed Charge Coverage Ratio
would be no less than that immediately prior to such acquisition or merger;

(v) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance or replace, Indebtedness (other than intercompany
Indebtedness) that was permitted by this Agreement to be incurred under
Section 6.1(a) or clauses (ii), (iii), (iv), (v), (xiii), (xiv), (xv) or
(xvii) of this Section 6.1(b);

(vi) the incurrence by the Borrower or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Borrower or any of its Restricted
Subsidiaries; provided, however, that:

(A) if the Borrower or any Guarantor is the obligor on such Indebtedness and the
payee is not the Borrower or a Guarantor, such Indebtedness must be expressly
subordinated to the prior payment in full in cash of all Obligations then due
with respect to the Loans, in the case of the Borrower, or the guarantee, in the
case of a Guarantor; and

(B) (i) any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than the Borrower or any of
its Restricted Subsidiaries and (ii) any sale or other transfer of any such
Indebtedness to a Person that is not either the Borrower or a Restricted
Subsidiary of the Borrower (except transfers to the applicable Secured Debt
Representative to secure Parity Secured Obligations) will be deemed, in each
case, to constitute an incurrence of such Indebtedness by the Borrower or such
Restricted Subsidiary, as the case may be, that was not permitted by this
Section 6.1(b)(vi);

(vii) the Guarantee by the Borrower or any of its Restricted Subsidiaries of
Indebtedness that was permitted by this Agreement to be incurred by another
provision of this Section 6.1(b);

(viii) the issuance by any of the Borrower’s Restricted Subsidiaries to the
Borrower or to any of its Restricted Subsidiaries of shares of preferred stock;
provided, however, that:

(A) any subsequent issuance or transfer of Equity Interests that results in any
such preferred stock being held by a Person other than the Borrower or its
Restricted Subsidiary; and

(B) any sale or other transfer of any such preferred stock to a Person that is
not either the Borrower or a Restricted Subsidiary of the Borrower

will be deemed, in each case, to constitute an issuance of such preferred stock
by such Restricted Subsidiary that was not permitted by this
Section 6.1(b)(viii);

 

-61-



--------------------------------------------------------------------------------

(ix) the incurrence by the Borrower or any of its Restricted Subsidiaries of
obligations under Swap Agreements or Cash Management Obligations in the ordinary
course of business or consistent with past practice;

(x) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, performance, surety and similar bonds
provided by the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business;

(xi) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn against insufficient
funds, so long as such Indebtedness is covered within five Business Days;

(xii) the incurrence of Indebtedness arising from agreements of the Borrower or
any of its Restricted Subsidiaries providing for indemnification, adjustment of
purchase price or similar obligations, in each case, incurred or assumed in
connection with the disposition or acquisition of any business, assets or Equity
Interests of a Subsidiary; provided that the maximum aggregate liability in
respect of all such Indebtedness in respect of a disposition shall at no time
exceed the gross proceeds (including the Fair Market Value of non-cash proceeds)
actually received by the Borrower and/or such Restricted Subsidiary in
connection with such disposition;

(xiii) Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business or consistent with past practice;

(xiv) Indebtedness of the Borrower and its Restricted Subsidiaries existing on
the Effective Date (but excluding, from and after the Funding Date, the 2016
Notes to be repaid with the proceeds of the Term Loans on the Funding Date when
so repaid);

(xv) (a) Environmental CapEx Debt or (b) Indebtedness in respect of Upgrades;
provided, in each case, that prior to the incurrence of any such Indebtedness,
the Borrower shall deliver to the Administrative Agent an officer’s certificate
of a Responsible Officer designating such Indebtedness as Environmental CapEx
Debt or Indebtedness in respect of Upgrades, as applicable;

(xvi) [Intentionally Omitted]; and

(xvii) the incurrence by the Borrower or any of its Restricted Subsidiaries of
additional Indebtedness in an aggregate principal amount (or accreted value, as
applicable) at any time outstanding pursuant to this Section 6.1(b)(xvii),
including all Permitted Refinancing Indebtedness incurred to refund, refinance
or replace any Indebtedness incurred pursuant to this clause (xvii), not to
exceed the greater of (x) $100.0 million and (y) 5.0% of Total Assets (which
may, but need not, be incurred under a Credit Facility).

(c) The Borrower shall not, and shall not permit any Guarantor to, incur any
Indebtedness (including Permitted Debt) that is contractually subordinated in
right of payment to any other Indebtedness of the Borrower or that Guarantor
unless such Indebtedness is also contractually subordinated in right of payment
to the Obligations or the applicable guarantee on substantially identical terms;
provided, however, that no Indebtedness of the Borrower will be deemed to be
contractually subordinated in right of payment to any other Indebtedness of the
Borrower solely by virtue of being unsecured or by virtue of being secured on a
junior basis.

 

-62-



--------------------------------------------------------------------------------

(d) For purposes of determining compliance with this Section 6.1, in the event
that an item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in clauses (i) through (xvii) of
Section 6.1(b), or is entitled to be incurred pursuant to Section 6.1(a), the
Borrower will be permitted to classify such item of Indebtedness on the date of
its incurrence, or later reclassify from time to time all or a portion of such
item of Indebtedness, in any manner that complies with this Section 6.1. The
accrual of interest, the accretion or amortization of original issue discount,
the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, and the payment of dividends on Disqualified
Capital Stock or preferred stock in the form of additional shares of the same
class of Disqualified Capital Stock or preferred stock will not be deemed to be
an incurrence of Indebtedness or an issuance of Disqualified Capital Stock or
preferred stock for purposes of this Section 6.1; provided, in each such case,
that the amount thereof is included in (and to the extent required by) Fixed
Charges of the Borrower as accrued. Notwithstanding any other provision of this
Section 6.1, the maximum amount of Indebtedness that the Borrower or any of its
Restricted Subsidiaries may incur pursuant to this Section 6.1 shall not be
deemed to be exceeded solely as a result of fluctuations in exchange rates or
currency values.

6.2. Limitation on Liens. The Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
otherwise cause or suffer to exist or become effective any Lien of any kind on
any asset now owned or hereafter acquired, except Permitted Liens.

6.3. Merger, Consolidation, or Sale of Assets.

(a) The Borrower shall not, directly or indirectly, (1) consolidate or merge
with or into another Person (whether or not the Borrower is the surviving
corporation); or (2) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Borrower and its
Restricted Subsidiaries taken as a whole, in one or more related transactions,
to another Person, unless:

(i) either:

(A) the Borrower is the surviving corporation; or

(B) the Person formed by or surviving any such consolidation or merger (if other
than an Borrower) or to which such sale, assignment, transfer, conveyance or
other disposition has been made is either (i) a corporation organized or
existing under the laws of the United States, any state of the United States or
the District of Columbia or (ii) a partnership or limited liability company
organized or existing under the laws of the United States, any state of the
United States or the District of Columbia;

(ii) the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or the Person to which such sale, assignment, transfer,
conveyance or other disposition has been made assumes all the obligations of the
Borrower under this Agreement and the Security Documents pursuant to a
supplemental documentation reasonably satisfactory to the Administrative Agent;

(iii) immediately after such transaction, no Default or Event of Default exists;
and

(iv) the Borrower or the Person formed by or surviving any such consolidation or
merger (if other than the Borrower) or to which such sale, assignment, transfer,
conveyance or

 

-63-



--------------------------------------------------------------------------------

other disposition has been made will, on the date of such transaction after
giving pro forma effect thereto and to any related financing transactions as if
the same had occurred at the beginning of the applicable four-quarter period,
either (i) have a pro forma Fixed Charge Coverage Ratio that is at least equal
to the actual Fixed Charge Coverage Ratio of the Borrower as of such date or
(ii) be permitted to incur at least $1.00 of additional Indebtedness pursuant to
Section 6.1(a).

(b) In addition, the Borrower may not, directly or indirectly, lease all or
substantially all of its properties or assets, in one or more related
transactions, to any other Person.

(c) Notwithstanding the foregoing:

(i) any Restricted Subsidiary of the Borrower may consolidate with, merge into
or transfer all or part of its properties and assets to the Borrower or any
other Restricted Subsidiary of the Borrower; and

(ii) the Borrower may merge with an Affiliate solely for the purpose of
reincorporating the Borrower or reforming in another jurisdiction.

(d) Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of the
Borrower in accordance with this Section 6.3, the successor entity formed by
such consolidation or into or with which the Borrower is merged or to which such
sale, assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Agreement referring to the Borrower shall refer instead to
the successor entity and not to the Borrower), and may exercise every right and
power of the Borrower under this Agreement with the same effect as if such
successor Person had been named as the Borrower herein; provided that the
predecessor Borrower shall not be relieved from the obligation to pay the
principal of and interest on the Notes except in the case of a sale, assignment,
transfer, conveyance or other disposition of all of the Borrower’s assets that
meets the requirements of this Section 6.3.

6.4. Limitation on Sale and Leaseback Transactions.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, enter into any sale and leaseback transaction; provided that
the Borrower or any of its Restricted Subsidiaries may enter into a sale and
leaseback transaction if:

(i) the Borrower or the Restricted Subsidiary, as applicable, could have
incurred Indebtedness in an amount equal to the Attributable Debt relating to
such sale and leaseback transaction under Section 6.1;

(ii) the gross cash proceeds of that sale and leaseback transaction are at least
equal to the Fair Market Value of the property that is the subject of that sale
and leaseback transaction; and

(iii) if such sale and leaseback transaction constitutes an Asset Sale, the
transfer of assets in that sale and leaseback transaction is permitted by, and
the Borrower apply the proceeds of such transaction in compliance with,
Section 6.8.

(b) Section 6.4(a) shall not apply to a sale and leaseback transaction entered
into between the Borrower and a Restricted Subsidiary of the Borrower or between
Restricted Subsidiaries of the Borrower.

 

-64-



--------------------------------------------------------------------------------

6.5. Business Activities.

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, engage in any business other than Permitted Businesses, except to such
extent as would not be material to the Borrower and its Subsidiaries taken as a
whole.

6.6. Designation of Restricted and Unrestricted Subsidiaries.

The Board of Directors of the Borrower may designate any Restricted Subsidiary
of the Borrower to be an Unrestricted Subsidiary if that designation would not
cause a Default. If a Restricted Subsidiary of the Borrower is designated as an
Unrestricted Subsidiary, the aggregate Fair Market Value of all outstanding
Investments owned by the Borrower and its Restricted Subsidiaries in the
Subsidiary properly designated will be deemed to be an Investment made as of the
time of the designation and will reduce the amount available for Restricted
Payments under Section 6.9 or Permitted Investments, as determined by the
Borrower. That designation will only be permitted if the Investment would be
permitted at that time and if the Restricted Subsidiary otherwise meets the
definition of an Unrestricted Subsidiary. The Board of Directors of the Borrower
may redesignate any Unrestricted Subsidiary to be a Restricted Subsidiary.

6.7. Transactions with Affiliates.

(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Borrower (each, an “Affiliate Transaction”) involving
aggregate payments in excess of $10.0 million, unless:

(i) the Affiliate Transaction is on terms that are no less favorable (as
reasonably determined by the Borrower) to the Borrower or the relevant
Restricted Subsidiary than those that would have been obtained in a comparable
transaction by the Borrower or such Restricted Subsidiary with an unrelated
Person; and

(ii) the Borrower delivers to the Administrative Agent:

(A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $25.0 million,
either (x) a resolution of the Board of Directors of the Borrower set forth in
an officer’s certificate of a Responsible Officer certifying that such Affiliate
Transaction complies with this Section 6.7 and that such Affiliate Transaction
has been approved by a majority of the members of the Board of Directors of the
Borrower or (y) an opinion described in clause (B) below; and

(B) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $50.0 million, an
opinion as to the fairness to the Borrower or such Restricted Subsidiary of such
Affiliate Transaction from a financial point of view issued by an accounting,
appraisal or investment banking firm of national standing.

(b) The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 6.7(a):

 

-65-



--------------------------------------------------------------------------------

(i) any employment agreement or director’s engagement agreement, employee
benefit plan, officer and director indemnification agreement or any similar
arrangement entered into by the Borrower or any of its Restricted Subsidiaries
in the ordinary course of business or approved by the relevant Board of
Directors;

(ii) transactions between or among the Borrower and/or its Restricted
Subsidiaries;

(iii) transactions with a Person that is an Affiliate of the Borrower solely
because the Borrower owns, directly or through a Restricted Subsidiary, an
Equity Interest in, or controls, such Person;

(iv) payment of reasonable directors’ fees and indemnities to Persons who are
not otherwise Affiliates of the Borrower;

(v) any issuance of Equity Interests (other than Disqualified Capital Stock) of
the Borrower to Affiliates of the Borrower;

(vi) Restricted Payments that do not violate the provisions of Section 6.9 or a
Permitted Investment;

(vii) loans or advances to directors, officers and employees in the ordinary
course of business not to exceed $10.0 million in the aggregate outstanding at
any one time;

(viii) any agreement, instrument or arrangement as in effect as of the Effective
Date and any transactions contemplated thereby and any amendment thereto or
replacement thereof, so long as any such amendment or replacement agreement that
at the time such amendment or agreement is executed is no less favorable than
those that would have been obtained in a comparable transaction by the Borrower
or such Restricted Subsidiary with an unrelated Person;

(ix) any pro rata distribution (including a rights offering) to all holders of a
class of Equity Interests or Indebtedness of the Borrower or any of its
Restricted Subsidiaries, including Persons who are Affiliates of the Borrower or
any of its Restricted Subsidiaries;

(x) any transaction involving sales of electric capacity, energy, ancillary
services, transmission services and products, steam, emissions credits, fuel,
fuel transportation, shared services agreements, operation and maintenance
agreements and fuel storage in the ordinary course of business on terms that are
no less favorable (as reasonably determined by the Borrower) to the Borrower or
the relevant Restricted Subsidiary of the Borrower than those that would have
been obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person;

(xi) if the Borrower or any of its Restricted Subsidiaries enter into a
transaction involving sales of electric capacity, energy, ancillary services,
transmission services and products, steam, emissions credits, fuel, fuel
transportation and fuel storage with any Person that is not an Affiliate, any
amendment to any agreement with an Affiliate with respect thereto that modifies
such agreement solely with respect to the subject matter of the transaction with
such non-Affiliate;

(xii) the trading and sharing of parts and components for equipment, tools and
non-material equipment among the Borrower and its Affiliates, in the ordinary
course of business or consistent with past practices of the relevant Persons,
including for purposes of spare or replacement;

 

-66-



--------------------------------------------------------------------------------

(xiii) transactions with customers, clients, suppliers, joint venture partners
or purchasers or sellers of goods or services (including pursuant to joint
venture agreements) otherwise in compliance with the terms of this Agreement
that are fair to the Borrower and its Restricted Subsidiaries, in the
determination of a senior financial officer of the Borrower, or are on terms not
materially less favorable taken as a whole would reasonably have been obtained
at such time from an unaffiliated party; and

(xiv) transactions in which the Borrower or any Restricted Subsidiary of the
Borrower, as the case may be, delivers to the Administrative Agent a letter from
an accounting, appraisal or investment banking firm of national standing stating
that such transaction is fair to the Borrower or such Restricted Subsidiary from
a financial point of view or meets the requirements of Section 6.7(a)(i).

6.8. Asset Sales.

(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale unless:

(i) the Borrower (or its Restricted Subsidiary, as the case may be) receive
consideration at the time of the Asset Sale at least equal to the Fair Market
Value of the assets or Equity Interests issued or sold or otherwise disposed of;
and

(ii) at least 75% of the consideration received in the Asset Sale by the
Borrower or such Restricted Subsidiary is in the form of cash or Cash
Equivalents. For purposes of this provision, each of the following will be
deemed to be cash:

(A) any liabilities, as shown on the Borrower’s most recent consolidated balance
sheet, of the Borrower or any Restricted Subsidiary (other than contingent
liabilities and liabilities that are by their terms subordinated to the
Obligations or any guarantee thereof) and assumed by the transferee of any such
assets pursuant to a customary novation agreement that releases the Borrower or
such Restricted Subsidiary from further liability;

(B) any securities, notes or other obligations received by the Borrower or any
such Restricted Subsidiary from such transferee that are converted (by sale or
other disposition) by the Borrower or such Restricted Subsidiary into cash, to
the extent of the cash received in that conversion within 60 days; and

(C) reasonable reserves for indemnity obligations and purchase price adjustments
funded in cash or held back by the purchaser.

(b) Within 365 days after the receipt of any Net Proceeds from an Asset Sale or,
if the Borrower or any of its Restricted Subsidiaries has entered into a binding
commitment or commitments with respect to any of the actions described in
Section 6.8(b)(iii)(A) through (iii)(C) below, within the later of (x) 365 days
after the receipt of any Net Proceeds from an Asset Sale or (y) 365 days after
the entering into such commitment or commitments, the Borrower (or the
applicable Restricted Subsidiary, as the case may be) may apply such Net
Proceeds:

 

-67-



--------------------------------------------------------------------------------

(i) in the case of a sale of assets of a Restricted Subsidiary of the Borrower
that is not a Guarantor, to repay Indebtedness of that Restricted Subsidiary and
correspondingly reduce commitments with respect thereto;

(ii) in the case of a sale of assets pledged to secure Indebtedness (including
Capital Lease Obligations), other than Parity Secured Debt, to repay the
Indebtedness secured by those assets;

(iii) in the case of any Asset Sale:

(A) to acquire all or substantially all of the assets of, or all or a majority
of the Voting Stock of, a Person engaged in a Permitted Business, provided that
such Person becomes a Restricted Subsidiary;

(B) to make a capital expenditure (including, without limitation, a maintenance
capital expenditure or expense); or

(C) to acquire other assets that are not classified as current assets under GAAP
and that are used or useful in a Permitted Business;

(iv) to collateralize the reimbursement obligations of the Borrower or any of
its Restricted Subsidiaries in connection with surety or performance bonds or
letters of credit or bankers’ acceptances issued in the ordinary course of
business; or

(v) any combination of the foregoing.

(c) As to any Net Proceeds from any Asset Sale, pending final application of
such Net Proceeds in accordance with this Section 6.8, the Borrower or any of
its Restricted Subsidiaries may temporarily reduce revolving credit borrowings
or otherwise invest the Net Proceeds in any manner that is not prohibited by
this Agreement.

(d) Any Net Proceeds from Asset Sales that are not applied or invested as
provided in Section 6.8(b) will constitute “Excess Proceeds”. When the aggregate
amount of Excess Proceeds exceeds $40.0 million, the Borrower shall make an
Asset Sale Offer pursuant to Section 2.14(b) to all Lenders and an offer to all
holders of other Parity Secured Debt that is pari passu with the Term Loans
containing provisions similar to those set forth in this Agreement with respect
to offers to purchase or redeem with the proceeds of sales of assets, an
aggregate principal amount of Term Loans and such other Parity Secured Debt that
may be purchased (or repaid, prepaid or redeemed) on a pro rata basis equal to
the aggregate Excess Proceeds (an “Asset Sale Offer”). The offer price for the
Term Loans in any Asset Sale Offer will be equal to 100% of the principal amount
plus accrued and unpaid interest to the date of purchase, and will be payable in
cash. If any Excess Proceeds remain after consummation of an Asset Sale Offer,
the Borrower may use those Excess Proceeds for any purpose not otherwise
prohibited by this Agreement. If the aggregate principal amount of Term Loans
and other Parity Secured Debt tendered into such Asset Sale Offer or other offer
exceeds the amount of Excess Proceeds, the Borrower will select the Term Loans
and such other Parity Secured Debt to be purchased on a pro rata basis. Upon
completion of each Asset Sale Offer, the amount of Excess Proceeds will be reset
at zero.

6.9. Limitation on Restricted Payments.

(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

 

-68-



--------------------------------------------------------------------------------

(i) declare or pay any dividend or make any other payment or distribution on
account of the Borrower or any of its Restricted Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Borrower or any of its Restricted Subsidiaries) or
to the direct or indirect holders of the Borrower’s or any of its Restricted
Subsidiaries’ Equity Interests in their capacity as such (other than dividends
or distributions payable in Equity Interests (other than Disqualified Capital
Stock) of the Borrower or any of its Restricted Subsidiaries);

(ii) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Borrower) any Equity Interests of the Borrower or Parent;

(iii) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Indebtedness of the Borrower or of any
Guarantor that is subordinated to the Term Loans or any guarantee thereof
(excluding any intercompany Indebtedness, intercompany receivables or
intercompany advances between or among any of the Borrower and any of its
Restricted Subsidiaries), except a payment of interest or principal at the
Stated Maturity thereof; or

(iv) make any Restricted Investment

(all such payments and other actions set forth in these clauses (i) through
(iv) above being collectively referred to as “Restricted Payments”).

(b) The foregoing provisions of Section 6.9(a) shall not prohibit:

(i) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as the case may be,
if at the date of declaration or notice, the dividend, distribution or
redemption payment would have complied with the provisions of this Agreement;

(ii) the making of any Restricted Payment in exchange for Equity Interests of
the Borrower, or out of the net cash proceeds of the substantially concurrent
sale (other than to a Subsidiary of any Borrower) of Equity Interests of the
Borrower (other than Disqualified Capital Stock) and, to the extent contributed
to the Borrower, Equity Interests of Parent, or out of the cash proceeds of the
substantially concurrent contribution of common equity capital or surplus to the
Borrower;

(iii) the defeasance, redemption, repurchase or other acquisition or retirement
for value of Indebtedness or Disqualified Capital Stock of the Borrower or any
Guarantor that is subordinated to the Obligations or to any guarantee thereof
with the net cash proceeds from a substantially concurrent incurrence of
Permitted Refinancing Indebtedness;

(iv) the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution) by a Restricted Subsidiary of the
Borrower to the holders of any series of its Equity Interests on a pro rata
basis;

(v) so long as no Default has occurred and is continuing or would be caused
thereby, (A) the repurchase, redemption or other acquisition or retirement for
value of any Equity Interests of any Parent, the Borrower or any Restricted
Subsidiaries of the Borrower in connection with

 

-69-



--------------------------------------------------------------------------------

any management equity subscription agreement, stock option agreement,
shareholders’ agreement, severance agreement, employee benefit plan or agreement
or similar agreement, (B) the repurchase for value of any Equity Interests of
any Parent, the Borrower or any Restricted Subsidiaries of the Borrower in the
open market to satisfy stock options issued by Parent, the Borrower or any
Restricted Subsidiaries of the Borrower that are outstanding; provided that the
aggregate price paid for all such repurchased, redeemed, acquired or retired
Equity Interests after the Funding Date may not exceed (x) $10.0 million in any
calendar year (or the pro rata portion thereof for the calendar year 2013) or
(y) $40.0 million in the aggregate since the Funding Date; provided, however,
that if the aggregate amount applied pursuant to this Section 6.9(b)(v) shall be
less than $10.0 million in any calendar year or the pro rata portion thereof for
the calendar year 2013 (before giving effect to any carryover), then the amount
of such shortfall may be added to the amount that may be applied under this
Section 6.9(b)(v) in any subsequent calendar year, subject at all times to the
preceding clause (y);

(vi) the repurchase of Equity Interests deemed to occur upon the exercise of
stock options to the extent such Equity Interests represent a portion of the
exercise price of those stock options and repurchases of Equity Interests in
connection with the withholding of a portion of the Equity Interests granted or
awarded to a director or an employee to pay for the taxes payable by such
director or employee upon such grant or award;

(vii) the purchase by the Borrower of fractional shares upon conversion of any
securities of the Borrower into Equity Interests of the Borrower;

(viii) the declaration and payment of dividends to holders of any class or
series of Disqualified Capital Stock of the Borrower or any preferred stock of
its Restricted Subsidiaries issued on or after the Effective Date in accordance
with the Fixed Charge Coverage Ratio test contained in Section 6.1;

(ix) upon the occurrence of (i) a Change of Control and after the completion of
the Change of Control Offer pursuant to Section 2.14(a) or (ii) an Asset Sale to
the extent an Asset Sale Offer is required in accordance with this Agreement and
after the completion of the Asset Sale Offer pursuant to Section 2.14(b)
(including, in each case, the repayment of all Term Loans of accepting Lenders),
any purchase, defeasance, retirement, redemption or other acquisition of Equity
Interests or Indebtedness that is contractually subordinated to the Obligations
or any guarantee thereof required under the terms of such Capital Stock or
Indebtedness as a result of such Change of Control or Asset Sale, as applicable;

(x) the dividend or transfer of the Equity Interests in the Subsidiary of the
Borrower that owns exclusively the Sutter Facility (as well as other assets with
an aggregate value less than the greater of (x) $40.0 million and (y) 2.0% of
Total Assets) and any asset or contracts related thereto;

(xi) the transactions with any Person (including any Affiliate of the Borrower)
set forth in clauses (i) and (iv) of Section 6.7 and the funding of any
obligations in connection therewith;

(xii) the issuance of Equity Interests of the Borrower (other than Disqualified
Capital Stock) for other Equity Interests of the Borrower in connection with any
rights offering and payments for the redemption of fractional shares in
connection with any rights offering;

 

-70-



--------------------------------------------------------------------------------

(xiii) the declaration and payment of dividends or distributions to, or the
making of loans to any Parent:

(A) with respect to any taxable period for which the Borrower is a partnership
or dis-regarded entity for U.S. federal income tax purposes that is wholly-owned
(directly or indirectly) by a C corporation for U.S. federal and/or applicable
state or local income tax purposes, in amounts required for such Parent to pay
federal, state and local income taxes to the extent such income taxes are
attributable to the income of the Borrower and its Restricted Subsidiaries and,
to the extent of the amount actually received from Unrestricted Subsidiaries, in
amounts required to pay such taxes to the extent attributable to the income of
the Unrestricted Subsidiaries; provided, however, that in each case the amount
of such payments in any fiscal year does not exceed the amount that the Borrower
and its Restricted Subsidiaries would be required to pay in respect of federal,
state and local income taxes for such fiscal year were the Borrower and its
Restricted Subsidiaries to pay such taxes as a stand-alone taxpayer, less any
federal, state and/or local income taxes actually payable directly by the
Borrower and/or its Restricted Subsidiaries; and

(B) in an aggregate amount not to exceed $1.0 million per annum (such amount to
be adjusted upwards annually, beginning on January 1, 2014, by 5% on a
compounded basis) to pay reasonable accounting, legal and administrative
expenses of any Parent when due;

(xiv) Investments in Unrestricted Subsidiaries not to exceed the greater of
(x) $50.0 million and (y) 5.0% of Total Assets since the Funding Date;

(xv) the making of any Restricted Payment with the proceeds from the transfer of
an undivided interest in the Magic Valley Generating Center in Edinburg, Texas
pursuant to the purchase option set forth in Article XIV of the Power Purchase
and Sale Agreement with South Texas Electric Cooperative, Inc., dated May 22,
1998, as in effect on the Effective Date;

(xvi) additional Restricted Payments in an aggregate amount not to exceed $10.0
million in any calendar year (or the pro rata portion thereof for the calendar
year 2013); provided, however, that if the aggregate amount applied pursuant to
this Section 6.9(b)(xvi) shall be less than $10.0 million in any calendar year
or the pro rata portion thereof for the calendar year 2013 (before giving effect
to any carryover), then the amount of such shortfall may be added to the amount
that may be applied under this Section 6.9(b)(xvi) in any subsequent calendar
year;

(xvii) additional Restricted Payments so long as at the time of such Restricted
Payment, the amount of such Restricted Payments together with all other
Restricted Payments made pursuant to Section 6.9(b)(xvii) does not to exceed the
greater of (x) $75.0 million and (y) 3.5% of Total Assets; and

(xviii) the dividend of the Equity Interests of any Unrestricted Subsidiary; and

(xix) the payment or making of any cash Restricted Payment; provided that no
Default or Event of Default has occurred and is continuing or would occur as a
consequence of such cash dividend.

The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or its Restricted
Subsidiaries, as the case may be, pursuant to the Restricted Payment. The Fair

 

-71-



--------------------------------------------------------------------------------

Market Value of any assets or securities that are required to be valued by this
Section 6.9 will be determined by the Board of Directors of the Borrower;
provided that if the Fair Market Value of such assets or securities involves an
aggregate amount in excess of $50.0 million, the Borrower shall deliver to the
Administrative Agent a resolution of the Board of Directors of the Borrower set
forth in an officer’s certificate of a Responsible Officer certifying that such
valuation has been approved by a majority of the members of the Board of
Directors of the Borrower.

For purposes of determining compliance with this Section 6.9, in the event that
a Restricted Payment meets the criteria of more than one of the types of
Restricted Payments described in the above clauses, the Borrower, in their sole
discretion, may order and classify, and from time to time may reorder and
reclassify, such Restricted Payment if it would be permitted at the time of any
such reclassification.

6.10. Changes in Covenants When Term Loans Rated Investment Grade.

(a) If on any date following the Funding Date:

(i) the rating assigned to the Term Loans by either S&P or Moody’s is an
Investment Grade Rating and

(ii) no Default or Event of Default shall have occurred and be continuing,

then, beginning on that day and subject to the provisions of the following
paragraph, the covenants contained in Sections 6.1, 6.3(a)(iv), 6.4(a)(i),
6.4(a)(iii), 6.5, 6.6, 6.7, 6.8 (and 2.14(b)) and 6.9 will be suspended.

(b) Notwithstanding the provisions of Section 6.10(a), if the ratings assigned
by both such rating agencies with respect to the Term Loans should subsequently
decline to below an Investment Grade Rating, the foregoing covenants will be
reinstituted as of and from the date that both such ratings are below Investment
Grade Ratings, unless and until such Term Loans subsequently attain an
Investment Grade Rating from either S&P or Moody’s (in which event the suspended
covenants will again be suspended for such time that the Term Loans maintain an
Investment Grade Rating from either S&P or Moody’s); provided, however, that no
Default, Event of Default or breach of any kind will be deemed to exist under
this Agreement, the Security Documents or the related Guarantees with respect to
the suspended covenants, and none of the Borrower or any of its Subsidiaries
will bear any liability for any actions taken or events occurring after such
Term Loans attain an Investment Grade Rating from either S&P or Moody’s and
before any reinstatement of the suspended covenants as provided above, or any
actions taken at any time pursuant to any contractual obligation arising prior
to the reinstatement, regardless of whether those actions or events would have
been permitted if the applicable suspended covenant had remained in effect
during such period.

SECTION 7

Events of Default

7.1. Events of Default. Each of the following is an “Event of Default”:

(a) default for 30 days in the payment when due of interest on the Term Loans;

(b) default in payment when due (at maturity, upon redemption or otherwise) of
the principal of, or premium, if any, on, the Term Loans;

 

-72-



--------------------------------------------------------------------------------

(c) failure by Borrower to comply with the provisions of Sections 2.14 or 6.3;

(d) failure by any Loan Party for 60 days after notice from the Administrative
Agent or the Required Lenders to comply with any of the other agreements in this
Agreement or the Security Documents required by this Agreement;

(e) (i) default under any other mortgage, indenture, agreement or instrument
under which there may be issued or by which there may be secured or evidenced
any Indebtedness of any Loan Party (or the payment of which is guaranteed by any
Loan Party), whether such Indebtedness or Guarantee now exists, or is created
after the date of this Agreement, if that default:

(A) is caused by a failure to pay principal of such Indebtedness at its stated
final maturity (after giving effect to any applicable grace period provided in
such Indebtedness) (a “Payment Default”); or

(B) results in the acceleration of such Indebtedness prior to its express
maturity,

and the principal amount of any such Indebtedness, together with the principal
amount of any other such Indebtedness under which there has been a Payment
Default or the maturity of which has been so accelerated, aggregates
$100,000,000 or more; provided that this Section 7.1(e)(i) shall not apply to
Indebtedness that becomes due solely as a result of the voluntary sale or
transfer of property or assets to the extent such sale or transfer is permitted
by the terms of such Indebtedness; or

(ii) [Reserved];

(f) any of the Security Documents shall cease, for any reason, to be in full
force and effect (other than in accordance with its terms) with respect to
Collateral with a book value greater than $50,000,000, or any Loan Party shall
so assert, or any Lien (affecting Collateral with a book value greater than
$50,000,000) created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby
(other than, in each case, pursuant to a failure of the Administrative Agent,
the Collateral Agent, any other agent appointed by the Administrative Agent, the
Collateral Agent or the Lenders to take any action within the sole control of
such Person that is expressly required by the Loan Documents to be taken by such
Person) (it being understood that the release of Collateral from the Security
Documents or the discharge of a Guarantor therefrom shall not be construed
(x) as any of the Security Documents ceasing to be in full force and effect or
(y) as any of the Liens created thereunder ceasing to be enforceable or of the
same priority and effect purported to be created thereby);

(g) except as permitted by this Agreement, the Guaranty Agreement or the Pledge
and Security Agreement, any Guaranty Reimbursement Obligation of a Significant
Subsidiary ceases, for any reason, to be in full force and effect (other than in
accordance with its terms), or any Significant Subsidiary that is a Guarantor
denies or disaffirms in writing its obligations under its Guaranty Reimbursement
Obligation;

(h) [Reserved];

(i) the Borrower or any Guarantor that is a Significant Subsidiary or any group
of Guarantors that, taken together, would constitute a Significant Subsidiary,
pursuant to or within the meaning of any Bankruptcy Law:

 

-73-



--------------------------------------------------------------------------------

(i) commences a voluntary case,

(ii) consents to the entry of an order for relief against it in an involuntary
case,

(iii) consents to the appointment of a custodian of it or for all or
substantially all of its property,

(iv) makes a general assignment for the benefit of its creditors, or

(v) generally is not paying its debts as they become due; or

(j) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against the Borrower or any Guarantor that is a Significant
Subsidiary or any group of Guarantors that, taken together, would constitute a
Significant Subsidiary, in an involuntary case;

(ii) appoints a custodian of the Borrower or any Guarantor that is a Significant
Subsidiary or any group of Guarantors of the Borrower that, taken together,
would constitute a Significant Subsidiary, or for all or substantially all of
the property of the Company or any Guarantor that is a Significant Subsidiary or
any group of Guarantors that, taken together, would constitute a Significant
Subsidiary; or

(iii) orders the liquidation of the Borrower or any Guarantor that is a
Significant Subsidiary or any group of Guarantors that, taken together, would
constitute a Significant Subsidiary;

and the order or decree remains unstayed and in effect for 60 consecutive days.

In the case of an Event of Default specified in clause (i) or (j) of this
Section 7.1 with respect to the Borrower, all outstanding Term Loans will become
due and payable immediately without further action or notice. If any other Event
of Default occurs and is continuing, the Required Lenders may declare all the
Term Loans to be due and payable immediately. Upon any such declaration, the
Term Loans shall become due and payable immediately. The Required Lenders by
written notice to the Administrative Agent may, on behalf of all of the Lenders,
rescind an acceleration and its consequences, if the rescission would not
conflict with any judgment or decree and if all existing Events of Default
(except nonpayment of principal, interest or premium that has become due solely
because of the acceleration) have been cured or waived.

SECTION 8

The Agents

8.1. Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Each Lender hereby irrevocably designates and appoints the Collateral Agent as
the agent of such Lender under this Agreement and the other Loan Documents, and
each such Lender irrevocably

 

-74-



--------------------------------------------------------------------------------

authorizes the Collateral Agent, in such capacity, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Collateral Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, none
of the Administrative Agent and the Collateral Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent.

8.2. Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may execute any of their duties under this Agreement and the other Loan
Documents by or through agents or attorneys in fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. None of the
Administrative Agent and the Collateral Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in fact selected by it with
reasonable care.

8.3. Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys in fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

8.4. Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
email message, statement, order or other document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts reasonably
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless the Administrative Agent shall first receive such
advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all Lenders) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement or any other Loan Document, all Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

 

-75-



--------------------------------------------------------------------------------

8.5. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
it has received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, it shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement or any other Loan Document, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as the Administrative Agent shall deem advisable in the best
interests of the Lenders.

8.6. Non-Reliance on Arrangers, Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Arrangers, the Agents nor any of their respective
officers, directors, employees, agents, attorneys in fact or affiliates have
made any representations or warranties to it and that no act by any Arranger or
Agent hereafter taken, including any review of the affairs of a Loan Party or
any affiliate of a Loan Party, shall be deemed to constitute any representation
or warranty by any Arranger or Agent to any Lender. Each Lender represents to
the Arrangers and Agents that it has, independently and without reliance upon
any Arranger, Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Term Loans hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon any Arranger, Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys in fact or affiliates.

8.7. Indemnification. The Lenders agree to indemnify the Agents in their
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Term Percentage in effect on the date on which indemnification is
sought under this Section 8.7 (or, if indemnification is sought after the date
upon which the Term B-1 Commitments or Term B-2 Commitments shall have
terminated and the Term B-1 Loans or Term B-2 Loans shall have been paid in
full, ratably in accordance with such Term Percentage immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Term Loans) be imposed on, incurred by or asserted against such Agent, in any
way relating to or arising out of, the Term Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such
Agent’s, gross negligence or willful misconduct. The agreements in this
Section 8.7 shall survive the payment of the Term Loans and all other amounts
payable hereunder.

 

-76-



--------------------------------------------------------------------------------

8.8. Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Term
Loans made or renewed by it, each Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include each Agent in its individual capacity.

8.9. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon ten (10) days’ notice to the Lenders and the Borrower.
If the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as an Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Term Loans. If no successor
agent has accepted appointment as an Administrative Agent by the date that is
ten (10) days following the retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. After the
retiring Administrative Agent’s resignation, the provisions of this Section 8
and Section 9.5 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

8.10. The Documentation Agents. The Documentation Agents shall not have any
duties or responsibilities hereunder in their capacity as such or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Documentation Agents.

8.11. Collateral Security. The Collateral Agent will hold, administer and manage
any Collateral pledged from time to time under the Security Documents either in
its own name or as Collateral Agent, but each Lender shall hold a direct,
undivided pro rata beneficial interest therein, on the basis of its
proportionate interest in the secured obligations, by reason of and as evidenced
by this Agreement and the other Loan Documents, subject to the priority of
payments referenced in Section 7.2 of the Pledge and Security Agreement and
subject to the terms of any applicable intercreditor agreement.

8.12. Enforcement by the Administrative Agent and Collateral Agent. All rights
of action under this Agreement and under the Obligations and all rights to the
Collateral hereunder may be enforced by the Administrative Agent and the
Collateral Agent and any suit or proceeding instituted by the Administrative
Agent or the Collateral Agent in furtherance of such enforcement shall be
brought in its name as Administrative Agent or Collateral Agent without the
necessity of joining as plaintiffs or defendants any other Lenders, and the
recovery of any judgment shall be for the benefit of Lenders subject to the
expenses of the Administrative Agent and the Collateral Agent.

8.13. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may deduct or withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative

 

-77-



--------------------------------------------------------------------------------

Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective), such Lender shall indemnify and hold harmless
the Agents (to the extent that the Administrative Agent has not already been
reimbursed by the Borrower pursuant to Sections 2.18 and 2.19 and without
limiting or expanding the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this
Section 8.13. The agreements in this Section 8.13 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of this Agreement and the
repayment, satisfaction or discharge of all other Obligations.

8.14. Intercreditor Agreements. The Administrative Agent and Collateral Agent
are hereby authorized to enter into the Parity Secured Intercreditor Agreement,
and the parties hereto acknowledge that the Parity Secured Intercreditor
Agreement is binding upon them. Each Lender (a) hereby agrees that it will be
bound by and will take no actions contrary to the provisions of the Parity
Secured Intercreditor Agreements and (b) hereby authorizes and instructs the
Administrative Agent and Collateral Agent to enter into the Parity Secured
Intercreditor Agreement. In addition, but in conformance with the terms hereof,
each Lender hereby authorizes the Administrative Agent and the Collateral Agent
to enter into any amendments to the Parity Secured Intercreditor Agreements to
the extent required to give effect to the establishment of intercreditor rights
and privileges as contemplated and required by Section 6.2 of this Agreement.
Each Lender waives any conflict of interest, now contemplated or arising
hereafter, in connection therewith and agrees not to assert against any Agent or
any of its affiliates any claims, causes of action, damages or liabilities of
whatever kind or nature relating thereto.

SECTION 9

Miscellaneous

9.1. Amendments and Waivers.

(a) None of this Agreement, any Note, any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 9.1. Except to the extent otherwise provided
in (or permitted by) the Parity Secured Intercreditor Agreement and/or the
Guaranty Agreement and the Pledge and Security Agreement, the Required Lenders
and each Loan Party party to the relevant Loan Document may, or, with the
written consent of the Required Lenders, the Administrative Agent and each Loan
Party party to the relevant Loan Document may, from time to time, (I) enter into
written amendments, supplements or modifications hereto or to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (II) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (A)(i) forgive the principal amount or extend
the final scheduled date of maturity of any Term Loan, (ii) reduce the stated
rate of any interest or fee payable hereunder (except in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Required Term B-1 Lenders or
Required Term B-2 Lenders with respect to Term B-1 Loans or Term B-2 Loans,
respectively)) or extend

 

-78-



--------------------------------------------------------------------------------

the scheduled date of any payment thereof, (iii) increase the amount or extend
the expiration date of any Lender’s Term Commitment (it being understood that a
waiver of any Event of Default or Default shall not be deemed to be an increase
in the amount of any Lender’s Term Commitment), or (iv) release all or
substantially all of the Collateral for the Obligations or release all or
substantially all of the Guarantors (except, in either case, as expressly
permitted by the Loan Documents), in each case without the written consent of
each Lender directly affected thereby, (B) RESERVED; (C) without the consent of
all the Lenders, (i) amend, modify or waive any provision of this Section 9.1(a)
or any other provision of any Section hereof expressly requiring the consent of
all the Lenders (except, in either case, for technical amendments with respect
to additional extensions of credit pursuant to this Agreement which afford
protections to such additional extensions of credit of the type provided to the
Term Commitments on the Effective Date), or (ii) reduce the percentage specified
in or otherwise change the definition of Required Lenders (it being understood
that, with the consent of the Required Lenders or as otherwise permitted
hereunder, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders, Required Term B-1 Lenders
or Required Term B-2 Lenders, as applicable, on substantially the same basis as
the extensions of Term Commitments are included on the Effective Date), or
(iii) change Section 2.17 in a manner that would alter the pro rata sharing of
payments required thereby (other than as permitted thereby or by
Section 9.1(b)), (D) amend, modify or waive any provision of Section 8 or any
other provision of this Agreement or the other Loan Documents, which affects,
the rights, duties or obligations of the Administrative Agent without the
written consent of the Administrative Agent, (E) require consent of any Person
to an amendment to this Agreement made pursuant to Section 2.27 other than the
Borrower and each Lender participating in the respective Extension and
(F) reduce the percentage specified in or otherwise change the definition of
Required Term B-1 Lenders or Required Term B-2 Lenders without the consent of
the Required B-1 Lenders or the Required B-2 Lenders, as applicable (other than
as permitted by clause (C)(ii) above). Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under any other Loan Documents, and any Default or
Event of Default waived shall be deemed to have not occurred or to be cured and
not continuing, as the parties may agree; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

(b) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Borrower and the institutions
providing each Refinancing Credit Facility (as defined below) (a) to add one or
more additional credit facilities to this Agreement for the purpose of
refinancing or replacing any and all of the Term Loans and Term Commitments
hereunder (each a “Refinancing Credit Facility”) and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents and the accrued interest and fees in respect thereof
and (b) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Term B-1 Lenders or Required Term B-2 Lenders,
as applicable; provided that (i) no Default or Event of Default then exists or
would result therefrom, (ii) any Refinancing Credit Facility does not mature
prior to the earliest maturity date of the Term Loans being refinanced and
(iii) the other terms and conditions of such Refinancing Credit Facility
(excluding pricing and optional prepayment and redemption terms) are
substantially identical to, or (taken as a whole) are no more favorable to the
Lenders providing such Refinancing Credit Facility than, those applicable to the
Term Loans being refinanced (except for covenants or other provisions applicable
only to periods after the latest Termination Date of the Term Loans existing at
the time of such refinancing).

 

-79-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Section 9.1, if
the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the Borrower shall be permitted to amend such provision and such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders within ten (10) Business Days following receipt of notice thereof.
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, the Administrative Agent and the Collateral Agent are each hereby
irrevocably authorized by each Lender (and each such Lender expressly consents),
without any further action or the consent of any other party to any
Loan Document, to make any technical amendments to the Guaranty Agreement and
the Security Documents to correct any cross-references therein to any provision
of this Agreement that may be necessary in order to properly reflect the
amendments made to this Agreement.

9.2. Notices.

(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when received, addressed as follows in the case of the Loan Parties and the
Administrative Agent, and as set forth in the administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto and
any future Lenders:

 

The Borrower and the Guarantors:   Calpine Construction Finance Company, LP  
717 Texas Avenue, Suite 11.051D   Houston, TX 77002   Phone: 832-325-5065  
Attention: Chief Legal Officer   Telecopier No.: 832-325-5066 The Administrative
Agent:   Goldman Sachs Lending Partners, LLC   200 West Street   New York, NY
10282   Attention: Anisha Malhotra   E-mail: Anisha.Malhotra@gs.com   with
copies (which shall not constitute notice) to:   Cahill Gordon & Reindel LLP  
80 Pine Street   New York, NY 10005   Attention: William J. Miller, Esq.  
Telecopier No.: 212-378-2500

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
intranet websites or other information platform (the “Platform”)) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Sections 2.2, 2.8(f), 2.11, 2.13, 2.14,
2.15, 2.20 and 2.27(d) unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as

 

-80-



--------------------------------------------------------------------------------

by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) RESERVED.

(d) Each of the Loan Parties understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of the
Administrative Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.

(e) The Platform and any Approved Electronic Communications are provided “as is”
and “as available”. None of the Agents or any of their respective officers,
directors, employees, agents, advisors or representatives warrant the accuracy,
adequacy, or completeness of the Approved Electronic Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Platform and the Approved Electronic Communications. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects is made by any of the Agents or any
of their respective officers, directors, employees, agents, advisors or
representatives in connection with the Platform or the Approved Electronic
Communications.

(f) Each of the Loan Parties, the Lenders and the Agents agree that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.

9.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

9.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Term Loans and the other extensions of credit hereunder.

9.5. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
each of the Administrative Agent and the Collateral Agent for all its reasonable
out-of-pocket costs and expenses reasonably incurred in connection with (i) the
development, negotiation, preparation, execution and delivery of this Agreement
and any other documents prepared in connection herewith or therewith, including
any amendment, supplement or modification to any of the foregoing and (ii) the
consummation and administration of the transactions contemplated hereby and
thereby, and the reasonable fees and disbursements of one counsel to the
Administrative Agent, the Collateral Agent and the Arrangers, taken as a whole
(and, to the extent necessary, one local counsel in each relevant jurisdiction
for all such entities, taken as a

 

-81-



--------------------------------------------------------------------------------

whole and, solely in the case of an actual or potential conflict of interest,
one additional local counsel in each relevant jurisdiction to the affected
entities similarly situated, taken as a whole), and security interest filing and
recording fees and expenses, (b) to pay or reimburse the Administrative Agent,
the Collateral Agent and each Lender for all its reasonable costs and expenses
reasonably incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents following the occurrence and during the continuance of an Event of
Default, including without limitation, the reasonable fees and disbursements of
one counsel to the Administrative Agent, the Collateral Agent and the Lenders
and each of their respective affiliates, taken as a whole (and, to the extent
reasonably necessary, one local counsel in each relevant jurisdiction for all
such entities, taken as a whole, and, solely in the case of an actual or
potential conflict of interest, one additional local counsel in each relevant
jurisdiction to the affected entities similarly situated, taken as a whole),
(c) to pay, and indemnify and hold harmless each Lender, each Arranger, each
Documentation Agent, the Collateral Agent and the Administrative Agent from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other taxes, if any,
which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents (without duplication to payments made
pursuant to Section 2.19) and (d) to pay, and indemnify and hold harmless each
Lender, each Arranger, each Documentation Agent, the Collateral Agent, the
Administrative Agent and each of their respective Affiliates, directors,
officers, employees, representatives, partners and agents (each, an
“Indemnitee”) from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance, preservation of rights and administration of
this Agreement, the other Loan Documents or the use of the proceeds of the Term
Loans or any of the foregoing relating to the violation of, noncompliance with
or liability under, any Environmental Law applicable to the operations of the
Loan Parties or any of their respective properties and the reasonable fees and
expenses of one legal counsel for the Indemnitees taken as a whole in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”); provided that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to indemnified liabilities to the
extent (x) determined by the final judgment of a court of competent jurisdiction
to have resulted from the bad faith, gross negligence or willful misconduct of
such Indemnitee or any of such Indemnitee’s Related Persons, (y) resulting from
a material breach by such Indemnitee or any of such Indemnitee’s Related Persons
of its material obligations under this Agreement or the other Loan Documents or
(z) related to any dispute solely among Indemnitees other than any claims
against any Indemnitee in its capacity or in fulfilling its role as an Agent, an
Arranger or any similar role under this Agreement and the other Loan Documents
and other than any claims involving any act or omission on the part of the
Borrower or its Subsidiaries; provided, further, that the Borrower shall in no
event be responsible for consequential, indirect, special or punitive damages to
any Indemnitee pursuant to this Section 9.5 except such consequential, indirect,
special or punitive damages required to be paid by such Indemnitee in respect of
any indemnified liabilities. Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee related to the indemnified liabilities. To the
extent permitted by applicable law, no Loan Party nor any of their respective
Subsidiaries shall assert, and each Loan Party hereby waives, on behalf of
itself and its Subsidiaries, any claim against each Lender, each Documentation
Agent, each Arranger, each Agent and their respective affiliates, directors,
officers, employees, attorneys, representatives, agents or sub-agents, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor

 

-82-



--------------------------------------------------------------------------------

is based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of, or in any way related to,
this Agreement or any Loan Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Term Loan or the use of the proceeds thereof
or any act or omission or event occurring in connection therewith, and each Loan
Party hereby waives, releases and agrees, on behalf of themselves and each of
their respective Subsidiaries, not to sue upon any such claim or any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor. All amounts due under this Section 9.5 shall be payable not later
than 10 days after written demand therefor. Statements payable by the Borrower
pursuant to this Section 9.5 shall be submitted to the Treasurer of the Borrower
(Telecopy No. 713-353-9137), at the address of the Borrower set forth in
Section 9.2 (with copies (which shall not constitute notice) to the Associate
General Counsel of the Borrower at the respective addresses set forth in
Section 9.2), or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. The agreements
in this Section shall survive repayment of the Term Loans and all other amounts
payable hereunder.

9.6. Successors and Assigns; Participations.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted, except that (i) unless otherwise permitted by Section 6.3, the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Term Commitments and the respective tranche of Term Loans at the
time owing to it) with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld, delayed or
conditioned); provided that no consent of the Borrower shall be required for an
assignment to a Lender, an affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default under Section 7.1(a), (b), (i) (in the case of
the Borrower only) or (j) (in the case of the Borrower only) has occurred and is
continuing, any other Person; and

(B) the Administrative Agent (such consent not to be unreasonably withheld,
delayed or conditioned), provided that no consent of the Administrative Agent
shall be required for an assignment to a Lender, an affiliate of a Lender or an
Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Term Loans of the respective tranche, the amount of the Term
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Borrower shall be required if an Event of
Default under Section 7(a), Section 7.1(b), Section 7.1(i) (in the case of
Borrower only) or Section 7(j) (in the case of the Borrower only) has occurred
and is continuing and (2) such amounts shall be aggregated in respect of each
Lender and its affiliates or Approved Funds, if any;

 

-83-



--------------------------------------------------------------------------------

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (although the Borrower shall not be responsible
for the payment of the recordation fee unless the Borrower has chosen to replace
a Lender pursuant to Section 2.26) and (2) the assigning Lender shall have paid
in full any amounts owing by it to the Administrative Agent;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(D) except as provided in Section 2.28, none of the Loan Parties, their
respective Affiliates or any natural person shall be an Assignee hereunder.

For the purposes of this Section 9.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Acceptance, the Assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
2.18, 2.19, 2.20 and 9.5 for the period of time in which it was a Lender
hereunder. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Term Commitments of, and principal amount (and
interest amounts) of the Term Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice. Any assignment of any Term Loan shall be effective only
upon appropriate entries with respect thereto being made in the Register.

(v) Upon its receipt of an Assignment and Acceptance (executed via an electronic
settlement system acceptable to the Administrative Agent (or, if previously
agreed with the Administrative Agent, manually)), by a transferor Lender and an
Assignee, as the case may be (and, in the case of an Assignee that is not then a
Lender, by the Administrative Agent and the Borrower to the extent required
under paragraph (c) above), together with payment to the Administrative Agent by
the transferor Lender or the

 

-84-



--------------------------------------------------------------------------------

Assignee of a recordation and processing fee of $3,500 (which fee may be waived
or reduced in the sole discretion of the Administrative Agent), the
Administrative Agent shall (i) promptly accept such Assignment and Acceptance,
(ii) on the effective date of such transfer determined pursuant thereto record
the information contained therein in the Register and (iii) give notice of such
acceptance and recordation to the transferor Lender, the Assignee and the
Borrower.

(vi) Notwithstanding anything to the contrary contained in Section 9.6(b), no
consent of the Administrative Agent (and no processing and recordation fee or
administrative questionnaire) shall be required to be obtained, paid or
delivered (as the case may be) for any assignment of Term Loans in any principal
amount as part of a purchase of such Term Loans in accordance with Section 2.28.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Term Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and any
other Loan Document or to otherwise exercise its voting righting rights under
this Agreement and any other Loan Document; provided that such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 9.1(a) and (2) directly affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.18, 2.19 and 2.20 (subject to
the requirements and limitations of such sections and Section 2.26) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.7(b) as though
it were a Lender, provided such Participant shall be subject to Section 9.7(a)
as though it were a Lender.

(i) A Participant shall not be entitled to receive any greater payment under
Section 2.18, 2.19 or 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent that any entitlement to a greater payment results from a change in
any Requirement of Law arising after such Participant became a Participant.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Term Loans
or other obligations under this Agreement (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary; provided that no Lender
shall have the obligation to disclose all or a portion of the Participant
Register (including the identity of the Participant or any information relating
to a Participant’s interest in any Loans or other obligations under any Loan
Document) to any Person expect to the extent that such disclosure is necessary
in connection with a Tax audit or other proceeding to establish that any Loans
are in registered form for U.S. federal income tax purposes.

 

-85-



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) Subject to Section 9.15, the Borrower authorizes each Lender to disclose to
any Transferee and any prospective Transferee (in each case which agrees to
comply with the provisions of Section 9.15 or confidentiality requirements no
less restrictive on such prospective transferee than those set forth in
Section 9.15) any and all financial information in such Lender’s possession
concerning the Borrower and its Affiliates which has been delivered to such
Lender by or on behalf of the Borrower pursuant to this Agreement or any other
Loan Document or which has been delivered to such Lender by or on behalf of the
Borrower in connection with such Lender’s credit evaluation of the Borrower and
its Affiliates prior to becoming a party to this Agreement.

(f) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Loans hereunder to the Borrower or any of its
Subsidiaries or Affiliates; provided that:

(i) upon the effectiveness of any such assignment (or contribution of Loans to
the capital of the Borrower by an Affiliate thereof which shall occur
substantially concurrently with the assignment to an Affiliate of the Borrower),
such Loans shall be retired, and shall be deemed cancelled and not outstanding
for all purposes under this Agreement; and

(ii) no Default or Event of Default shall exist or be continuing.

Each Lender acknowledges and agrees that in connection with each Assignment and
Acceptance pursuant to this Section 9.6(f), (i) the Borrower then may have, and
later may come into possession of Excluded Information, (ii) such Lender has
independently and without reliance on the Borrower or any of its Subsidiaries or
Affiliates made such Lender’s own analysis and determined to enter into an
assignment of such Term Loans and to consummate the transactions contemplated
thereby notwithstanding such Lender’s lack of knowledge of the Excluded
Information and (iii) the Borrower and its Subsidiaries shall have no liability
to such Lender, and such Lender hereby waives and releases, to the extent
permitted by law, any claims such Lender may have against the Borrower and its
Subsidiaries, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information. Each Lender further acknowledges that
the Excluded Information may not be available to the Administrative Agent or the
other Lenders hereunder. Each Lender which assigns Term Loans pursuant to this
Section 9.6(f) agrees to the provisions of the two preceding sentences, and
agrees that they shall control, notwithstanding any inconsistent provision
hereof or in any Assignment and Acceptance.

9.7. Adjustments; Setoff.

(a) Except to the extent that this Agreement, any other Loan Document or a court
order expressly provides or permits for payments to be allocated to a particular
Lender or to the Lenders, if any Lender (a “Benefited Lender”) shall receive any
payment of all or part of the Obligations owing to it (other than in connection
with an assignment or participation made pursuant to Section 9.6 or in
connection with an Auction that is permitted under Section 2.28), or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by setoff,
pursuant to events or proceedings of the nature referred to in Section 7.1(i) or
(j), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefited Lender

 

-86-



--------------------------------------------------------------------------------

shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.
Notwithstanding anything to the contrary contained in this Section 9.7(a), no
purchase or assignment of Term Loans in connection with an Auction that is
permitted under Section 2.28 or Section 9.6(f) (and no payment made or
cancellation of such Term Loans in connection therewith) and no extension of
Term Loans that is permitted under Section 2.27 shall constitute a payment of
any of such Term Loans for purposes of this Section 9.7.

(b) In addition to any rights and remedies of the Lenders provided by law and
subject to the terms of the Pledge and Security Agreement, each Lender shall
have the right, without notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, upon any
Obligations becoming due and payable by the Borrower (whether at the stated
maturity, by acceleration or otherwise), to apply to the payment of such
Obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.

9.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.

9.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

9.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.12. Submission To Jurisdiction; Waivers.

(a) Subject to clause (b)(iii) of this Section 9.12, each party hereto hereby
irrevocably and unconditionally submits for itself and its property in any legal
action or proceeding relating to this Agreement and the other Loan Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof, in each case that are located
in the Borough of Manhattan, The City of New York;

 

-87-



--------------------------------------------------------------------------------

(b) The Borrower hereby irrevocably and unconditionally:

(i) agrees that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(ii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(iii) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right of any
Agent, any Arranger or any Lender to sue in any other jurisdiction; and

(iv) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

9.13. Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) notwithstanding the provisions of this Agreement or any of the other Loan
Documents, the Documentation Agents and the Arrangers shall have no powers,
duties, responsibilities or liabilities with respect to this Agreement and the
other Loan Documents;

(c) the Agents, the Arrangers, the Documentation Agents, the Lenders and their
Affiliates may have economic interests that conflict with those of the Borrower;
and

(d) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

9.14. Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, each of the Administrative Agent and the Collateral Agent is
hereby irrevocably authorized by each Lender (and each such Lender hereby
expressly consents) (without requirement of notice to or consent of any Lender
except as expressly required by Section 9.1(a)) to take any action requested by
the Borrower having the effect of releasing any Collateral or Guarantor from its
guarantee obligations (i) that has been consented to in accordance with
Section 9.1(a) or in connection with any sale, transfer or other disposition of
any Collateral or Guarantor, including as a result of any investments of
Collateral in non-Guarantor Subsidiaries to the extent not prohibited by the
Loan Documents, (ii) to the extent any such release is permitted at such time
pursuant to any applicable intercreditor agreement and/or the applicable
Security Document or (iii) under the circumstances described in paragraphs
(b) or (c) below (and, upon the consummation of any such transaction in
preceding clause (i), (ii) or (iii), such Collateral shall be disposed of free
and clear of all Liens under the Security Documents and/or such Guarantor shall
be released from its obligations under the Loan Documents).

 

-88-



--------------------------------------------------------------------------------

(b) At such time as the Term Loans and the other Obligations under the Loan
Documents (other than obligations under or in respect of Swap Agreements or Cash
Management Agreements) shall have been paid in full, the Collateral shall be
released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent, the Collateral Agent and each Loan
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Lenders hereby agree, and each of the Administrative Agent
and the Collateral Agent is hereby irrevocably authorized by each Lender
(without requirement of notice to or consent of any Lender) to take any action
required by the Borrower having the effect of releasing a Guarantor from its
guarantee obligations under the Guaranty Agreement and as a Grantor under the
Security Documents if (i) such Guarantor constitutes an Excluded Subsidiary and
is not required to be a Guarantor of the Term Loans pursuant to Section 5.8,
(ii) all or substantially all of the assets of such Guarantor have been sold or
otherwise disposed of (including by way of merger or consolidation) to a Person
that is not a Borrower or a Guarantor or (iii) such Guarantor has been
liquidated or dissolved.

(d) In connection with any release of Collateral of the type described above in
clause (a) or (c) or any other transaction involving Collateral which
transaction is not prohibited by the Loan Documents, notwithstanding anything to
the contrary contained herein or in any other Loan Document, each of the
Administrative Agent and the Collateral Agent is hereby irrevocably authorized
by each Lender (and each such Lender hereby expressly consents) (without
requirement of notice to or consent of any Lender except as expressly required
by Section 9.1(a)) to take any action with respect to the Collateral requested
by the Borrower to the extent necessary to permit such release or other
transaction, including without limitation, directing the Collateral Agent to
execute agreements (including, without limitation, with third parties) with
respect to any Collateral, upon the delivery to the Administrative Agent and
Collateral Agent of a certificate signed by an officer of the Borrower stating
that such action and the release of the Collateral or other transaction, as
applicable, is permitted by each Loan Document.

9.15. Confidentiality. Each Agent, each Arranger, each Documentation Agent, and
each Lender agrees to keep confidential all non-public information provided to
it by any Loan Party, the Administrative Agent or any Lender pursuant to or in
connection with this Agreement; provided that nothing herein shall prevent any
Agent, any Arranger, any Documentation Agent, or any Lender from disclosing any
such information (a) to the Administrative Agent, any other Lender or any
affiliate thereof (so long as such affiliate agrees to be bound by the
provisions of this Section 9.15), (b) subject to an agreement to comply with
provisions no less restrictive than this Section 9.15, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, officers, agents, attorneys, accountants, partners and
other professional advisors or those of any of its affiliates, (d) upon the
request or demand, or in accordance with the requirements (including reporting
requirements), of any Governmental Authority having jurisdiction over such
Lender, provided that to the extent permitted by law, such Lender shall promptly
notify the applicable Loan Party of such disclosure (except with respect to any
audit or examination conducted by bank accountants or any governmental bank
authority exercising examination or regulatory authority), (e) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law or other legal process, provided
that to the extent permitted by law, such Lender shall promptly notify the
applicable Loan Party of such disclosure (except with respect to any audit or
examination conducted by bank accountants or any governmental bank authority
exercising

 

-89-



--------------------------------------------------------------------------------

examination or regulatory authority), (f) if requested or required to do so in
connection with any litigation or similar proceeding; provided that to the
extent permitted by law, such Lender shall promptly notify the applicable Loan
Party of such disclosure, (g) to the extent such information has been
independently developed by such Lender or that has been publicly disclosed other
than in breach of this Agreement, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, or (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document.

Each Lender acknowledges that all information, including requests for waivers
and amendments, furnished by the Borrower or the Administrative Agent pursuant
to, or in the course of administering this Agreement or the other Loan
Documents, will be syndicate-level information, which may (except as provided in
the following paragraph) contain material non-public information concerning the
Borrower and its Affiliates and their related parties or their respective
securities. Accordingly, each Lender confirms to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of material non-public information, (ii) it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws and
(iii) it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws.

The Borrower acknowledges that certain of the Lenders may be “public-side”
Lenders (Lenders that do not wish to receive material non-public information
with respect to the Borrower, its subsidiaries or their securities) (each, a
“Public Lender”) and, if documents required to be delivered pursuant to
Section 5.1 or 5.2 or otherwise are being distributed through the Platform, the
Borrower agrees to designate those documents or other information that are
suitable for delivery to the Public Lenders as such. Any document that the
Borrower has indicated contains non-public information shall not be posted on
that portion of the Platform designated for such Public Lenders. If the Borrower
has not indicated whether a document delivered pursuant to Section 5.1 or 5.2
contains non-public information, the Administrative Agent reserves the right to
post such document or notice solely on that portion of the Platform designated
for Lenders who wish to receive material nonpublic information with respect to
the Borrower, its Subsidiaries and their securities. The Borrower acknowledges
and agrees that copies of the Loan Documents may be distributed to Public
Lenders (unless the Borrower promptly notifies the Administrative Agent that any
such document contains material non-public information with respect to the
Borrower or its securities).

9.16. WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

9.17. U.S.A. PATRIOT Act. Each Lender that is subject to the requirements of the
PATRIOT Act hereby notifies each Loan Party that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the PATRIOT Act. The Borrower shall, and
shall cause each of its Subsidiaries to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by each Lender and the Administrative Agent to maintain compliance with the
PATRIOT Act.

 

-90-



--------------------------------------------------------------------------------

9.18. No Fiduciary Duty. Each Agent, each Documentation Agent, each Lender, the
Arrangers and their respective Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”) may have economic interests that conflict with
those of the Borrower, its stockholders and/or its affiliates. The Borrower
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrower, its stockholders or its
affiliates, on the other. The Borrower acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
the Borrower, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower, its
stockholders or its affiliates on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of the Borrower, its management, stockholders, creditors or any other Person.
The Borrower acknowledges and agrees that the Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto. None of the Arrangers
identified on the cover page or signature pages of this Agreement shall have any
rights, powers, obligations, liabilities, responsibilities or duties under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as a Lender hereunder. Without limiting any other provision of this
Article, none of such Arrangers in their respective capacities as such shall
have or be deemed to have any fiduciary relationship with any Lender, the
Administrative Agent, any Documentation Agent, or any other Person by reason of
this Agreement or any other Loan Document.

***

 

-91-



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.

 

BORROWER:

 

CALPINE CONSTRUCTION FINANCE COMPANY, L.P.

By:   /s/ ZAMIR RAUF   Name: Zamir Rauf   Title: Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS, LLC,

as Administrative Agent, Collateral Agent and a Lender

By:   /s/ SEAN GILBRIDE   Name: Sean Gilbride   Title: Authorized Signatory

 

S-2



--------------------------------------------------------------------------------

Schedule 1.1A

Term Commitment Amounts

 

COMMITMENT PARTY

   TERM B-1 COMMITMENT AMOUNT  

GOLDMAN SACHS LENDING PARTNERS, LLC

   $ 900,000,000   

 

COMMITMENT PARTY

   TERM B-2 COMMITMENT AMOUNT  

GOLDMAN SACHS LENDING PARTNERS, LLC

   $ 300,000,000   



--------------------------------------------------------------------------------

Schedule 1.1B

Mortgaged Properties

 

Owner on Effective Date

  

Common Name and Address

Calpine Construction Finance Company, L.P.   

Magic Valley Energy Center1

 

3333 North McColl Road

Edinburg, TX 78541-8804

Hidalgo County, Texas

Calpine Construction Finance Company, L.P.   

Osprey Energy Center2

 

1501 West Der-by Avenue

Auburndale, FL 33823

Polk County, Florida

Calpine Construction Finance Company, L.P.   

Westbrook Energy Center3

 

60 Eisenhower Drive

P.O. Box 616

Westbrook, ME 04092

Cumberland County, Maine

Brazos Valley Energy LLC   

Brazos Valley Energy Center4

 

3440 Lockwood Road

Richmond, TX 77469

Fort Bend County, Texas

Hermiston Power LLC   

Hermiston Energy Center5

 

78910 Simplot Road

P.O. Box 30

Hermiston, OR 97838

Umatilla County, Oregon

 

1 

The Mortgage and related documentation under Section 5.10 hereof shall be
delivered within 90 days after the Funding Date (or such longer period as the
Administrative Agent may agree in its sole discretion).

2  The Mortgage and related documentation under Section 5.10 hereof shall be
delivered by the earlier of (x) 90 days after the contribution of this property
to a newly formed Guarantor and (y) 18 months after the Funding Date (or such
longer period as the Administrative Agent may agree in its sole discretion).

3  The Mortgage and related documentation under Section 5.10 hereof shall be
delivered by the earlier of (x) 90 days after the contribution of this property
to a newly formed Guarantor and (y) 18 months after the Funding Date (or such
longer period as the Administrative Agent may agree in its sole discretion).

4  The Mortgage and related documentation under Section 5.10 hereof shall be
delivered within 90 days after the Funding Date (or such longer period as the
Administrative Agent may agree in its sole discretion).

5  The Mortgage and related documentation under Section 5.10 hereof shall be
delivered within 90 days after the Funding Date (or such longer period as the
Administrative Agent may agree in its sole discretion).



--------------------------------------------------------------------------------

Owner on Effective Date

  

Common Name and Address

Calpine Bosque Energy Center, LLC   

Bosque Energy Center6

 

557 Bosque County Road 3610

Clifton, TX 76634

Bosque County, Texas and

Hill County, Texas

Calpine Construction Finance Company, L.P.   

Sutter Energy Center7

 

5087-A South Township Road

Yuba City, CA

95993

Sutter County, California

 

6 

The Mortgage and related documentation under Section 5.10 hereof shall be
delivered within 90 days after the Funding Date (or such longer period as the
Administrative Agent may agree in its sole discretion).

7 

No Mortgage required to be delivered. To be transferred to a non-Guarantor
Subsidiary.

 

3



--------------------------------------------------------------------------------

Schedule 3.6

Subsidiaries

 

Legal Name

   Jurisdiction  of
Organization      Calpine Construction
Finance  Company, L.P.
Ownership     Third
Party
Ownership
(if any)

Brazos Valley Energy LLC

     Delaware         100 %   

Hermiston Power, LLC

     Delaware         100 %   



--------------------------------------------------------------------------------

Schedule 4.2

Funding Date Loan Documents

 

1. Pledge and Security Agreement

2. Guaranty Agreement

3. Perfection Certificate

4. Partnership Interest Pledge Agreement



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF BORROWER’S

EFFECTIVE DATE CERTIFICATE

May 3, 2013

Reference is hereby made to the Credit Agreement, dated as of May 3, 2013 (in
effect on the date hereof, the “Credit Agreement”), among Calpine Construction
Finance Company, L.P., a Delaware limited partnership (the “Borrower”), the
Lenders party thereto and Goldman Sachs Lending Partners, LLC (“GSLP”), as
Administrative Agent. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement.

Pursuant to Section 4.1(b) of the Credit Agreement, the undersigned [Chief Legal
Officer and Corporate Secretary] of the Borrower hereby certifies, solely in
such person’s capacity as [Chief Legal Officer and Corporate Secretary], and not
individually, as follows:

1. The representations and warranties of the Borrower set forth in each of the
Loan Documents to which it is a party are true and correct in all material
respects on and as of the date hereof with the same effect as if made on and as
of the date hereof (unless stated to relate to a specific earlier date, in which
case, such representations and warranties were true and correct in all material
respects as of such earlier date) (it being understood that any representation
or warranty that is qualified as to materiality or Material Adverse Effect shall
be correct in all respects).

2. No Default or Event of Default has occurred and is continuing as of the date
hereof.

3. The condition precedent set forth in Section 4.1(e) of the Credit Agreement
was satisfied or waived as of the Effective Date.

4. Attached hereto as Exhibit A are true and complete copies of certain
resolutions duly adopted by the General Partner of the Borrower as of May [ ],
2013, such resolutions have not in any way been amended, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect and are the only
partnership proceedings of the Borrower now in force relating to or affecting
the matters referred to therein.

5. Attached hereto as Exhibit B are true and complete copies of the limited
partnership agreement of the Borrower as in effect on the date hereof together
with all amendments thereto adopted through the date hereof.

6. Attached hereto as Exhibit C are true and complete copies of the certificate
of limited partnership of the Borrower as in effect on the date hereof together
with all amendments thereto adopted through the date hereof that are certified
by the relevant authority of the jurisdiction of organization of the Borrower.

 

Sch. I-1



--------------------------------------------------------------------------------

7. Attached hereto as Exhibit D are true and complete copies of the good
standing certificate of the Borrower that is certified by the relevant authority
of the jurisdiction of organization of the Borrower.

8. The following persons are now duly elected and qualified officers of the
Borrower on the date hereof holding the offices indicated next to their
respective names below, and the signatures appearing opposite their respective
names below are the true and genuine signatures of such officers, and each such
officer is duly authorized to execute and deliver on behalf of the Borrower each
of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Borrower pursuant to the Loan Documents to which
it is a party.

(Incumbency and specimen signature pages follow)

 

Sch. I-2



--------------------------------------------------------------------------------

Incumbency and Specimen Signature for the Borrower

 

Name

  

Office

  

Signature

____________________________________    __________________________________   
__________________________________ ____________________________________   
__________________________________    __________________________________
____________________________________    __________________________________   
__________________________________

 

Sch. I-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed and delivered this certificate as
of the date first written above.

 

   Name: Title:

 

Sch. I-1



--------------------------------------------------------------------------------

EXHIBIT A TO EFFECTIVE DATE CERTIFICATE

[Resolutions]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B TO EFFECTIVE DATE CERTIFICATE

[Limited Partnership Agreement]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C TO EFFECTIVE DATE CERTIFICATE

[Certificate of Limited Partnership]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D TO EFFECTIVE DATE CERTIFICATE

[Good Standing Certificate]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF BORROWER’S

FUNDING DATE CERTIFICATE

[    ], 2013

Reference is hereby made to the Credit Agreement, dated as of May 3, 2013 (in
effect on the date hereof, the “Credit Agreement”), among Calpine Construction
Finance Company, L.P., a Delaware limited partnership (the “Borrower”), the
Lenders party thereto and Goldman Sachs Lending Partners, LLC (“GSLP”), as
Administrative Agent. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement.

Pursuant to Section 4.2(k) of the Credit Agreement, the undersigned [Chief Legal
Officer and Corporate Secretary]1 of the Borrower hereby certifies, solely in
such person’s capacity as [Chief Legal Officer and Corporate Secretary]2, and
not individually, as follows:

1. The representations and warranties of the Borrower set forth in each of the
Loan Documents to which it is a party are true and correct in all material
respects on and as of the date hereof with the same effect as if made on and as
of the date hereof (unless stated to relate to a specific earlier date, in which
case, such representations and warranties were true and correct in all material
respects as of such earlier date) (it being understood that any representation
or warranty that is qualified as to materiality or Material Adverse Effect shall
be correct in all respects).

2. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the making of the Term Loans to be made on the
date hereof and the use of proceeds thereof.

3. The condition precedent set forth in Section 4.2(j) of the Credit Agreement
was satisfied or waived as of the Funding Date.

4. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Borrower, nor has any other event occurred
adversely affecting or threatening the continued partnership existence of the
Borrower.

5. Attached hereto as Exhibit A are true and complete copies of certain
resolutions duly adopted by the General Partner of the Borrower as of May
[    ], 2013, such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force

 

1 

To be confirmed.

2

To be confirmed.

 

A-1



--------------------------------------------------------------------------------

and effect since their adoption to and including the date hereof and are now in
full force and effect and are the only partnership proceedings of the Borrower
now in force relating to or affecting the matters referred to therein.

6. Attached hereto as Exhibit B are true and complete copies of the limited
partnership of the Borrower as in effect on the date hereof together with all
amendments thereto adopted through the date hereof.

7. Attached hereto as Exhibit C are true and complete copies of the certificate
of limited partnership of the Borrower as in effect on the date hereof together
with all amendments thereto adopted through the date hereof that are certified
by the relevant authority of the jurisdiction of organization of the Borrower.

8. Attached hereto as Exhibit D are true and complete copies of the good
standing certificate of the Borrower that is certified by the relevant authority
of the jurisdiction of organization of the Borrower.

9. The following persons are now duly elected and qualified officers of the
Borrower on the date hereof holding the offices indicated next to their
respective names below, and the signatures appearing opposite their respective
names below are the true and genuine signatures of such officers, and each such
officer is duly authorized to execute and deliver on behalf of the Borrower each
of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Borrower pursuant to the Loan Documents to which
it is a party.

(Incumbency and specimen signature pages follow)

 

A-2



--------------------------------------------------------------------------------

 

Incumbency and Specimen Signature for the Borrower

 

Name

  

Office

  

Signature

____________________________________    __________________________________   
__________________________________ ____________________________________   
__________________________________    __________________________________
____________________________________    __________________________________   
__________________________________

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed and delivered this certificate as
of the date first written above.

 

   Name: Title:

 

Sch. I-1



--------------------------------------------------------------------------------

EXHIBIT A TO FUNDING DATE CERTIFICATE

[Resolutions]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B TO FUNDING DATE CERTIFICATE

[Limited Partnership Agreement]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C TO FUNDING DATE CERTIFICATE

[Certificate of Limited Partnership]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D TO FUNDING DATE CERTIFICATE

[Good Standing Certificate]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF GUARANTORS’

FUNDING DATE CERTIFICATE

[    ], 2013

Reference is hereby made to the Credit Agreement, dated as of May 3, 2013 (in
effect on the date hereof, the “Credit Agreement”), among Calpine Construction
Finance Company, L.P., a Delaware limited partnership (the “Borrower”), the
Lenders party thereto and Goldman Sachs Lending Partners, LLC (“GSLP”), as
Administrative Agent. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement.

Pursuant to Section 4.2(k) of the Credit Agreement, the undersigned Responsible
Officer of each Loan Party set forth on Schedule I attached hereto (each, a
“Certifying Loan Party”) hereby certifies, solely in such person’s capacity as a
Responsible Officer of each such Certifying Loan Party and not individually, as
follows:

1. The representations and warranties of each Certifying Loan Party set forth in
each of the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on and as of the date hereof (unless stated to relate to a specific earlier
date, in which case, such representations and warranties were true and correct
in all material respects as of such earlier date) (it being understood that any
representation or warranty that is qualified as to materiality or Material
Adverse Effect shall be correct in all respects).

2. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the making of the Term Loans to be made on the
date hereof and the use of proceeds thereof.

3. The condition precedent set forth in Section 4.2(j) of the Credit Agreement
was satisfied or waived as of the Funding Date.

4. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against any Certifying Loan Party, nor has any other event
occurred adversely affecting or threatening the continued corporate, limited
liability company or partnership existence, as the case may be, of any
Certifying Loan Party.

5. Attached hereto as Exhibit A are true and complete copies of certain
resolutions duly adopted by the board of directors or other applicable governing
body of such Certifying Loan Parties as of May [ ], 2013; such resolutions have
not in any way been amended, modified, revoked or rescinded, have been in full
force and effect since their adoption to and including the date hereof and are
now in full force and effect and are the only corporate, limited liability
company or partnership proceedings, as applicable, of each Certifying Loan Party
now in force relating to or affecting the matters referred to therein.

 

A-1



--------------------------------------------------------------------------------

6. Attached hereto as Exhibit B are true and complete copies of the by-laws,
limited partnership agreements, operating agreements, limited liability
partnership agreements or limited liability company agreements, as applicable,
of each Certifying Loan Party as in effect on the date hereof together with all
amendments thereto adopted through the date hereof.

7. Attached hereto as Exhibit C are true and complete copies of the certificate
of incorporation, certificate of limited partnership, certificate of limited
liability partnership or certificate of formation, as applicable, of each
Certifying Loan Party as in effect on the date hereof together with all
amendments thereto adopted through the date hereof that are certified by the
relevant authority of the jurisdiction of organization of each Certifying Loan
Party.

8. Attached hereto as Exhibit D are true and complete copies of the good
standing certificate of each Certifying Loan Party that is certified by the
relevant authority of the jurisdiction of organization of each Certifying Loan
Party.

9. The undersigned is duly authorized to execute and deliver on behalf of each
Certifying Loan Party each of the Loan Documents to which it is a party and any
certificate or other document to be delivered by each Certifying Loan Party
pursuant to the Loan Documents to which it is a party.

(Incumbency and specimen signature pages follow)

 

A-2



--------------------------------------------------------------------------------

Incumbency and Specimen Signature for the Certifying Loan Parties listed on
Schedule I

 

Name

  

Office

  

Signature

____________________________________    __________________________________   
__________________________________ ____________________________________   
__________________________________    __________________________________
____________________________________    __________________________________   
__________________________________

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed and delivered this certificate as
of the date first written above.

 

   Name: Title:

 

Closing Certificate



--------------------------------------------------------------------------------

SCHEDULE I

Name of Guarantors

Brazos Valley Energy LLC

Hermiston Power LLC

 

Sch. I-1



--------------------------------------------------------------------------------

EXHIBIT A TO FUNDING DATE CERTIFICATE

[Resolutions]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B TO FUNDING DATE CERTIFICATE

[By-Laws, Operating Agreements, Limited Liability Company Agreements, Limited
Partnership

Agreements and Limited Liability Partnership Agreements]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C TO FUNDING DATE CERTIFICATE

[Certificate of Incorporation, Certificate of Formation, Certificate of Limited
Liability Partnership

and/or Certificate of Limited Partnership]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D TO FUNDING DATE CERTIFICATE

[Good Standing Certificates]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

Dated:                 , 20__

Goldman Sachs Lending Partners, LLC, as

Administrative Agent

200 West Street

New York, NY 10282

Attention: Anisha Malhotra

E-mail: Anisha.Malhotra@gs.com

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of May 3, 2013 (as amended
and in effect on the date hereof, the “Credit Agreement”; capitalized terms not
defined herein shall have the meanings as defined in the Credit Agreement),
among the undersigned, as Borrower, the Lenders named therein, Goldman Sachs
Lending Partners, LLC, (“GSLP”), as Administrative Agent. Pursuant to
Section 2.2 of the Credit Agreement, the Borrower hereby requests a Borrowing of
the [Term B-1] [Term B-2] Loans under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to such
Borrowing:

1. The Business Day of the proposed Borrowing is             .1

2. The aggregate principal amount of the proposed Borrowing is             .2

3. The [Term B-1 Loans] [Term B-2 Loans] to be made pursuant to the proposed
Borrowing shall be initially maintained as [Base Rate Loans] [Eurodollar Loans].

4. [The initial Interest Period for the proposed Borrowing is [one month] [two
months] [three months] [six months] [nine months] [twelve months]3

 

1 

Shall be at least three Business Days after the date hereof for Eurodollar
Loans, or the same Business Day for Base Rate Loans.

2  Not less than $5,000,000 for a Eurodollar Loan (or $1,000,000 in the case of
a Base Rate Loan) and an integral multiple of $1,000,000 in excess thereof.

3  To be included for a proposed Borrowing of Eurodollar Loans.

 

B-1



--------------------------------------------------------------------------------

5. Account to which the funds will be deposited:                             .

The Borrower hereby certifies to the Administrative Agent and the Lenders by
execution hereof that:

1. All representations and warranties contained in the Credit Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Funding Date with the same effect as if made on and as of such date
(unless stated to relate to a specific earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such earlier date) (it being understood that any representation
or warranty that is qualified as to materiality or Material Adverse Effect shall
be correct in all respects).

2. No Default or Event of Default has occurred and is continuing as of the
Funding Date or after giving effect to the making of the Term Loans made on the
Funding Date.

The Borrower agrees that, if prior to the Funding Date any of the foregoing
certifications shall cease to be true and correct, the Borrower shall forthwith
notify the Administrative Agent thereof in writing (any such notice, a
“Non-Compliance Notice”). Except to the extent, if any, that prior to the
Funding Date the Borrower shall deliver a Non-Compliance Notice to the
Administrative Agent, each of the foregoing certifications shall be deemed to be
made additionally on the date of issuance as if made on such date.

[remainder of page intentionally left blank]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the date first written above.

 

CALPINE CONSTRUCTION FINANCE COMPANY, L.P. By:       Name:   Title:

 

Borrowing Certificate



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is hereby made to the Credit Agreement, dated as of May 3, 2013 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Calpine Construction Finance
Company, L.P. (the “Borrower”), the Lenders party thereto, Goldman Sachs Lending
Lending, LLC, (“GSLP”), as Administrative Agent. Unless otherwise defined
herein, capitalized terms are used herein as defined in the Credit Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to the applicable tranche of Term Loans as are set
forth on Schedule 1 hereto (the “Assigned Facility”), in a principal amount for
the Assigned Facility as set forth on Schedule 1 hereto.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Affiliates or any other obligor
or the performance or observance by the Borrower, any of its Affiliates or any
other obligor of any of their respective obligations under the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto.

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 5.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement,
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto as are delegated

 

C-1



--------------------------------------------------------------------------------

to the Administrative Agent by the terms thereof, together with such powers as
are incidental thereto; and (e) agrees that it will be bound by the provisions
of the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to
Section 2.19(e) of the Credit Agreement.

4. The effective date of this Assignment and Acceptance shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to the Effective Date or accrue
subsequent to the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof (including, without
limitation, the provisions of the Parity Secured Intercreditor Agreement, if
any, the Pledge and Security Agreement and the Guarantee Agreement) and (b) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.

7. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

C-2



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Acceptance with respect to

the Credit Agreement, dated as of May 3, 2013,

among Calpine Construction Finance Company, L.P. (the “Borrower”),

the Lenders party thereto, Goldman Sachs Lending Partners, LLC, as
administrative agent

Name of Assignor: _____________

Name of Assignee: _____________

Effective Date of Assignment: ______________

 

Facility Assigned

   Aggregate
Amount of [Term B-1]
[Term B-2] Loans
for all [Term B-1]
[Term B-2] Lenders    Amount of [Term B-1] [Term  B-2]
Term
Loans Assigned      $______    $______

 

[Name of Assignee]     [Name of Assignor] By:         By:       Title:      
Title        

Accepted for Recordation in the Register:

 

Goldman Sachs Lending Partners, LLC, as

Administrative Agent

   

Required Consents (if any):

 

Calpine Construction Finance Company, L.P.

By:         By:       Title:       Title      

Goldman Sachs Lending Partners, LLC, as

Administrative Agent

      By:             Title

 

Sch. I-1



--------------------------------------------------------------------------------

EXHIBIT D

RESERVED

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the CREDIT AGREEMENT, dated as of May 3, 2013 (the
“Agreement”), among CALPINE CONSTRUCTION FINANCE COMPANY, L.P., a Delaware
corporation (the “Borrower”), GOLDMAN SACHS LENDINGS PARTNERS, LLC, (“GSLP”), as
administrative agent (in such capacity and including any successors in such
capacity, the “Administrative Agent” or the “Agent”), and each of the financial
institutions from time to time party hereto (collectively, the “Lenders”).
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Agreement.

Pursuant to the provisions of Section 2.19(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Code Section 881(c)(3)(B), (iv) it is not a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and (v) no payments
in connection with any Loan Document are effectively connected with a United
States trade or business conducted by the undersigned.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (2) the
undersigned shall furnish the Borrower and the Administrative Agent a properly
completed and currently effective certificate in either the calendar year in
which payment is to be made by the Borrower or the Administrative Agent to the
undersigned, or in either of the two calendar years preceding such payment.

[Signature Page Follows]

 

E-1-1



--------------------------------------------------------------------------------

          [Lender] By:       Name:   Title:       [Address]

Dated:                                     , 20[  ]

 

E-1-2



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the CREDIT AGREEMENT, dated as of May 3, 2013 (the
“Agreement”), among CALPINE CONSTRUCTION FINANCE COMPANY, L.P., a Delaware
corporation (the “Borrower”), GOLDMAN SACHS LENDINGS PARTNERS, LLC, (“GSLP”), as
Administrative Agent (in such capacity and including any successors in such
capacity, the “Administrative Agent” or the “Agent”), and each of the financial
institutions from time to time party hereto (collectively, the “Lenders”).
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Agreement.

Pursuant to the provisions of Section 2.19(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) neither the
undersigned nor any of its partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Code Section 881(c)(3)(B), (v) none of its
partners/members is a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with the a United States trade or
business conducted by the undersigned or its partners/members.

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the Lender to provide, in the case of a partner/member
not claiming the portfolio interest exemption, a Form W-8ECI, Form W-9 or Form
W-8IMY (including appropriate underlying certificates from each interest holder
of such partner/member), in each case establishing such partner/member’s
available exemption from U.S. federal withholding tax. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent in writing with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

[Signature Page Follows]

 

E-2-1



--------------------------------------------------------------------------------

          [Lender] By:       Name:   Title:       [Address]

Dated:                                     , 20[  ]

 

E-2-2



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the CREDIT AGREEMENT, dated as of May 3, 2013 (the
“Agreement”), among CALPINE CONSTRUCTION FINANCE COMPANY, L.P., a Delaware
corporation (the “Borrower”), GOLDMAN SACHS LENDINGS PARTNERS, LLC, (“GSLP”), as
Administrative Agent (in such capacity and including any successors in such
capacity, the “Administrative Agent” or the “Agent”), and each of the financial
institutions from time to time party hereto (collectively, the “Lenders”).
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Agreement.

Pursuant to the provisions of Section 2.19(e) and Section 9.6(c) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Code
Section 881(c)(3)(B), (iv) it is not a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (v) no payments in connection
with any Loan Document are effectively connected with a United States trade or
business conducted by the undersigned.

The undersigned has furnished its participating non-U.S. Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such non-U.S. Lender in writing and (2) the undersigned shall have at
all times furnished such non-U.S. Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

[Signature Page Follows]

 

E-3-1



--------------------------------------------------------------------------------

          [Participant] By:       Name:   Title:       [Address]

Dated:                                     , 20[  ]

 

E-3-2



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the CREDIT AGREEMENT, dated as of May 3, 2013 (the
“Agreement”), among CALPINE CONSTRUCTION FINANCE COMPANY, L.P., a Delaware
corporation (the “Borrower”), GOLDMAN SACHS LENDINGS PARTNERS, LLC, (“GSLP”), as
Administrative Agent (in such capacity and including any successors in such
capacity, the “Administrative Agent” or the “Agent”), and each of the financial
institutions from time to time party hereto (collectively, the “Lenders”).
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Agreement.

Pursuant to the provisions of Section 2.19(e) and Section 9.6(c) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its partners/members are the sole beneficial owners of such participation,
(iii) neither the undersigned nor any of its partners/members is a bank within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iv) none of its partners/members is a ten percent
shareholder of the Borrower within the meaning of Code Section 881(c)(3)(B),
(v) none of its partners/members is a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned’s or its partners/members.

The undersigned has furnished its participating non-U.S. Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the undersigned to provide, in the case of a
partner/member not claiming the portfolio interest exemption, a Form W-8ECI,
Form W-9 or Form W-8IMY (including appropriate underlying certificates from each
interest holder of such partner/member), in each case establishing such
partner/member’s available exemption from U.S. federal withholding tax. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such non-U.S. Lender in writing and (2) the undersigned shall have at all times
furnished such non-U.S. Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Signature Page Follows]

 

E-4-1



--------------------------------------------------------------------------------

          [Participant] By:       Name:   Title:       [Address]

Dated:                                     , 20[  ]

 

E-4-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF CONTINUATION/CONVERSION

Dated:                     , 20__

Goldman Sachs Lending Partners, LLC, as

Administrative Agent

200 West Street

New York, NY 10282

Attention: Anisha Malhotra

E-mail: Anisha.Malhotra@gs.com

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of May 3, 2013 (the “Credit
Agreement”; capitalized terms not defined herein shall have the meanings as
defined in the Credit Agreement), among Calpine Construction Finance Company,
L.P. (the “Borrower”), the Lenders party thereto, Goldman Sachs Lending
Partners, LLC (“GSLP”), as Administrative Agent and as Collateral Agent.
Pursuant to Section 2.15 of the Credit Agreement, the undersigned duly
authorized officer hereby requests to [continue][convert] a Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to such Borrowing:

The Borrower hereby gives you notice pursuant to Section 2.15 of the Credit
Agreement and requests that on                     ,

 

  (1)

$                 of the currently outstanding principal amount of the [Term
B-1] [Term B-2] Loans [currently being maintained as Base Rate Loans]
[originally made as Eurodollar loans on                     , with Interest
Period ending on                 ]1,

 

  (2) be [converted into][continued as],

 

  (3) [Eurodollar Loans having an Interest Period of [one] [two] [three] [six]
[nine][twelve] month(s)][Base Rate Loans].

The Borrower hereby:

(a) certifies and warrants that [no Event of Default has occurred and is
continuing or will (immediately after giving effect to the continuation or
conversion requested hereby) occur and be continuing] [an Event of Default has
occurred and is continuing or will (immediately after giving effect to the
continuation or conversion requested hereby) occur and be continuing]; and

 

1 

Conversion of Eurodollar Loans into Base Loans may only be made on the last day
of an Interest Period with respect thereto.

 

F-1



--------------------------------------------------------------------------------

(b) agrees that if prior to the time of such continuation or conversion any
matter certified to herein by it will not be true correct at such time as if
then made, it will immediately so notify the Administrative Agent.

Except to the extent, if any, that prior to the time of the continuation or
conversion requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed to be certified at the date of such continuation or conversion as if
then made.

[remainder of page intentionally left blank]

 

F-2



--------------------------------------------------------------------------------

The Borrower has caused this Notice of Continuation/Conversion to be executed
and delivered, and the certification and warranties contained herein to be made,
by its duly authorized officer as of the date first written above.

 

Very truly yours,

 

CALPINE CONSTRUCTION FINANCE COMPANY, L.P.

By:       Name:   Title:

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

[RESERVED]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

PREPAYMENT NOTICE

Dated:                         , 20__

Goldman Sachs Lending Partners, LLC, as

Administrative Agent

200 West Street

New York, NY 10282

Attention: Anisha Malhotra

E-mail: Anisha.Malhotra@gs.com

Ladies and Gentlemen:

The undersigned, Goldman Sachs Lending Partners, LLC (“GSLP”), refers to the
Credit Agreement, dated as of May 3, 2013 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Calpine Construction Finance Company, L.P. (the “Borrower”),
the Lenders party thereto and GSLP, as Administrative Agent and as Collateral
Agent. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
The Administrative Agent hereby gives notice of a prepayment of [Term B-1] [Term
B-2] Loans to be made by the Borrower pursuant to Section 2.13(a) of the Credit
Agreement of the prepayment amount set forth below. Amounts applied to prepay
the [Term B-1][Term B-2] Loans shall be applied first to the Base Rate Loans
then to the Eurodollar Loans held by you. The portion of the prepayment amount
to be allocated to the [Term B-1] [Term B-2] Loan held by you and the date on
which such prepayment will be made to you are set forth below:

 

   (A)    Total [Term B-1] [Term B-2] Loan Prepayment Amount:   

 

_____________

   (B)    Portion of [Term B-1] [Term B-2] Loan Prepayment Amount to be received
by you:   

 

_____________

         _____________

[remainder of this page intentionally left blank]

 

H-1



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING

PARTNERS, LLC,

        as Administrative Agent

By:       Title:

 

                                                                     
                            , (Name of Lender) By:       Name:   Title:

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

REVERSE DUTCH AUCTION PROCEDURES

This Exhibit I is intended to summarize certain basic terms of the reverse Dutch
auction procedures pursuant to and in accordance with the terms and conditions
of Section 2.28 of the Credit Agreement, of which this Exhibit I is a part. It
is not intended to be a definitive statement of all of the terms and conditions
of a reverse Dutch auction, the definitive terms and conditions for which shall
be set forth in the applicable offer document (each, an “Offer Document”). None
of the Administrative Agent, any Arranger, the Auction Manager, the Borrower or
any of their respective affiliates or any officers, directors, employees, agents
or attorneys-in-fact of such Persons (the “Agent-Related Person”) makes any
recommendation pursuant to any Offer Document as to whether or not any Lender
should sell either its Term B-1 Loans or Term B-2 Loans to the Borrower pursuant
to any Offer Documents, nor shall the decision by the Administrative Agent, the
Auction Manager or any other Agent-Related Person (or any of their affiliates)
in its respective capacity as a Lender to sell its Term B-1 Loans and/or Term
B-2 Loans to the Borrower be deemed to constitute such a recommendation. Each
Lender should make its own decision on whether to sell any of its Term B-1 Loans
and/or Term B-2 Loans and, if it decides to do so, the principal amount of and
price to be sought for such Term B-1 Loans and/or Term B-2 Loans. In addition,
each Lender should consult its own attorney, business advisor or tax advisor as
to legal, business, tax and related matters concerning each Auction and the
relevant Offer Documents. Capitalized terms not otherwise defined in this
Exhibit I have the meanings assigned to them in the Credit Agreement.

Summary. The Borrower may from time to time conduct reverse Dutch auctions in
order to purchase Term B-1 Loans and/or Term B-2 Loans (each, an “Auction”) from
time to time after the Funding Date pursuant to the procedures described herein.

Notice Procedures. In connection with each Auction, the Borrower will provide
notification to the Auction Manager (for distribution to the Lenders of the
applicable tranche(s)) of the tranche or tranches of Term Loans (as determined
by the Borrower in its sole discretion) that will be the subject of such Auction
(each, an “Auction Notice”). Each Auction Notice shall contain (i) the maximum
principal amount (calculated on the face amount thereof) of each tranche of Term
Loans that the Borrower offers to purchase in such Auction (the “Auction
Amount”), which shall be no less than $25,000,000 (across all such tranches) or
an integral of $1,000,000 in excess thereof (unless a lesser amount is agreed to
by the Administrative Agent and the Borrower); (ii) the range of discounts to
par (the “Discount Range”), expressed as a range of prices per $1,000, at which
any Borrower would be willing to purchase Term B-1 Loans and/or Term B-2 Loans
in such Auction; and (iii) the date on which such Auction will conclude, on
which date Return Bids (as defined below) will be due by 1:00 p.m. New York time
(as such date and time may be extended by the Auction Manager and the Borrower,
such time the “Expiration Time”). Such Expiration Time may be extended upon
reasonable notice by the Borrower to the Auction Manager and such notice shall
include the duration of such extension, which extension period shall be mutually
agreed between the Borrower and the Auction Manager; provided, however, that
only one extension per offer shall be permitted. An Auction shall be regarded as
a “Failed Auction” in the event that either (x) the Borrower withdraws such
Auction in accordance with the terms hereof or (y) the Expiration Time occurs
with no Qualifying Bids (as defined below) having been received. In the event of
a Failed Auction, the Borrower shall not be permitted to deliver a new

 

H-1



--------------------------------------------------------------------------------

Auction Notice prior to the date occurring two (2) Business Days after such
withdrawal or Expiration Time, as the case may be. Notwithstanding anything to
the contrary contained herein, the Borrower shall not initiate any Auction by
delivering an Auction Notice to the Auction Manager until after the conclusion
(whether successful or failed) of the previous Auction (if any), whether such
conclusion occurs by withdrawal of such previous Auction or the occurrence of
the Expiration Time of such previous Auction.

Reply Procedures. In connection with any Auction, each Lender of the applicable
tranche(s) wishing to participate in such Auction shall, prior to the Expiration
Time, provide the Auction Manager with a notice of participation, in the form
included in the respective Offer Document (each, a “Return Bid”) which shall
specify (i) a discount to par that must be expressed as a price per $1,000 in
principal amount of Term Loans (the “Reply Price”) of the applicable tranche
within the Discount Range and (ii) the principal amount of Term Loans of the
applicable tranche, in an amount not less than $1,000,000 or an integral
multiple of US$1,000 (in increments of $5) in excess thereof, that such Lender
offers for sale at its Reply Price (the “Reply Amount”). A Lender may submit a
Reply Amount that is less than the minimum amount and incremental amount
requirements described above only if the Reply Amount comprises the entire
amount of the Term Loans of the applicable tranche held by such Lender. Lenders
may only submit one Return Bid per tranche per Auction but each Return Bid may
contain up to three component bids, each of which may result in a separate
Qualifying Bid and each of which will not be contingent on any other component
bid submitted by such Lender resulting in a Qualifying Bid. In addition to the
Return Bid, the participating Lender must execute and deliver, to be held by the
Auction Manager, an assignment and acceptance in the form included in the Offer
Document (each, an “Auction Assignment and Acceptance”).

Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, with the consent of the Borrower, will
calculate the lowest purchase price (the “Applicable Threshold Price”) for such
Auction within the Discount Range for such Auction that will allow the Borrower
to complete the Auction by purchasing the full Auction Amount (or such lesser
amount of Term B-1 Loans and/or Term B-2 Loans for which the Borrower has
received Qualifying Bids). Unless the Auction Notice is withdrawn in accordance
with the terms hereof, the Borrower shall purchase Term Loans of the applicable
tranche from each Lender whose Return Bid is within the Discount Range and
contains a Reply Price that is equal to or less than the Applicable Threshold
Price (each, a “Qualifying Bid”). Unless the Auction Notice is withdrawn in
accordance with the terms hereof, all Term Loans of the applicable tranche
included in Qualifying Bids (including multiple component Qualifying Bids
contained in a single Return Bid) received at a Reply Price lower than the
Applicable Threshold Price will be purchased at such applicable Reply Prices
(commencing with the Qualifying Bids at the lowest applicable Reply Price) and
shall not be subject to proration.

Proration Procedures. All Term B-1 Loans and/or Term B-2 Loans offered in Return
Bids (or, if applicable, any component thereof) constituting Qualifying Bids at
the Applicable Threshold Price will be purchased at the Applicable Threshold
Price; provided that if the aggregate principal amount (calculated on the face
amount thereof) of all Term Loans of the applicable tranche for which Qualifying
Bids have been submitted in any given Auction at the Applicable Threshold Price
would exceed the remaining portion of the Auction Amount (after deducting all
Term Loans of the applicable tranche to be purchased at prices below the
Applicable Threshold

 

H-2



--------------------------------------------------------------------------------

Price), unless the Auction Notice is withdrawn in accordance with the terms
hereof, the Borrower shall purchase the Term Loans of the applicable tranche for
which the Qualifying Bids submitted were at the Applicable Threshold Price
ratably based on the respective principal amounts offered and in an aggregate
amount equal to the amount necessary to complete the purchase of the Auction
Amount. No Return Bids or any component thereof will be accepted above the
Applicable Threshold Price.

Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price and post the Applicable Threshold Price and proration factor
onto an internet or intranet site (including an IntraLinks, SyndTrak or other
electronic workspace) in accordance with the Auction Manager’s standard
dissemination practices by 4:00 p.m. New York time on the same Business Day as
the date the Return Bids were due (as such due date may be extended in
accordance with this Exhibit I). The Auction Manager will insert the principal
amount of Term Loans of the applicable tranche to be assigned and the applicable
settlement date into each applicable Auction Assignment and Acceptance received
in connection with a Qualifying Bid. Upon the request of the submitting Lender,
the Auction Manager will promptly return any Auction Assignment and Acceptance
received in connection with a Return Bid that is not a Qualifying Bid.

Auction Assignment and Acceptance. Each Auction Assignment and Acceptance shall
contain the following acknowledgments:

“The Assignor hereby acknowledges that (i) this Assignment and Acceptance is
being made in compliance with and pursuant to the terms of Section 2.28 of the
Credit Agreement, (ii) the Assignee currently may have, and later may come into
possession of, information regarding the Loan Documents or the Loan Parties that
is not known to the Assignor and that may be material to a decision to enter
into this Assignment and Acceptance (the “Assignor Excluded Information”),
(iii) the Assignor has independently and without reliance on the Assignee made
its own analysis and determined to enter into this Assignment and Acceptance and
to consummate the transactions contemplated hereby notwithstanding Assignor’s
lack of knowledge of the Assignor Excluded Information and (iv) the Assignee
shall have no liability to the Assignor, and the Assignor hereby (to the extent
permitted by law) waives and releases any claims it may have against the
Assignee (under applicable laws or otherwise) with respect to the nondisclosure
of the Assignor Excluded Information; provided that the Assignor Excluded
Information shall not and does not affect the truth or accuracy of the
representations or warranties of the Assignor contained in this Assignment and
Acceptance. The Assignor further acknowledges that the Assignor Excluded
Information may not be available to the Administrative Agent, the Auction
Manager or the other Lenders.

The Assignee hereby acknowledges that (i) this Assignment and Acceptance is
being made in compliance with and pursuant to the terms of Section 2.28 of the
Credit Agreement, (ii) the Assignor currently may have, and later may come into
possession of, information regarding the Loan Documents or the Loan Parties that
is not known to the Assignee and that may be material to a decision to enter
into this Assignment and Acceptance (the “Assignee Excluded Information”),
(iii) the Assignee has independently and without reliance on the Assignor made
its own analysis and determined to enter into this

 

H-3



--------------------------------------------------------------------------------

Assignment and Acceptance and to consummate the transactions contemplated hereby
notwithstanding Assignee’s lack of knowledge of the Assignee Excluded
Information and (iv) the Assignor shall have no liability to the Assignee, and
the Assignee hereby (to the extent permitted by law) waives and releases any
claims it may have against the Assignor (under applicable laws or otherwise)
with respect to the nondisclosure of the Assignee Excluded Information; provided
that the Assignee Excluded Information shall not and does not affect the truth
or accuracy of the representations or warranties of the Assignee contained in
this Assignment and Acceptance. The Assignee further acknowledges that the
Assignee Excluded Information may not be available to the Administrative Agent,
the Auction Manager or the other Lenders.”

Additional Procedures. Once initiated by an Auction Notice, the Borrower may
withdraw an Auction by prior written notice to the Administrative Agent.
Furthermore, in connection with any Auction with respect to a particular tranche
of Term Loans, upon submission by a Lender of a Return Bid, such Lender will not
have any withdrawal rights. Any Return Bid (including any component bid thereof)
delivered to the Auction Manager may not be modified, revoked, terminated or
cancelled by a Lender unless otherwise agreed by the Borrower. However, an
Auction may become void if the conditions to the purchase of Term Loans of the
applicable tranche by the Borrower required by the terms and conditions of
Section 2.28 of the Credit Agreement are not met. The purchase price in respect
of each Qualifying Bid for which purchase by the Borrower is required in
accordance with the foregoing provisions shall be paid directly by the Borrower
to the respective assigning Lender on a settlement date as determined jointly by
the Borrower and the Auction Manager. The Borrower shall execute each applicable
Auction Assignment and Acceptance received in connection with a Qualifying Bid
upon consummation of such purchase.

All questions as to the form of documents and validity and eligibility of Term
B-1 Loans and/or Term B-2 Loans that are the subject of an Auction will be
determined by the Auction Manager and the Borrower, and their determination will
be final and binding so long as such determination is not inconsistent with the
terms of Section 2.28 of the Credit Agreement or this Exhibit I. The joint
interpretation by the Auction Manager and the Borrower of the terms and
conditions of the Offer Document, will be final and binding so long as such
interpretation is not inconsistent with the terms of Section 2.28 of the Credit
Agreement or this Exhibit I.

None of the Administrative Agent, Auction Manager, any other Agent-Related
Person or any of their respective Affiliates assumes any responsibility for the
accuracy or completeness of the information concerning the Borrower, the Loan
Parties, or any of their Affiliates (whether contained in an Offer Document or
otherwise) or for any failure to disclose events that may have occurred and may
affect the significance or accuracy of such information.

This Exhibit I shall not require the Borrower to initiate any Auction.

 

H-4